hen
Western Australia

Iron Ore (Mount Bruce) Agreement Act 1972

As at 06 Dec 2013 Version 02-a0-05
Published on www.legislation.wa.gov.au
Western Australia

Iron Ore (Mount Bruce) Agreement Act 1972

Contents

1. Short title 1
2. Terms used 1
3. Ratification of Agreement 2
3A. Ratification of Variation Agreement 2
3B. 1987 Variation Agreement 2
4A. Variation of Agreement to increase rates of royalty 3
4B. 2010 Variation Agreement 4
AC. State empowered under clause 20E(9)(a) 4
4D. 2011 Variation Agreement 4
4. By-laws 4
First Schedule — Iron Ore (Mount
Bruce) Agreement
Second Schedule — 1976 Variation
Agreement
Third Schedule — 1987 Variation
Agreement
Fourth Schedule — 2010 Variation
Agreement
Fifth Schedule — 2011 Variation
Agreement
Notes
Compilation table 181
As at 06 Dec 2013 Version 02-a0-05 page i

Published on www. legislation. wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Contents

page ii Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Western Australia

Iron Ore (Mount Bruce) Agreement Act 1972

An Act to ratify an agreement relating to th

e exploration for, and the

development and treatment of, iron ore in certain areas of the North
West of the State and the production of steel in the State, and for

incidental and other purposes.

1. Short title
This Act may be cited as the Jron Ore (Mount Bruce)
Agreement Act 1972!.

2. Terms used
In this Act —

1976 Variation Agreement means tl
which is set forth in the Second Sche:

1987 Variation Agreement means tl

ie agreement a copy of
-dule;

ie agreement a copy of

which is set forth in the Third Schedule;

2010 Variation Agreement means t!

ie agreement a copy of

which is set forth in the Fourth Schedule;

2011 Variation Agreement means t!

ie agreement a copy of

which is set forth in the Fifth Schedule;

Agreement means the agreement of which a copy is set forth in
the First Schedule, and if that agreement is varied, from time to
time, in accordance with the provisions of the Agreement

includes the Agreement as so varie

from time to time, and,

except in section 3(1), also includes the Agreement as altered by

the 1976 Variation Agreement, the

987 Variation Agreement,

the Jron Ore Agreements Legislation Amendment Act 2010

As at 06 Dec 2013 Version 02-a0-05

page 1

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

s.3
Part 6, the 2010 Variation Agreement and the 2011 Variation
Agreement;
Company has the same meaning as it has in, and for the
purposes of, the Agreement.
[Section 2 amended: No. 94 of 1976 s. 2; No. 26 of 1987 s. 4;
No. 61 of 2010s. 12; No. 61 of 2011 s. 12.]
3. Ratification of Agreement
(1) The Agreement is ratified.
(2) Notwithstanding any other Act or law, and without limiting the
effect of subsection (1) —
(a) the Company shall be allowed to enter upon the Crown
lands mentioned in paragraph (b) of clause 2 of the
Agreement, to the extent and for the purposes provided
in that paragraph;
(b) _ the provisions of subclause (2) of clause 3 of the
Agreement shall take effect.
(3) The provisions of section 96 of the Public Works Act 1902 do
not apply to any railway constructed pursuant to the Agreement.
(4) The provisions of section 277(5) of the Mining Act 19047 do
not apply to any renewal of the rights of occupancy granted
pursuant to subclause (1) of clause 4 of the Agreement.
3A. Ratification of Variation Agreement
The 1976 Variation Agreement is ratified.
[Section 3A inserted: No. 94 of 1976 s. 3; amended: No. 26 of
1987 s. 5.]
3B. 1987 Variation Agreement
(1) The 1987 Variation Agreement is ratified and its
implementation is authorised.
page 2 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

s.3B

(2) Without limiting or otherwise affecting the application of the
Government Agreements Act 1979, the 1987 Variation
Agreement shall operate and take effect notwithstanding any
other Act or law.

[Section 3B inserted: No. 26 of 1987 s. 6.]

4A. Variation of Agreement to increase rates of royalty
(1) Clause 12(1)(h) of the Agreement is varied —

(a) in subparagraph (ii) by deleting “three and three quarter
per centum (3%%)” and inserting —

5.625%

(b) in subparagraph (iii) by deleting “fifteen (15) cents per
ton;” and inserting —

5.625% of the f.o.b. revenue (computed as
aforesaid);

(c) in subparagraph (iv) by deleting “fifteen (15) cents per
ton;” and inserting —

5% of the f.0.b. revenue (computed as aforesaid);

(2) Clause 12(1)(h)(ii), (iii) and (iv) of the Agreement as varied by
subsection (1) operate and take effect despite —
(a) any other provision of the Agreement; and
(b) any other agreement or instrument; and
(c) any other Act or law.
(3) Nothing in this section affects the amount of royalty payable
under clause 12 of the Agreement in respect of any period

before the commencement of the Jron Ore Agreements
Legislation Amendment Act 2010 Part 6.

As at 06 Dec 2013 Version 02-a0-05 page 3
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

s. 4B

4B.
()

2)

4C.

4D.
()

[Section 4A inserted: No. 34 of 2010 s. 13.]

2010 Variation Agreement

The 2010 Variation Agreement is ratified and its
implementation is authorised.

Without limiting or otherwise affecting the Government
Agreements Act 1979, the 2010 Variation Agreement is to
operate and take effect despite any other Act or law.

[Section 4B inserted: No. 61 of 2010 s. 13.]

State empowered under clause 20E(9)(a)

The State has power in accordance with clause 20E(9)(a) of the
Agreement.

[Section 4C inserted: No. 61 of 2010 s. 13.]

2011 Variation Agreement

The 2011 Variation Agreement is ratified and its
implementation is authorised.

Without limiting or otherwise affecting the Government
Agreements Act 1979, the 2011 Variation Agreement is to
operate and take effect despite any other Act or law.

[Section 4D inserted: No. 61 of 2011 s. 13.]

By-laws

The Governor may upon the recommendation of the Company
make, alter and repeal by-laws for the purposes of, and in
accordance with, the Agreement.

By-laws made pursuant to this section —
(a) shall be published in the Government Gazette; and

(b) take effect and have the force of law from the date they
are so published or from such later date as is fixed by the
by-laws; and

page 4

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

(c) may prescribe penalties not exceeding $100 for breach
of any of the by-laws; and

(d) are not subject to the provisions of section 36 of the
Interpretation Act 1918 3. but the by-laws shall be laid
before each House of Parliament within 6 sitting days of
the House next following the publication of the by-laws
in the Government Gazette.

As at 06 Dec 2013 Version 02-a0-05 page 5
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

First Schedule — Iron Ore (Mount Bruce) Agreement
[s. 2]
[Heading amended: No. 19 of 2010 s. 4.]

THIS AGREEMENT under Seal made the 10th day of March

One thousand nine hundred and seventy-two BETWEEN THE HONOURABLE
JOHN TREZISE TONKIN, M.L.A., Premier of the State of Western Australia,
acting for and on behalf of the said State and Instrumentalities thereof from time
to time (hereinafter called “the State”) of the one part and MOUNT BRUCE
MINING PTY. LIMITED a company incorporated under the Companies

Act 1961 of the said State and having its registered office at 191 St. George’s
Terrace Perth (hereinafter called “the Company” which expression will include
the successors and assigns of the Company) of the other part.

WHEREAS —

(a) |The Company and Hamersley are satisfied from investigations which
prior to 1971 cost over three million dollars ($3,000,000), that the
mining areas defined in clause | hereof contain iron ore of tonnages
and grades sufficient to warrant economic recovery and marketing:

(b) |The Company agrees that investigations should be made with a view
to the establishment of a plant for the production of metallised
agglomerates or a plant for the production of steel with a view to its
being in a position to submit to the State proposals for such
establishment as are hereinafter provided.

NOW THIS AGREEMENT WITNESSETH —

1. In this Agreement subject to the context —

“approve” “approval” “consent” or “direct” means approve, approval,
consent or direct in writing as the case may be;

“associated company” means —

(a) any company notified in writing by the Company to the
Minister which is incorporated in the United Kingdom the

page 6 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

United States of America or the Commonwealth of Australia
and which is —

(i) asubsidiary of the C

the term “subsidiary
Companies Act 1961;

pany within the meaning of
section 6 of the

(ii) promoted by the Company for all or any of the
purposes of this Agreement and in which the
Company holds not less than two million dollars
($2,000,000) of the issued ordinary share capital;

(iii) a company in which the Company or Hamersley
holds not less than twenty per cent (20%) of the
issued ordinary share capital; or

(iv) acompany which is related within the meaning of
that term in the aforesaid section to the Company
or to any company in which the Company holds
not less than twenty per cent (20%) of the issued
ordinary share capital; and

(b) any company approved in writing by the Minister for the
purposes of this Agreement which is associated directly or
indirectly with the Company in its business or operations
hereunder;

“associated company of Hamersley” means —

(a) acompany defined as an “associated company” within the
meaning of the Agreement a copy of which is set out in the
First Schedule to the Jron Ore (Hamersley Range)
Agreement Act 1963-1968; or

(b) any company approved in writing by the Minister as an
associated company of Hamersley for the purposes of this
Agreement;

“the commencement date” means the 30th day of June, 1972.

“Commonwealth” means the Commonwealth of Australia and
includes the Government for the time being thereof;

As at 06 Dec 2013 Version 02-a0-05 page 7
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

“Company’s wharf” means any wharf constructed by or on behalf of
the Company pursuant to this Agreement for the shipment of ore
from the mineral lease any wharf established by Hamersley at
Dampier in the said State or any temporary wharf for the time
being approved by the Minister as the Company’s wharf for the
purposes hereof during the period to which such approval relates;

“Dampier” includes East Intercourse Island;

“direct shipping ore” means iron ore which has an average pure iron
content of not less than sixty per cent (60%) which will not pass
through a one half (4) inch mesh screen and which is sold
without concentration or other beneficiation other than crushing
and screening;

“financial year” means a year commencing on and including the
Ist day of July;

“fine ore” means iron ore which has an average pure iron content of
not less than sixty per cent (60%) which will pass through a
one half (4) inch mesh screen and which is sold without
concentration or other beneficiation other than crushing and
screening;

“fines” means iron ore (not being direct shipping ore or fine ore)
which will pass through a one half (4) inch mesh screen;

“f.0.b. revenue” means the price for iron ore from the mineral lease
the subject of any shipment or sale which is payable by the
purchaser thereof to the Company or an associated company, less
all export duties and export taxes of all kinds whatsoever and less
all costs and charges properly incurred and payable by the
Company to the State or a third party from the time the ore shall
be placed on ship at the Company’s wharf to the time the same is
delivered and accepted by the purchaser, including —

(1) _ ocean freight;
(2) marine insurance;

(3) port and handling charges at the port of discharge;

page 8 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

(4)

6)

(6)
(op)

(8)

costs of delivering the ore from port of discharge to
the smelter;

weighing, sampling, assaying, inspection and
representation costs incurred on discharge or delivery;
shipping agency charges;

import taxes by the country of the port of discharge;
and

such other costs and charges at the Minister may in his
discretion consider reasonable in respect of any
shipment or sale.

For the purposes of this definition —

@)

(b)

The Minister may (in respect of costs or charges as set
out in items (1) to (7) inclusive of this definition)
notify the Company in writing that in respect of any
shipment or sale he does not regard a cost or charge as
having been properly incurred and in such case the
Company may refer the matter to arbitration
hereunder and unless and until such matter is resolved
in favour of the Company, such cost or charge shall
not be deemed to have been properly incurred.

Notwithstanding anything contained in this definition
to the contrary, a cost or charge as set out in items (1)
to (7) inclusive of this definition shall not (unless the
Minister so determines in accordance with the
provisions of paragraph (c) of this definition) be
deemed to be properly incurred if such charge is
directly or indirectly imposed upon or incurred by the
Company or an associated company pursuant to an
arrangement entered into between the Company and
the State.

Costs or charges other than those set out in items (1)
to (7) inclusive of this definition and costs and charges
to which paragraph (b) of this definition applies shall
be deemed to be properly incurred if the Minister in
his discretion so determines and in making his
determination the Minister shall have regard to such

As at 06 Dec 2013

Version 02-a0-05 page 9
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

matters as the parties to and the bona fide nature of the
transaction resulting in the cost or charge.

“Hamersley” means Hamersley Iron Pty. Limited a company
incorporated under the Companies Act 1961 of the State of
Victoria;

“integrated iron and steel industry” means an industry for the
manufacture of iron and steel or for the manufacture of steel from
iron ore by a process which does not necessarily involve the
production of pig iron or basic iron in the production of steel;

“iron ore concentrates” means products (whether in pellet or other
form) resulting from secondary processing but does not include
metallised agglomerates;

“Land Act” means the Land Act 1933;

“mineral lease” means the mineral lease referred to in sub-clause (2)
of clause 4 hereof and includes any renewal thereof;

“Mining Act” means the Mining Act 1904;

“mining areas” means the areas delineated and coloured red on the
plan marked “A” initialled by or on behalf of the parties hereto
for the purpose of identification;

“Minister” means the Minister in the Government of the said State for
the time being responsible (under whatsoever title) for the
administration of the Ratifying Act and pending the passing of
that Act means the Minister for the time being designated in a
notice from the State to the Company and includes the successors
in office of the Minister;

“metallised agglomerates” means products resulting from the
reduction of iron ore or iron ore concentrates by any method
whatsoever and having an iron content of not less than
eighty-five percent (85%);

“month” means calendar month;
“notice” means notice in writing;

“ore” means iron ore;

page 10 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

“person” or “persons” includes bodies corporate;

“port” means the port or harbour developed or to be developed
pursuant to this Agreement and shall include such adjacent land
area to serve the Company’s wharf but shall not include the port
established by Hamersley at Dampier nor such adjacent land as is
leased by Hamersley to serve that port;

“port townsite” means the townsite determined pursuant to this
Agreement to be expanded and developed near the port;

“Ratifying Act” means the Act to ratify this Agreement and referred to
in clause 3 hereof;

“said State” means the State of Western Austr:

“secondary processing” means concentration or other beneficiation of
iron ore other than by crushing or screening and includes thermal
electrostatic magnetic and gravity processing and pelletisation
and the production of metallised agglomerates;

“special lease” means a special lease or licence to be granted in terms
of this Agreement under the Ratifying Act the Land Act or the
Jetties Act 1926 and includes any renewal thereof;

“this Agreement” “hereof” and “hereunder” include this Agreement as
from time to time added to varied or amended;

“steel” means steel in the form of steel billets or manufactured steel
products;

“ton” means a ton of two thousand two hundred and forty (2,240) Ibs.
net dry weight;

“townsite” means a townsite or townsites established by the Company
on or near the mining areas pursuant to this Agreement;

“wharf” includes any jetty structure;

“year 1” means the year next following the commencement date and
“year” followed immediately by any other numeral has a
corresponding meaning;

reference in this Agreement to an Act shall include the amendments to
such Act for the time being in force and also any Act passed in

As at 06 Dec 2013 Version 02-a0-05 page 11
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

substitution therefor or in lieu thereof and the regulations for the
time being in force thereunder;

power given under any clause of this Agreement other than clause 52
hereof to extend any period or date shall be without prejudice to
the power of the Minister under the said Clause 52;

marginal notes shall not affect the interpretation or construction
hereof*;

Initial Obligations of State‘
2. The State shall —

(a) introduce and sponsor a Bill in the Parliament of Western
Australia to ratify this Agreement and endeavour to secure
its passage;

(b) to the extent reasonably necessary for the purposes of this
Agreement allow the Company to enter upon Crown lands
(including land the subject of a pastoral lease) and survey
possible sites for a port, wharf, railways, townsites, plants
for the production or iron ore concentrates, metallised
agglomerates, pig iron, foundry iron and steel, an integrated
iron and steel industry, and stockpiling, processing and other
areas required for the purposes of this Agreement.

Ratification and Operation *

3. (1) — Sub-clause (2) of clause 3 hereof and the subsequent clauses (other
than clauses 52, 54 and 55) of this Agreement shall not operate unless and
until —

(a) _ the Bill to ratify this Agreement as referred to in
paragraph (a) of clause 2 hereof is passed as an Act before
the 30th day of June 1972 or such later date if any as the
parties hereto may mutually agree upon; and

(b) Bills to ratify each of the agreements referred to in the First
Schedule hereto are passed as Acts before the 30th day of
June 1972 or such later date if any as the parties hereto may
mutually agree upon.

page 12 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

If the said Bills are not passed before that date or later date or dates (as the case
may be) this Agreement will then cease and determine and neither of the parties
hereto will have any claim against the other of them with respect to any matter
or thing arising out of, done, performed or omitted to be done or performed
under this Agreement save as provided in clause 22 of this Agreement.

(2) The following provisions of this Agreement shall notwithstanding
the provisions of any Act or law operate and take effect namely —

(a) _ the provisions of clauses 4 and 7, the proviso to
paragraph (a) of sub-clause (1) of clause 12, sub-clause (2)
of clause 12, clauses 15, 16, 17, 18, 24, 25, 26, 27, 29, 44,
46, 47, 51, 52, 53, 54 and 55;

(b) — subject to paragraph (a) of this subclause the State and the
Minister respectively shall have all the powers discretions
and authorities necessary or requisite to enable them to carry
out and perform the powers discretions authorities and
obligations conferred or imposed upon their respectively
hereunder;

(c) no future Act of the said State will operate to increase the
Company’s liabi 's or obligations hereunder with respect
to rents or royalties; and

(d) _ the State may, as for a public work under the Public Works
Act 1902, resume any land or any estate or interest in land
required for the purpose of this Agreement and may lease or
otherwise dispose of the same to the Company.

Obligation of State Rights of Occupancy *

4, (1) _ The State shall forthwith (subject to the surrender of the rights of
occupancy as referred to in sub-clause (2) of clause 2 of the Agreement firstly
referred to in the First Schedule hereto) cause to be granted to the Company and
to the Company alone rights of occupancy for the purposes of this Agreement
(including the sole right to search and prospect for iron ore) over the whole of
the mining areas under Section 276 of the Mining Act at a rental at a rate of
eight dollars ($8) per square mile per annum payable quarterly in advance for
the period expiring on the 31st day of December, 1972, and shall then and
thereafter subject to the continuance of this Agreement cause to be granted to
the Company as may be necessary successive renewals of such last mentioned

As at 06 Dec 2013 Version 02-a0-05 page 13
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

rights of occupancy (each renewal for a period of twelve (12) months at the
same rental and on the same terms) the last of which renewals shall
notwithstanding its currency expire —

(i) on the date of grant of a mineral lease to the Company under
subclause (2) of this clause; or

(ii) on the determination of this Agreement pursuant to its terms
whichever shall first happen.

Mineral lease‘

(2) The Company may at any time after the grant to it of the said rights
of occupancy and before the end of year 2 apply for a mineral lease of any part
or parts (not exceeding in total area three hundred (300) square miles and in the
shape of a rectangular parallelogram or rectangular parallelograms or as near
thereto as is practicable) of the mining areas and thereupon the State shall cause
any necessary survey to be made of the land so applied for (the cost of which
survey to the State will be recouped or repaid to the State by the Company on
demand after completion of the survey) and shall cause to be granted to the
Company a mineral lease of the land so applied for (notwithstanding the survey
in respect thereof has not been completed but subject to such corrections as may
be necessary to accord with the survey when completed) for iron ore in the form
of the Second Schedule hereto for a term which subject to the payment of rents
and royalties hereinafter mentioned and to the performance and observance by
the Company of its obligations under the mineral lease and otherwise under this
Agreement shall be for a period of twenty-one (21) years therefor with rights to
successive renewals of twenty-one (21) years upon the same terms and
conditions but subject to earlier determination upon the cessation or
determination of this Agreement PROVIDED HOWEVER that the Company
may from time to time (without abatement of any rent then paid or payable in
advance) surrender to the State any portion or portions (of reasonable size and
shape) of the mineral lease.

(3) _ If by the end of year 2 the Company has not applied for a mineral
lease as hereinbefore provided this Agreement shall cease and determine subject
however to the provisions of sub-clause (13) of clause 5 and clause 22 hereof.

Proposals of the Company ‘

5. (1) | The Company’s obligations to submit proposals under
sub-clause (3) of this clause and its obligations under clause 6 paragraph (n) of
sub-clause (1) of clause 12 and clause 13 hereof shall all be subject to the

page 14 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

condition precedent that hereafter either of the following events occurs,

namely —

(a)

(b)

that at least fifty-one per cent (51%) of the issued ordinary
share capital of the Company ceases to be held by any one or
more of Hamersley, an associated company of Hamersley or
associated companies of Hamersley at a time when the
Company is the holder of the rights of occupancy required to
be granted under sub-clause (1) of clause 4 hereof or (after a
mineral lease has been granted under sub-clause (2) of the
said clause 4) at a time when the Company is the holder of
the said mineral lease; or

the said rights of occupancy cease to be held by the
Company or any one or more of Hamersley, an associated
company of Hamersley or associated companies of
Hamersley (otherwise than by reason of the expiry thereof)
or (after the said mineral lease has been granted as aforesaid)
the said mineral lease ceases to be held by the Company or
any one or more of Hamersley, an associated company of
Hamersley or associated companies of Hamersley.

(2) | If hereafter either of the events mentioned in sub-clause (1) of this
clause occurs then —

(a)

Insofar as has not already been done to the satisfaction of the
Minister the Company will commence forthwith and carry
out at its expense (with the assistance of experienced
consultants where appropriate) —

(i) areconnaissance of sites of proposed operations
pursuant to the Agreement together with the
preparation of suitable maps and drawings;

(ii) an engineering investigation of the route for a railway
from the mining areas to the port or to connect with
Hamersley’s existing railway (as the case may be);

(iii) a study of the technical and economic feasibility of the
mining transporting handling and shipping of ore from
the mining areas;

(iv) _ the planning of a suitable townsite and the
development of the port townsite in consultation with

As at 06 Dec 2013

Version 02-a0-05 page 15
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule

Iron Ore (Mount Bruce) Agreement

(b)

(©)

(d)

the State and having due regard for use by others as
well as the Company;

(v) _ the investigation, in areas approved by the Minister of
suitable water supplies for mining industrial and
townsite purposes;

(vi) metallurgical and market research.

The Company shall collaborate with and keep the State fully
informed with quarterly reports as to the progress and results
of the Company’s operations under paragraph (a) of this
sub-clause. The Company shall furnish the Minister with
copies of all reports received by it from consultants in
connection with the matters referred to in paragraph (a) of
this sub-clause and with copies of all findings made and
reports prepared by it.

If the State concurrently carries out its own investigations
and reconnaissances in regard to all or any of the matters
mentioned in paragraph (a) of this sub-clause or any port site
the Company shall co-operate with the State therein and so
far as reasonably practicable will consult with the
representatives or officers of the State and make full
disclosures and expressions of opinion regarding matters
referred to in this sub-paragraph.

The Company will employ or retain or ensure that
experienced consultant engineers (approved by the Minister)
are employed or retained to investigate report upon and
make recommendations in regard to the sites reasonably
required by the Company under this Agreement for the
overall development of a suitable port if necessary for the
Company’s operations hereunder (including the Company’s
wharf, areas for installations, stockpiling and other purposes
in the port) but in such regard the Company will require such
engineers to have full regard for the general development of
the port with a view to the reasonable use by others of the
port and the Company will furnish to the State copies of such
report and recommendations. When submitting to the
Minister detailed proposals as referred to in sub-clause (3) of
this clause hereof in regard to the matters mentioned in this

page 16

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

paragraph the Company will so far as reasonably practicable
ensure that the detailed proposals —

(i) do not materially depart from the report and
recommendation of such engineers;

(ii) provide for the best overall development of the port so
far as the same relates to the Company’s activities; and

(iii) disclose any conditions of user and where alternative
proposals are submitted the Company’s preferences in
regard thereto.

(3) If hereafter either of the events mentioned in sub-clause (1) of this
clause occurs but subject to the provisions of sub-clause (10) of this clause the
Company shall by the end of the period of three (3) years after the occurrence of
that event (or such extended date if any as the Minister may approve) and
subject to the provisions of this Agreement unless and to the extent otherwise
agreed by the Minister submit to the Minister to the fullest extent reasonably
practicable its detailed proposals (including plans where practicable and
specifications where reasonably required by the Minister) with respect to the
mining by the Company of iron ore from the mining areas (or so much thereof
as shall be comprised within the mineral lease) with a view to the transport and
shipment of the iron ore mined including (where applicable) the location area
layout design number materials and time programme for the commencement
and completion of construction or the provision (as the case may be) of each of
the following matters namely —

(a) (i) __ if the Company proposes initially to utilise for the
shipment of iron ore the port established by
Hamersley at Dampier aforesaid, provisions for
expansion of that port if necessary; or

(ii) if the Company proposes initially to utilise for the
shipment of iron ore some other port provision for the
port and port development including dredging and
depositing of spoil the provision of navigational aids
the Company’s wharf (the plans and specifications for
which wharf shall be submitted to and be subject to
the approval of the State) the berth and swinging basin
for the Company’s use and port installations facilities
and services all of which shall permit of adaptation so
as to enable the use of the Company’s wharf by

As at 06 Dec 2013 Version 02-a0-05 page 17
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

First Schedule

Iron Ore (Mount Bruce) Agreement

(b)

(©)

(d)
(e)
()
(g)
(h)

@
@
(k)
(0)
(m)
(@)

vessels having an ore carrying capacity of not less
than sixty thousand (60,000) tons;

the railway from the mining areas to the port of to connect
with Hamersley’s existing railway (as the case may be) and
its proposed operation including joint user conditions (if
any) fencing (if any) crossing places and grade separation
(where appropriate) or other forms of acceptable protection
at intersections with public roads;

townsite and port townsite development and services and
facilities in relation thereto;

housing;

water supply;

generation transmission and distribution of electricity;
roads;

mining crushing screening handling transport and storage of
ore;

air fields;

any leases licences or other tenures of land required form the
State;

disposal of waste materials;
drainage;
dust control; and

any other works services or facilities proposed or desired by
the Company.

(4) | The Company shall have the right to submit to the Minister its
detailed proposals aforesaid in regard to a matter or matters the subject of any of
the sub-paragraphs numbered (a) to (n) inclusive of sub-clause (3) of this clause
as and when the detailed proposals become finalised by the Company
PROVIDED THAT where any such matter is the subject of any one of those
provisions which refer to more than one subject matter the detailed proposals
will relate to and cover each of the matters mentioned in that provision.

page 18

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

(5) If the Company proposes initially to utilise for the shipment of iron
ore some port other than the said port established by Hamersley it shall
notwithstanding sub-clause (4) of this clause submit as its first proposals
proposals for the site for that port and the Minister will within two (2) months
after receipt of the proposals give to the Company notice of his approval thereof
or otherwise. If the Minister does not approve the proposals then he shall within
three (3) months after the giving of his notice submit alternative proposals for
another site for the port. If the said site proposed by the Minister is not within
two (2) months accepted by the Company by notice to the State the State shall
as hereinafter provided permit the development and use (infer alia) for the
purpose of this Agreement of a port at Legendre and the Company may within
three (3) months after the expiration of the period of two (2) months last
mentioned submit to the Minister proposals for the development an use of a port
at Legendre as aforesaid (including proposals as to the matters mentioned in
sub-paragraph (ii) of paragraph (a) of sub-clause (3) of this clause) and
including proposals if required by the Minister or desired by the Company as
to user of a port at Legendre in conjunction with others (including terms and
conditions involving the participation in such development and use by another
party or other parties nominated in the proposals). Within two (2) months after
receipt of the proposals the Minister shall give to the Company notice of his
approval or otherwise in respect thereof and shall be at liberty to specify in such
notice such alterations to the proposals as are fair and reasonable having regard
to the interests of the Company and any other party nominated as aforesaid
(including alterations which are fair and reasonable as aforesaid and which
involve the participation in such development and use by another party or other
parties nominated by the Minister). If the Minister specifies any such
alterations then the Company may subject to the provisions of sub-clause (6)
of this clause elect by notice to the State to refer to arbitration and then
two (2) months thereafter shall refer to arbitration as provided in clause 53
hereof any dispute as to whether the alterations specified by the Minister are fair
and reasonable as aforesaid. If the Company refers to arbitration any such
dispute but by the award on arbitration the question is decided in favour of the
Minister the Company may if it considers and it can demonstrate to the
reasonable satisfaction of the Minister who shall not act unreasonably that the
alterations to the proposals found by the award to have been fair and reasonable
nevertheless would render the Company’s participation in the development and
use of a port at Legendre not feasible from the point of view of the Company for
any reason whatsoever (whether technical economic or otherwise) by notice to
the State given within two (2) months after the award withdraw its said
proposals and in that event the parties shall continue to negotiate with a view to
agreeing upon a site for the port (either at Legendre or elsewhere) and the terms

As at 06 Dec 2013 Version 02-a0-05 page 19
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

and conditions fair and reasonable for the development and use of the port. If
the parties have not reached agreement within three (3) months then either party
can terminate the negotiations. If by the award on arbitration the dispute is
decided in favour of the Company the Minister shall be deemed to have
approved the Company’s proposal without the alteration or alterations in
question. Notwithstanding the foregoing the Company may at any time prior to
the time —

(i) agreement is reached as aforesaid as to a site for the port
(other than at Legendre);

(ii) proposals submitted as aforesaid in relation to a port at
Legendre are approved without alteration or are deemed to
have been so approved; or

(iii) two (2) months after the Minister specifies alterations to
proposals submitted as aforesaid in relation to Legendre (if
the Company fails to refer to arbitration as aforesaid any
dispute in relation thereto) or, the Company having referred
such a dispute to arbitration, after the award on arbitration
(as the case may be)

whichever is the earliest, elect by notice to the State to utilise for the shipment
of iron ore the port established by Hamersley at Dampier aforesaid and
thereupon but without prejudice to the provisions of sub-clause (9) of this clause
sub-clauses (3) and (7) of this clause shall be read and construed as if the
Company had initially proposed so to utilise the said port established by
Hamersley and the Company shall submit to the Minister its detailed proposals
as required pursuant to subclause (3) of this clause.

(6) Notwithstanding anything contained in this Agreement the
Minister’s determination in respect of the Company’s proposals relating to the
location of the port and the proposals relating to the development of the port
(insofar as such development proposals concern the development of the port for
use by or in conjunction with others) and the location of the port townsite shall
be final and no such determination shall be referred to arbitration by the
Company.

Consideration of Company’s Proposals‘

(7) Within two (2) months after receipt of any of the detailed proposals
required to be submitted by the Company pursuant to sub-clause (3) of this
clause (other than a proposal of the kind mentioned in subclause (5) of this

page 20 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

clause) the Minister shall give to the Company notice either of his approval of
the proposals submitted or of alterations desired thereto and in the latter case
shall afford to the Company opportunity to consult with and to submit new
proposals to the Minister. Within two (2) months of the receipt of the notice the
Company may elect by notice to the State to refer to arbitration and within

two (2) months thereafter shall refer to arbitration as provided in clause 53
hereof any dispute as to the reasonableness of the Minister’s decision. If by the
award on arbitration the dispute is decided against the Company then unless the
Company within three (3) months after delivery of the award satisfies and
obtains the approval of the Minister as to the matter or matters the subject of the
arbitration this Agreement shall on the expiration of that period of three (3)
months cease and determine (save as provided in sub-clause (13) of clause 5 and
clause 22 hereof) but if the question is decided in favour of the Company the
decision will take effect as a notice by the Minister that he is so satisfied with
and approves the matter or matters the subject of the arbitration.

Extension of time’

(8) The arbitrator arbitrators or umpire (as the case may be) of any
submission to arbitration hereunder is hereby empowered upon application by
either party hereto to grant any interim extension of time or date referred to
herein which having regard to the circumstances may reasonably be required in
order to preserve the rights of either or both the parties hereunder and an award
in favour of the Company may in the name of the Minister grant any further
extension of time for that purpose.

(9) Notwithstanding that under the preceding provisions of this clause
any detailed proposals submitted by the Company pursuant to sub-clause (3) of
this clause are approved by the Minister or determined by arbitration award
unless each and every such proposal is so approved or determined by the end of
a period of three (3) years and five (5) months after the occurrence of either of
the events mentioned in sub-clause (1) of this clause or by such extended date if
any as shall be granted pursuant to the provisions hereof then at any time after
the end of the said period or last such extended date as the case may be the
Minister may give to the Company twelve (12) months notice of intention to
determine this Agreement and unless before the expiration of the said
twelve (12) months period all such proposals are so approved or determined this
Agreement shall cease and determine subject however to the provisions of
sub-clause (13) of clause 5 and clause 22 hereof.

(10) Ifthe Company desires to mine transport and ship iron ore from the
mining areas prior to the occurrence of either of the events mentioned in

As at 06 Dec 2013 Version 02-a0-05 page 21
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

sub-clause (1) of this clause the Company shall submit to the Minister detailed
proposals as aforesaid as to all of the matters mentioned in sub-clause (3) of this
clause and its time schedule for the implementation thereof and the provisions
of sub-clause (5) and sub-clause (7) of this clause shall mutatis mutandis apply
to the approval or determination of those proposals provided that if agreement is
not reached as to any matter submitted as mentioned in the said sub-clause (5)
and sub-clause (7) and the Company is not entitled to or fails to refer to
arbitration any dispute in relation thereto or does so refer the dispute but by the
award on arbitration the question is decided in favour of the Minister and if
within two (2) months after the decision of the Minister or the award on
arbitration the Company notifies the Minister that it does not accept the decision
or award then the proposals shall be deemed not to have been approved, or
determined and this Agreement shall continue as if the Company had never
submitted any proposals under this sub-clause (without prejudice to the
Company’s right to submit further proposals under this sub-clause). To the
extent to which the company submits proposals under this sub-clause and those
proposals are approved or determined as aforesaid the Company shall be
relieved from the obligations it might hereafter have under the said

sub-clause (3) to submit proposals to the Minister and to the extent to which the
Company complies with those proposals it shall be relieved from the obligation
it might thereafter have under clause 6 hereof.

(11) The Company may at any time after it has submitted proposals
(either in compliance with its obligations under sub-clause (3) of this clause or
pursuant to sub-clause (10) of this clause) which have been approved or
determined under this clause and under which the Company proposes initially to
utilise for the shipment of iron ore the port established by Hamersley at
Dampier aforesaid submit to the Minister detailed proposals as aforesaid for the
utilisation for the shipment of iron ore of some other port including proposals as
to the matters mentioned in sub-paragraph (ii) of paragraph (a) of the said
sub-clause (3) the provisions of sub-clause (5) of this clause (other than the last
sentence thereof) and the provisions of sub-clause (7) of this clause (in both
cases as modified by the proviso to the first sentence of sub-clause (10) of this
clause) shall mutatis mutandis apply to the approval or determination of those
proposals.

(12) The Company shall (except to the extent agreed with the Minister)
comply with proposals submitted under sub-clause (10) or sub-clause (11) of
this clause and approved or determined aforesaid.

(13) Notwithstanding the preceding provisions of this clause, if under
any arbitration under sub-clause (7) of this clause the dispute is decided against

page 22 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

the Company and subsequently this Agreement ceases and determines pursuant
to the said sub-clause (7) or to sub-clause (9) of this clause the State will not for
a period of three (3) years after such determination enter into a contract with

any other party for the mining transport and shipment of iron ore from the
mining areas on terms more favourable on the whole to the other party than
those which would have applied to the Company hereunder if the question had
been determined in favour of the Company.

6. Subject to the provisions of sub-clause (10) of clause 5 hereof the
Company shall by the end of the period of two (2) years after the last of the
proposals submitted under sub-clause (3) of clause 5 hereof is approved or
determined as aforesaid and in accordance therewith but subject to any variation
approved pursuant to clause 47 hereof and at a cost of not less than fifty million
dollars ($50,000,000) construct install provide and do all things necessary to
enable it to mine from the mineral lease and to transport by rail to the
Company’s wharf and to commence shipment therefrom in commercial
quantities at an annual rate of not less than one million (1,000,000) tons or iron
ore and without lessening the generality of this provision the Company shall be
the end of the said period of two (2) years —

(a) construct install and provide upon the mineral lease or in the
vicinity thereof mining plant and equipment crushing
screening stockpiling and car loading plant and facilities a
power house a workshop and other things of a design and
capacity adequate to enable the Company to mine handle
load and deal with not less than three thousand (3,000) tons
of iron ore per day;

(b) actually commence to mine and transport by rail iron ore
from the mineral lease so that the average annual rate during
the first two (2) years shall not be less than
one million (1,000,000) tons;

(c) subject to the State having assured to the Company all
necessary rights in or over Crown lands available for the
purpose construct in a proper and workmanlike manner and
in accordance with recognised standards of railways of a
similar nature operating under similar conditions and along a
route approved or determined under this clause (but subject
to the provisions of the Public Works Act 1902 to the extent
that they are applicable) the railway the subject of proposals
determined or approved under this clause having a four feet

As at 06 Dec 2013 Version 02-a0-05 page 23
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule

Iron Ore (Mount Bruce) Agreement

(d)

eight and one-half inch (4ft. 8in.) gauge and including
inter alia any necessary deviations, loops, spurs, sidings,
crossings, points, bridges, signalling switches and other
works and appurtenances and shall provide for crossing
places grade separation (where appropriate) or other
protective devices including flashing lights and boom gates
at major road crossings or intersections with existing
railways and operate such railway with sufficient and
adequate locomotives freight cars and other railway stock
and equipment to haul at least one million (1,000,000) tons
of iron ore per annum; and

carry out such other works as are proposed to be carried out
under the proposals as approved or determined under
clause 5 hereof.

Further Obligations of State’

7 Ww

As soon as conveniently may be after any proposals have been
approved or determined under this Agreement the State shall in accordance with
such of those proposals as require the State to accept obligations —

(a)

grant to the Company a lease or leases under the Mining Act
or if mutually agreed a lease or leases under the Land Act
(notwithstanding any of the provisions of those Acts) of such
area of land for any railway proposed to be constructed
under the proposals as the Company shall require at a
peppercorn rental and for such term or period and on such
terms and conditions (including renewal rights) as shall be
reasonable having regard to the requirements of the
Company hereunder and to the provisions of this Agreement
(the Mining Act being deemed to be so amended varied and
modified as to enable such lease or leases to be granted);

Lands *

(b)

grant to the Company for such terms or periods and on such
terms and conditions (including renewal rights) as subject to
the proposals shall be reasonable having regard to the
requirements of the Company hereunder and to the overall
development and access to and use by others of lands the

page 24

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

subject of any grant to the Company and of services and
facilities provided by the Company —

at peppercorn rental — special leases of Crown lands for
the purposes of the townsite or railway proposed to be
constructed or provided under the proposals;

and

at rentals as prescribed by law or as are otherwise
reasonable — leases rights mining tenements reserves
and licences in on or under Crown lands

under the Mining Act, the Jetties Act 1926 or under the provisions of the

Land Act modified as in sub-clause (3) of this clause provided (as the case may
require) as the Company reasonably requires for its works and operations
hereunder including the construction or provision of railways wharves plants for
the production of iron ore concentrates, metallised agglomerates, pig iron
foundry iron and steel, an intergrated iron and steel industry, airstrips, roads
water supplies and stone and soil for construction purposes; and

Services and Facilities‘

(c) provide any services or facilities subject to the Company
bearing and paying the capital cost involved if reasonably
attributable to or resulting from the Company’s project and
operations hereunder and reasonable charges for
maintenance and operation except operation charges in
respect of education hospital and police services and except
where and to the extent that the State otherwise agrees —

subject to such terms and conditions as may be approved or determined as
aforesaid PROVIDED THAT from and after the twentieth anniversary of the
date hereof the Company will in addition to the rentals already referred to in this
paragraph pay to the State during the currency of this Agreement after such
anniversary as aforesaid a rental (which if the Company so requests shall be
allocated in respect of such one or more of the special leases or other leases
granted to the Company hereunder and remaining current) equal to

twenty-five (25) cents per ton on all iron ore and iron ore concentrates in respect
of which royalty is payable under paragraph (h) of sub-clause (1) of clause 12
hereof in any financial year such additional rental to be paid within

three (3) months after shipment sale or use as the case may be of the iron ore
and iron ore concentrates SO NEVERTHELESS that the additional rental to be
paid under this proviso shall be not less than three hundred thousand dollars.

As at 06 Dec 2013 Version 02-a0-05 page 25
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

($300,000) in respect of any such year and the Company will within

three (3) months after expiration of that year pay to the State as further rental
the difference between three hundred thousand dollars ($300,000) and the
additional rental actually paid in respect of that year but any amount so paid in
respect of any financial year in excess of the rental payable for that year at the
rate of twenty-five (25) cents per ton as aforesaid shall be offset by the
Company against any amount payable by them to the State above the minimum
amounts payable to the State under this paragraph in respect of the

two (2) financial years immediately following the financial year in respect of
which the said minimum sum was paid.

Other Rights‘

(2) The State shall on application by the Company cause to be granted
to it such machinery and tailings leases (including leases for the dumping of
overburden) and such other leases licences reserves and tenements under the
Mining Act or under the provisions of the Land Act modified as in
sub-clause (3) of this clause provided as the Company may reasonably require
and request for its purposes under this Agreement on or near the mineral lease.

(3) For the purposes of paragraph (b) of sub-clause (1) and
sub-clause (2) of this clause section 81D of the Transfer of Land Act 1893 shall
not apply and the Land Act shall be deemed to be modified by —

(a) _ the substitution for sub-section (2) of section 45A of the
following sub-section:

(2) Upon the Governor signifying approval pursuant to
sub-section (1) of this section in respect of any
such land the same may subject to this section be
leased;

(b) _ the deletion of the proviso to section 116;
(c) _ the deletion of section 135;
(d) _ the deletion of section 143;

(e) _ the inclusion of a power to offer for leasing land within or in
the vicinity of any townsite notwithstanding that the townsite
has not been constituted a townsite under section 10; and

(f) the inclusion of a power to grant leases or licences for terms
or periods and on such terms and conditions (including

page 26 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

renewal rights) and in forms consistent with the provisions
of this Agreement in lieu of for the terms or periods and
upon the terms and conditions and in the forms referred to in
the Act and upon application by the Company in forms
consistent as aforesaid in lieu of the forms referred to in

the Act.

(4) | The provisions of sub-clause (3) of this clause shall not operate so
as to prejudice the right of the State to determine any lease licence or other right
or title in accordance with the other provisions of this Agreement.

(5) The State further covenants with the Company that the State —

Non-interference with Company’s rights *

(a) _ shall not during the currency of this Agreement register any
claim or grant any lease or other mining tenement under the
Mining Act or otherwise by which any person other than the
Company or an associated company will obtain under the
laws relating to mining or otherwise any rights to mine or
take the natural substances (other than petroleum as defined
in the Petroleum Act 1967) within the mineral lease unless
the Minister reasonably determines that it is not likely to
unduly prejudice or to interfere with the operations of the
company hereunder assuming the taking by the Company of
all reasonable steps to avoid the interference;

No resumption ‘

(b) — subject to the provisions of sub-clause (2) of clause 18
hereof and subject to the performance by the Company of its
obligations under this Agreement shall not during the
currency hereof without the consent of the Company resume
nor suffer nor permit to be resumed by any State
instrumentality or by any local or other authority of the said
State any of the works installations plant equipment or other
property for the time being belonging to the Company and
the subject of or used for the purposes of this Agreement nor
any of the lands the subject of any lease or licence granted to
the Company in terms of this Agreement AND without such
consent (which shall not be unreasonably withheld) the State
will not create or grant or permit or suffer to be created or

As at 06 Dec 2013 Version 02-a0-05 page 27
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule

Iron Ore (Mount Bruce) Agreement

granted by any instrumentality or authority of the State as
aforesaid any road right-of-way or easement of any nature or
kind whatsoever over or in respect of any such lands, which
may unduly prejudice or interfere with the Company’s
operations hereunder;

Labour requirements *

(©)

shall if so requested by the Company and so far as its powers
and administrative arrangements permit use reasonable
endeavours to assist the Company to obtain adequate and
suitable labour for the construction and the carrying out of
the works and operations referred to in this Agreement
including suitable immigrants for that purpose;

No discriminatory rates *

(d)

except as provided in this Agreement shall not impose nor
permit nor authorise any of its agencies or instrumentalities
or any local or other authority of the State to impose
discriminatory taxes rates or charges of any nature
whatsoever on or in respect of the titles property or other
assets products materials or services used or produced by or
through the operations of the Company in the conduct of the
Company’s business hereunder nor will the State take or
permit to be taken by any such State authority any other
discriminatory action which would deprive the Company of
full enjoyment of the rights granted and intended to be
granted under this Agreement;

Rights to other minerals‘

(e)

shall where and to the extent reasonably practicable on
application by the Company from time to time grant or assist
in obtaining the grant to the Company of prospecting rights
and mining leases with respect to limestone dolomite and
other minerals reasonably required by the Company for its
purposes under this Agreement; and

Consents to improvements on leases *

0)

shall as and when required by the Company (but without
prejudice to the foregoing provisions of this Agreement

page 28

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

relating to the approval or determination of proposals
submitted hereunder) consent in writing where and to the
extent that the Minister considers to be reasonably justified
to the Company making improvements for the purpose of
this Agreement on the land comprised in any lease granted
by the State to the Company pursuant to this Agreement
PROVIDED THAT the Company shall also obtain any other
consents legally required in relation to such improvements.

(6) |The Company shall not have any tenant rights in improvements
made by the Company on the land comprised in any lease granted by the State
to the Company pursuant to this Agreement in any case where pursuant to
clause 23 hereof such improvements will remain or become the absolute
property of the State.

Iron Ore Concentrates *

8. (1) | The Company shall before the end of year 4 (or within such
extended period not exceeding a further two (2) years as the Company satisfies
the Minister that the Company reasonably requires and the Minister approves
and such further or other extended period as may be determined by arbitration
as hereinafter provided) —

(a) submit to the Minister detailed proposals for the
establishment within the said State of a plant for the
production of iron ore concentrates;

(b) in accordance with those proposals as finally approved or
determined as hereinafter in this clause provided complete
the construction of that plant at a total cost of not less than
forty million dollars ($40,000,000); and

(c) actually commence to produce iron ore concentrates from
that plant and export those iron ore concentrates over the
Company’s wharf at an average annual rate during the
two (2) years next following the date on which the Company
first exports such iron ore concentrates in commercial
quantities of not less than one million (1,000,000) tons and

the Company will by the end of year 9 (or by the end of such extension of that
period as is equal to the aggregate of any extension approved by the Minister
pursuant to the preceding provisions of this sub-clause and any extension
determined by arbitration as hereinbefore mentioned in this sub-clause) increase

As at 06 Dec 2013 Version 02-a0-05 page 29
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

the productive capacity of such plant to a minimum to three million
(3,000,000) tons or iron ore concentrates per annum.

(2) The Minister shall within two (2) months of the receipt of such
proposals give to the Company notice either of his approval of the proposals
(which approval shall not be unreasonably withheld) or of any objections raised
or alterations desired thereto and in the latter case shall afford to the Company
an opportunity to consult with and to submit new proposals to the Minister. If
within two (2) months of receipt of such notice agreement is not reached as to
the proposals the Company may within a further period of two (2) months elect
by notice to the State to refer to arbitration as hereinafter provided any dispute
as to the reasonableness of the Minister’s decision. If by the award on
arbitration the question is decided in favour of the Company the Minister shall
be deemed to have then approved the proposals of the Company.

(3) The arbitrator, arbitrators or umpire (as the case may be) of any
submission to arbitration hereunder is hereby empowered upon application by
either party hereto to grant any interim extension of time or date referred to
herein which having regard to the circumstances may reasonably be required in
order to preserve the rights of either or both parties hereunder and an award in
favour of the Company may in the name of the Minister grant any further
extension of time for that purpose.

(4) | The Company may at any time notify the Minister that it desires to
reduce or limit the capacity of the plant hereinbefore referred to in this clause to
a capacity of five hundred thousand (500,000) tons of iron ore concentrates per
annum and upon the Company so notifying the Minister —

(a) sub-clause (1) of this clause shall be read construed
and take effect as if the words and figures
“forty million ($40,000,000)” and
“one million (1,000,000)” (where firstly and secondly
appearing) therein were “twenty-five million dollars
($25,000,000)” and “five hundred thousand (500,000)”
respectively and as if the words and figures “and the
Company will by the end of year 9 (or by the end of such
extension of that period as is equal to the aggregate of any
extension approved by the Minister pursuant to the
proceeding provisions of this sub-clause and any extension
determined by arbitration as hereinbefore mentioned in this
sub-clause) increase the productive capacity of such plant to

page 30 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

a minimum of three million (3,000,000) tons of iron ore
concentrates per annum” were deleted therefrom; and

(b) any proposals in relation to the said plant submitted and/or
approved or determined pursuant to this clause prior to the
Company so notifying the Minister shall be read construed
and take effect as if they were correspondingly amended;
and

(c) clause 10 hereof shall come into operation.

(5) Notwithstanding anything hereinbefore contained in this clause if
the Company can demonstrate to the satisfaction of the Minister that it is able to
construct the said plant for the production of iron ore concentrates in accordance
with proposals submitted pursuant to this clause as approved or determined for a
sum less than forty million dollars ($40,000,000) or if the Company has notified
the Minister pursuant to sub-clause (4) of this clause for a sum less than
twenty-five million dollars ($25,000,000) the Minister may in his discretion
approve a lesser sum which shall then be substituted for the sum of forty million
dollars ($40,000,000) or the sum of twenty-five million dollars ($25,000,000) as
the case may be.

(6) Notwithstanding anything to the contrary contained or implied in
this Agreement if the capacity of Hamersley’s existing pelletising plant is, or
from time to time hereafter increases beyond two million (2,000,000) tons per
annum —

(a) _ each of the capacities mentioned in sub-clause (1) and
sub-clause (4) of this clause shall from time to time be
reduced by the amount of the excess above
two million (2,000,000) tons to the intent (inter alia) that —

(i) _ if prior to the end of the period first mentioned in
sub-clause (1) of this clause (as extended as therein
provided) the capacity of Hamersley’s said plant is
or hereafter increases to at least
two million five hundred thousand (2,500,000)
tons per annum and (whether before or after such
increase) the Company notifies the Minister
pursuant to the said sub-clause (4) the Company
shall not have any obligation whatsoever under this
clause;

As at 06 Dec 2013 Version 02-a0-05 page 31
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

(ii) if prior to the end of the period last mentioned in
sub-clause (1) of this clause (as extended as therein
provided) the capacity of Hamersley’s said plant is
or hereafter increases to at least three million
(3,000,000) tons per annum but not to five million
(5,000,000) tons per annum but the Company does
not notify the Minister pursuant to the said
sub-clause (4) the only obligation of the Company
under this clause will be to complete, within the
said State and by the end of the said period
(extended as aforesaid) the construction of a plant
for the production of iron ore concentrates having a
productive capacity equal to the difference between
the annual capacity of Hamersley’s said plant as
increased from time to time and five million
(5,000,000) tons per annum; and

(iii) if prior to the end of the period last mentioned in
sub-clause (1) of this clause (as extended as therein
provided) the capacity of Hamersley’s said plant is
or hereafter increases to at least five million
(5,000,000) tons per annum then the Company will
not have any obligation whatsoever under this
clause notwithstanding that it does not notify the
Minister pursuant to the said sub-clause (4);

(b) each of the amounts of forty million dollars ($40,000,000)
and twenty-five million ($25,000,000) previously mentioned
in this clause shall be reduced by such amount as is mutually
agreed or failing agreement, as is determined by arbitration
pursuant to clause 53 hereof;

and this clause shall be read construed and take effect accordingly.

Company may make use of certain plant and facilities established by
Hamersley

9. Notwithstanding anything to the contrary contained or implied in this
Agreement any proposals submitted pursuant to clause 5 hereof may be
proposals involving (as may be agreed by the Company with Hamersley) the
use of all or any of the following, namely, the port established by Hamersley at
Dampier in the said State, the channel, wharf, berth, swinging basin, port

page 32 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

installations, airstrip, townsite, road, facilities and services established or to be
established by Hamersley at Dampier, the whole or part of Hamersley’s existing
railway from Tom Price to Dampier (including any extension thereof from Tom
Price to Paraburdoo) and any locomotives, freight cars and other railway stock
or equipment now or thereafter provided by Hamersley and subject to approval
or determination of such proposals under clause 5 hereof, the obligations of the
Company under the said clause 5 shall be modified accordingly.

Substitution of 1,000,000 tons metallised agglomerates capacity for
2,500,000 tons iron ore concentrates capacity

10. If the Company gives notice to the Minister as provided in sub-clause (4)
of clause 8 hereof then —

(1) | The Company will before the end of year 6 (or such extended date
if any as the Minister may approve) submit to the Minister detailed
proposals for the establishment within the said State of plant for the
production of metallised agglomerates containing provision that
such plant will by the end of year 8 (or by the end of such
extension of that period approved by the Minister pursuant to the
preceding provision of this sub-clause) have the capacity to
produce not less than one million (1,000,000) tons of metallised
agglomerates annually. Such capacity shall be additional to the
respective capacities in respect of which the Company may be
obliged to submit proposals pursuant to clause 32 hereof.

(2) The Minister shall within two (2) months of receipt of proposals
pursuant to sub-clause (1) of this clause give to the company notice
either of his approval of those proposals (which approval shall not
unreasonably be withheld) or of any objections raised or alterations
desired thereto and in the latter case shall afford the Company an
opportunity to consult with and to submit new proposals to the
Minister. If within two (2) months of receipt of such notice,
agreement is not reached as to the proposals the Company may
within a further period of two (2) months elect by notice to the
State to refer to arbitration as provided in clause 53 of this
Agreement any dispute as to the reasonableness of the Minister’s
decision. If by the award on arbitration the question is decided in
favour of the Company the Minister shall be deemed to have
approved of the proposals of the Company.

As at 06 Dec 2013 Version 02-a0-05 page 33
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

(3) The Company will (except to the extent otherwise agreed with the
Minister and subject always to clause 33 hereof) before the end of
the time specified in sub-clause (1) of this clause complete the
construction of plant in accordance with the Company’s proposals
as finally approved or determined under this clause.

(4) _ The arbitrator, arbitrators or umpire (as the case may be) of any
submission to arbitration hereunder is hereby empowered upon
application by either party hereto to grant any interim extension of
time or date referred to herein which having regard to the
circumstances may reasonably be required in order to preserve the
rights of either or both the parties hereunder and an award in favour
of the Company may in the name of the Minister grant any further
extension of time for that purpose.

Additional Proposals *
11. (1) _ Inthe event that the Company desires —

(a) to expand its activities beyond those specified in the
Company’s proposals as approved pursuant to clause 5
hereof; or

(b) to undertake secondary processing; or
(c) to undertake the production of steel,

the Company shall so notify the Minister who may, consequent upon the
outcome of the negotiations of the parties pursuant to sub-clause (2) of this
clause, require the Company to submit proposals in respect of all or any of the
matters referred to in paragraphs (a) to (n) of sub-clause (3) of clause 5 hereof
and in clauses 19 and 20 hereof and the Company shall to the extent of such
requirement submit such proposals. The provisions of clauses 5, 19 and 20
hereof shall, so far as they are applicable, apply to such proposals mutatis
mutandis.

(2) The extent to which the Company will be required to provide or
contribute towards the capital costs of services and facilities and the
maintenance thereof pursuant to clauses 19 and 20 hereof in consequence of
such proposed expansion or undertaking shall be determined by the Minister
following negotiations on such matters and in making his determination the
Minister shall have regard inter alia to the current and anticipated composition
of the town and the extent to which the ordinary responsibilities of the State

page 34 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

with respect to the provision of the capital cost of such services and facilities are
to be assumed by it in the light of the State’s then current capital resources.

Obligations of Company‘

12. (1) | Throughout the continuance of this Agreement the Company

shall —

Operation of railway‘

(a)

operate any railway constructed by it in a safe and proper
manner and where and to the extent that it can do so without
unduly prejudicing or interfering with its operations
hereunder allow crossing places for roads stock and other
railways and also transport the passengers and carry the
freight of the State and of third parties on the railway subject
to and in accordance with by-laws (which shall include
provision for reasonable charges) from time to time to be
made altered and repealed as provided in sub-clause (2) of
this clause and subject thereto or if no such by-laws are
made or in force then upon reasonable terms and at
reasonable charges (having regard to the cost of the railway
to the Company) PROVIDED THAT in relation to its use of
the railway the Company shall not be deemed to be a
common carrier at common law or otherwise;

Compliance with Laws‘

(b)

in the construction operation maintenance and use of any
work installation plant machinery equipment service or
facility provided or controlled by the Company comply with
and observe the provisions hereof and subject thereto the
laws for the time being in force in the said State;

Maintenance‘

(©)

at all times keep and maintain in good repair and working
order and condition and where necessary replace all such
works installations plant machinery and equipment and any
railway the Company’s wharf roads (other than the public
roads referred to in clause 15 hereof) and water and power
supplies for the time being the subject of this Agreement;

Shipment of and price for ore*

As at 06 Dec 2013

Version 02-a0-05 page 35
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule

Iron Ore (Mount Bruce) Agreement

(d)

subject to the provisions of this Agreement ship from the
company’s wharf all ore mined from the mineral lease and
sold and use its best endeavours to obtain therefor the best
price possible having regard to market conditions from time
to time prevailing and will not sell any direct shipping ore as
fine ore or fines PROVIDED THAT this paragraph shall not
apply to ore used for the production of iron ore concentrates
or ina plant for the production of metallised agglomerates or
steel in any part of the said State lying north of the
twenty-sixth parallel of latitude;

Access through mining areas ‘

(e)

allow the State and third parties to have access (with or
without stock vehicles and rolling stock) over the mineral
lease (by separate route road or railway) PROVIDED THAT
such access over shall not unduly prejudice or interfere with
the Company’s operations hereunder.

Protection for inhabitants‘

0)

subject to and in accordance with by-laws (which shall
include provision for reasonable charges) from time to time
to be made and altered as provided in sub-clause (2) of this
clause and subject thereto or if no such by-laws are made or
in force then upon reasonable terms and at reasonable
charges (having regard to the cost thereof to the Company)
allow the inhabitants for the time being of the townsite being
employees licencees or agents of the Company or persons
engaged in providing a legitimate and normal service to or
for the company or its employees licencees or agents to
make use of the water power recreational health and other
services or facilities provided or controlled by the Company;

Use of local labour and materials‘

(g)

so far as reasonably and economically practicable use labour
available within the said State and give preference to bona
fide Western Australian manufacturers and contractors in the
placement of orders for works materials plant equipment and
supplies where price quality delivery and service are equal to
or better than that obtainable elsewhere. In calling tenders
and/or letting contracts for works material plant equipment

page 36

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

and supplies required by the Company, the Company will so
call tender quotations or by other methods of procurement
make provision that bona fide Western Australian
manufacturers and contractors are given reasonable
opportunity to tender quote or otherwise be properly
considered for such works materials plant equipment and
supplies;

Royalties *

(h) _ pay to the State royalty on all iron ore from the mineral lease
shipped or sold (other than iron ore shipped solely for testing
purposes) or (in the circumstances mentioned in
sub-paragraph (iv) of this paragraph) on iron ore
concentrates produced from iron ore from the mineral lease
or on other iron ore from the mineral lease used as
mentioned in sub-paragraph (iv) of this paragraph as
follows —

(i) on direct shipping ore and on fine ore and fines where
such fine ore or fines are not sold or shipped
separately as such (not being locally used ore) at the
rate of seven and one half per centum (714%) of the
f.o.b. revenue (computed at the rate of exchange
prevailing on date of receipt by the Company of the
purchase price in respect of ore shipped or sold
hereunder) PROVIDED NEVERTHELESS that such
royalty shall not be less than sixty (60) cents per ton
(subject to sub-paragraph (vi) of this paragraph) in
respect of ore the subject of any shipment or sale;

(ii) on fine ore sold or shipped separately as such (not
being locally used ore) at the rate of three and
three quarter per centum (3%4%) of the f.0.b. revenue
(computed as aforesaid) PROVIDED
NEVERTHELESS that such royalty shall not be less
than thirty (30) cents per ton (subject to
sub-paragraph (vii) of this paragraph) in respect of ore
the subject of any shipment or sale;

As at 06 Dec 2013 Version 02-a0-05 page 37
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

(iii) on fines sold or shipped separately as such (not being
locally used ore) at the rate of fifteen (15) cents per
ton;

(iv) on locally used ore (not being iron ore used for
producing iron ore concentrates) and on iron ore
concentrates produced from locally used ore and
shipped or sold or used in plant for the production of
steel or in an integrated iron and steel industry or in
plant for the production of metallised agglomerates
(other than iron ore concentrates shipped solely for
testing purposes) at the rate of fifteen (15) cents per
ton;

(v) _ onall other iron ore (not being locally used ore) at the
rate of seven and one half per centum (712%) of the
f.o.b. revenue (computed as aforesaid) without any
minimum royalty;

(vi) if the amount ascertained by multiplying the total
tonnage of direct shipping ore shipped or sold (and
liable to royalty under sub-paragraph (i) of this
paragraph) in any financial year by sixty (60) cents is
less than the total royalty which would be payable in
respect of that ore but for the operation of the proviso
to that sub-paragraph then that proviso shall not apply
in respect of direct shipping ore shipped or sold in that
year and at the expiration of that year any necessary
adjustments shall be made accordingly;

(vii) if the amount ascertained by multiplying the total
tonnage of fine ore shipped or sold separately as such
(and liable to royalty under sub-paragraph (ii) of this
paragraph) in any financial year by thirty (30) cent:
less than the total royalty which would be payable in
respect of that ore but for the operation of the proviso
to that subparagraph then that proviso shall not apply
in respect of fine ore shipped or sold separately as
such in that year and at the expiration of that year any
necessary adjustments shall be made accordingly;

page 38 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

(viii) the royalty at the rate of fifteen (15) cents per ton
referred to in sub-paragraphs (iii) and (iv) of this
paragraph shall be adjusted up or down (as the case
may be) as at the first day of January 1969 and as at
the beginning of every fifth year thereafter in
accordance with any variation in the average of the
basic prices of foundry pig iron c.i.f. Australian
capital city ports as announced by The Broken Hill
Proprietary Company Limited or any subsidiary
thereof from time to time during the calendar year
immediately preceding the date at which the
adjustment is required to be made as compared with
such average for the calendar year 1963;

(ix) for the purpose of this paragraph “locally used ore”
means iron ore used by the Company or an associated
company both within the Commonwealth and within
the limits referred to in paragraph (m) of this clause
for secondary processing or in an integrated iron and
steel industry or in plant for the production of steel
and includes iron ore used by any other person or
company north of the twenty-sixth parallel of latitude
in the said State for secondary processing or in an
integrated iron and steel industry or in plant for the
production of steel; and

(x) | where iron ore concentrates are produced from an
admixture of iron ore from the mineral lease and other
iron ore a portion (and a portion only) of the iron ore
concentrates so produced being equal to the
proportion which the amount of iron in the iron ore
from the mineral lease used in the production of those
iron ore concentrates bears to the total amount of iron
in the iron ore so used shall be deemed to be produced
from iron ore from the mineral lease;

Payment of Royalties‘

(i) within fourteen (14) days after the quarter days the last days
of March June September and December in each year furnish
to the Minister a return showing the quantity of all iron ore
and/or iron ore concentrates the subject of royalty hereunder

As at 06 Dec 2013 Version 02-a0-05 page 39
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

First Schedule

Iron Ore (Mount Bruce) Agreement

and shipped sold or used (as the case may be) during the
quarter immediately preceding the due date of the return and
shall not later than two (2) months after such due date pay to
the Minister the royalty payable in respect of iron ore and/or
iron ore concentrates used and in respect of all iron ore
and/or iron ore concentrates shipped or sold pay to the
Minister on account of the royalty payable hereunder a sum
calculated on the bases of invoices or provisional invoices
(as the case may be) rendered by the Company to the
purchaser (which invoices the Company shall render without
delay simultaneously furnishing copies thereof to the
Minister) of such iron ore and/or iron ore concentrates and
shall from time to time in the next following appropriate
return and payment make (by the return and by cash) all such
necessary adjustments (and give to the Minister full details
thereof) when the f.0.b. revenue realised in respect of the
shipments shall have been ascertained;

Rent for Mineral Lease‘

@

by way of rent for the mineral lease pay to the State annually
in advance a sum equal to thirty-five (35) cents per acre of
the area for the time being the subject of the mineral lease
commencing on and accruing from the commencement of its
term PROVIDED THAT after production is commenced in
commercial quantities within the said State from a plant
constructed by the Company for secondary processing or for
iron and steel manufacture or steel manufacture (whichever
is first constructed pursuant to this Agreement) if and during
the period that the total area for the time being comprised
within the mineral lease —

(i) _ is not more than one hundred (100) square miles the
annual rent shall be twenty (20) cents per acre;

(ii) is over one hundred (100) square miles but not more
than one hundred and fifty (150) square miles the
annual rent shall be twenty-five (25) cents per acre;
and

page 40

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

(iii) is over one hundred and fifty (150) square miles but
not more than two hundred (200) square miles the
annual rent shall be thirty (30) cents per acre;

Other rentals‘

(k) pay to the State the rental referred to in the proviso to
sub-clause (1) of clause 7 hereof if and when such rental
shall become payable;

Inspection‘

(1) permit the Minister or his nominee to inspect at all
reasonable times the books of account and records of the
Company relative to any shipment sale or use of ore
hereunder including sale contracts and to take copies or
extracts therefrom and for the purposes of determining the
f.o.b. revenue payable in respect of any shipment of ore
hereunder the Company will take reasonable steps to satisfy
the State either by certificate of a competent independent
party acceptable to the State or otherwise to the Minister’s
reasonable satisfaction as to all relevant weights and
analyses and will give due regard to any objection or
representation made by the Minister or his nominee as to any
particular weight or assay of ore which may affect the
amount of royalty payable hereunder; and

Export to places outside the Commonwealth *

(m) _ ensure that unless with the prior written approval of the
Minister to do otherwise all ore from the mineral lease
shipped pursuant to this Agreement will be off-loaded at a
place outside the Commonwealth without such prior written
approval the Company shall forthwith on becoming aware
thereof give to the State notice of the fact and pay to the
State in respect of the ore the subject of the shipment such
further and additional rental calculated at a rate not
exceeding one dollar ($1) per ton of the ore as the Minister
shall demand without prejudice however to any other rights
and remedies of the State hereunder arising from the breach
by the Company of the provisions hereof. If ore is shipped
in a vessel not owned by the Company or an associated
company or any other company in which the Company has a

As at 06 Dec 2013 Version 02-a0-05 page 41
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule

Iron Ore (Mount Bruce) Agreement

controlling interest and such ore is off-loaded in the
Commonwealth the Company will not be or be deemed to be
in default hereunder if it takes appropriate action to prevent a
recurrence of such an off-loading PROVIDED FURTHER
that the foregoing provisions of this paragraph shall not
apply in any case (including any unforeseeable diversion of
the vessel for necessary repairs or arising from force majeure
or otherwise) where the Company could not reasonably have
been expected to take steps to prevent that particular
off-loading PROVIDED ALSO that the provisions of this
paragraph shall not apply —

(i) _ to ore used in secondary processing or in an integrated
iron and steel industry or in plant for the production of
steel by the Company or an associated company
within the said State;

(ii) to ore so used by the Company or an associated
company within the Commonwealth but outside the
said State to the extent that the tonnage of ore so used
does not in any year exceed fifty per centum (50%) of
the total quantity of ore used in secondary processing
or in an integrated iron and steel industry or in plant
for the production of steel by the Company or an
associated company within the State; or

(iii) to ore so used by the Company or an associated
company within the Commonwealth but outside the
said State in excess of fifty per centum (50%) of the
total quantity of ore used in secondary processing or
in an integrated iron and steel industry or in plant for
the production of steel by the Company or an
associated company within the said State with the
prior approval of the Minister as aforesaid.

Port townsite air field“

(@)

pay to the State or local authority concerned a sum or sums
to be agreed as a fair and reasonable proportion of the cost of
expanding the capacity of any existing air field near the port
townsite to cater for the additional air traffic resulting from
the implementation of the Company’s proposals hereunder.

page 42

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

Other works and facilities *

(0) in accordance with the Company’s approved proposals and
as may be further required pursuant to clause 11 hereof
provide any other works services facilities building or
equipment necessary for carrying out the Company’s
obligations hereunder.

By-laws 4

(2) |The Governor in Executive Council may upon recommendation by
the Company make alter and repeal by-laws for the purpose of enabling the
Company to fulfil the obligations under paragraph (a) of sub-clause (1) of this
clause and under clause 14 hereof and (unless and until the port townsite is
declared a townsite pursuant to section 10 of the Land Act) under paragraph (f)
of sub-clause (1) of this clause and under clauses 17 and 18 hereof upon terms
and subject to conditions (including terms and conditions as to user charging
and limitation of the liability of the Company) as set out in such by-laws
consistent with the provisions hereof. Should the State at any time consider that
any by-law made hereunder has as a result of altered circumstances become
unreasonable or inapplicable then the Company shall recommend such
alteration or repeal thereof as the State may reasonably require or (in the event
of there being any dispute as to the reasonableness of such requirement) then as
may be decided by arbitration hereunder.

Port and Company’s Wharf’

13. (1) The Company shall develop the port, construct the Company’s
wharf and carry out all necessary dredging of approach channels, swinging
basin and berth at the Company’s wharf and provide all necessary buoys,
beacons, markers, navigational aids, lighting equipment and services and
facilities in accordance with the Company’s relevant approved proposal
hereunder.

(2) Notwithstanding the provisions of sub-clause (1) of this clause, the
parties recognise that it may be advantageous for the State to provide all or any
of the works thereunder mentioned and in such case the parties hereto shall
together with other users and potential users of the port confer as to the manner
in and the conditions upon which the State should provide such works to the
mutual advantage of all. The Company shall pay to the State a sum or sums to
be agreed (not exceeding the amount that would have been payable had the

As at 06 Dec 2013 Version 02-a0-05 page 43
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

Company carried out the said works) towards the cost of the said works
provided by the State.

Use of Wharf and Facilities ‘

14. (1) The Company shall subject to and in accordance with by-laws
(which shall include provision for reasonable charges) from time to time to be
made and altered as provided in sub-clause (2) of clause 12 hereof and subject
thereto, or if no such by-laws are made or in force then upon reasonable terms
and at reasonable charges (having regard to the cost thereof to the Company)
allow the State and third parties to use the Company’s wharf and port
installations wharf machinery and equipment and wharf and port services and
port facilities constructed or provided by it PROVIDED THAT such use shall
not unduly prejudice or interfere with the Company’s operations hereunder and
that such use shall be subject to the prior approval of the Company.

(2) Subject to the provisions of clause 24 hereof nothing in this
Agreement shall be construed to limit the application of the Shipping and
Pilotage Act 1967.

Roads*

15. (1) The Company shall subject to the State having assured to the
Company all necessary rights in or over Crown lands or reserves available for
the purpose at its own cost and expense and in accordance with its proposals as
approved hereunder construct such new roads as the Company may reasonably
require for the purposes of this Agreement, such roads to be of such widths, of
such materials, with such gates and warning devices, crossings (level or grade
separated where warranted) and pass-overs for cattle and for sheep and along
such routes as the parties hereto shall agree after consideration of the
requirements of the respective shire councils through whose districts any such
roads may pass and after prior consultation with the Minister. Except to the
extent that the Company’s relevant proposal as finally approved or determined
under clause 5 hereof otherwise provides, the Company shall allow the public to
use free of charge any roads constructed or upgraded under this sub-clause
PROVIDED THAT such use shall not unduly prejudice or interfere with the
Company’s operations hereunder.

(2) |The Company shall have the right to use any public roads that may
from time to time exist in the area of its operations under this Agreement both
prior to the commencement date and also in the course of the Company’s
operations hereunder. If the exercise by the Company of such right results in or

page 44 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

is likely to result in intensive use of any public road whereby excessive damage
or deterioration is caused thereto or whereby that road becomes inadequate for
use by the Company and the public, the Company will upon demand (except
where and to the extent that the Commissioner of Main Roads or the local or
other authority agrees to bear the whole or part of such cost) pay to the State or
the local authority concerned or other authority having control of such road the
cost of preventing or making good such damage or deterioration or of upgrading
the road to a standard commensurate with the increased traffic.

(3) If required by the Company the State shall at the Company’s cost
and expense (except where and to the extent that the Commissioner of Main
Roads agrees to bear the whole or any part of the cost) widen upgrade or
re-align any public road existing from time to time which the Company desires
to use for its operations hereunder over which the State has control subject to
the prior approval of the Commissioner of Main Roads to the proposed work.

Liability of Company *
16. It is hereby agreed and declared that —

(a) _ for the purposes of determining whether and to the extent to
which —

(i) the Company is liable to any person or body corporate
(other than the State); or

(ii) an action is maintainable by any such person or body
corporate

in respect of the death or injury of any person or damage to
any property arising out of the use of any of the roads for the
maintenance of which the Company is responsible hereunder
and for no other purpose the Company shall be deemed to be
a municipality and the said roads shall be deemed to be
streets under the care control and management of the
Company;

(b) for the purposes of this paragraph the terms “municipality”
“street” and “care control and management” shall have the
meanings which they respectively have in the Local
Government Act 1960.

As at 06 Dec 2013 Version 02-a0-05 page 45
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

Water‘

17. (1) The Company shall give to the State not less than two (2) years
notice of its estimated water consumption at the port and port townsite (which
amounts or such other amounts as shall be agreed between the parties hereto are
hereinafter called “the Company’s coastal water requirements”).

(2) Upon receipt of such notice the State shall in collaboration with the
Company and in accordance with a mutually agreed programme and budget at
the expense of the Company search for suitable subterranean water sources in
areas agreed to by the parties hereto.

(3) In the event that the search referred to in sub-clause (2) of this
clause identifies and proves subterranean water sources which are mutually
agreed to be adequate to supply the Company’s coastal water requirements the
State shall, in accordance with a mutually agreed programme and budget,
construct or arrange to have constructed at the Company’s expense all bores,
valves, pipelines, meters, tanks, equipment and appurtenances necessary to
supply the Company’s coastal water requirements.

(4) _ If, within six months of the commencement of the respective
negotiations between the parties pursuant to sub-clause (2) and sub-clause (3) of
this clause towards agreeing a programme and budget, the parties have not
reached agreement, then the latest proposal of the State with respect to such
programme and budget shall be deemed to be mutually agreed for the purposes
of this clause PROVIDED such agreement shall not prejudice the Company’s
right to require the State to undertake supplementary water studies in the areas
agreed pursuant to sub-clause (2) of this clause, as the Company may require
and at the Company’s expense.

(5) The State may in its discretion construct the water supply facilities
or any related works or appurtenances mentioned in sub-clause (3) of this clause
to achieve a capacity greater than that needed to meet the Company’s coastal
water requirements and in that event the Company shall pay to the State a sum
or sums to be agreed between the parties hereto as being the Company’s fair
share of the cost of providing the said facilities works or appurtenances.

(6) The State shall supply to the Company from sources developed by
the State pursuant to sub-clauses (3) and (5) of this clause water up to an
amount and at a rate not less than that set forth in the notice given pursuant to
subclause (1) and of this clause PROVIDED HOWEVER that should such
sources prove hydrologically inadequate to meet the Company’s coastal water
requirements the State may limit the amount of water which may be taken from

page 46 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

such sources at any one time or from time to time to the maximum which such
sources are hydrologically capable of meeting as aforesaid.

(7) |The Company shall give to the State not less than six (6) months
notice in respect of its requirements of water both at the townsite and within the
mineral lease to implement its obligations hereunder (which amounts or such
other amounts as shall be agreed between the parties hereto are hereinafter
called “the Company’s inland water requirements”).

(8) |The Company shall in collaboration with the State search for and
make investigations to establish the availability of suitable subterranean water
sources within the mineral lease or at other locations approved by the State and
will employ and retain experienced ground water consultants where appropriate
and will fur the Minister with copies of the consultants’ reports or
alternatively if so requested by the Company the State shall carry out the said
search and investigations at the Company’s expense.

(9) | The Company shall provide and construct at its own expense to
standards and in accordance with designs approved by the State in accordance
with its relevant proposals all necessary bores valves pipelines meters tanks
equipment and appurtenances necessary to draw transport use and dispose of
water drawn from sources licensed to the Company.

(10) The Company shall make application to the State for a licence to
draw water up to an amount and at a rate not less than that set forth in the notice
given pursuant to sub-clause (7) hereof from suitable subterranean water
sources identified pursuant to the search and investigation referred to in
sub-clause (8) of this clause and as are agreed to be adequate and the State shall
grant to the Company such licence PROVIDED HOWEVER that should such
sources prove hydrologically inadequate to meet the Company’s inland water
requirements, the State may limit the amount of water which may be taken from
such sources at any one time or from time to the maximum which such sources
are hydrologically capable of meeting as aforesaid.

(11) If during the currency of a licence granted under the provisions of
this clause the Minister is of the opinion that it would be desirable for water
conservation purposes or water management purposes that sources of water
licensed to the Company be controlled and operated by the State as part of a
regional water supply scheme, the Minister may on giving six (6) months prior
notice to the Company of his intention, revoke the licence and take over the
Company’s water supply facilities in each case without payment of
compensation. Immediately from the revocation of such licence the State shall,

As at 06 Dec 2013 Version 02-a0-05 page 47
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

subject only to the continued hydrological availability of water from such
sources, commence and thereafter continue to supply water to an amount and at
arate required by the Company being the amount and rate to which the
Company was entitled under such revoked licence and the proviso of
sub-clause (10) of this clause shall in like manner apply to this sub-clause.

(12) The State may in its discretion develop any district or regional
water supply and for the purposes thereof construct any works of the kind
mentioned in sub-clause (9) of this clause to a greater capacity than that
required to supply the Company’s inland water requirements but in that event
the cost of the works as so enlarged shall be shared by the parties hereto in such
manner as may be agreed to be fair in all the circumstances.

(13) The Company shall design and construct its plant and facilities for
the ing handling processing and transportation of ore so that as far as
practicable non potable water may be used therein.

(14) The Company shall pay to the State for water supplied by it
pursuant to sub-clause (6) and sub-clause (11) of this clause a fair price to be
negotiated between the parties hereto having regard to the actual cost of
operating and maintaining the supply and provision for replacement of the water
supply facilities. Notwithstanding the foregoing in respect of water supplied by
the State to the Company as aforesaid for domestic purposes the Company shall
pay to the State therefor charges as levied from time to time pursuant to the
provisions of the Country Areas Water Supply Act 1947.

(15) The State may grant to a third party rights to draw water from
sources from which the Company draws water always provided however that —

(a) where the Company has paid (in whole or in part) any
moneys in respect of the investigation proving development
and utilization of such sources as provided pursuant to this
clause, the State shall require as a condition of such grant
that where such third party is or will be a substantial user of
water that party shall reimburse to the Company a proportion
of such moneys as the Minister determines is fair and
reasonable having regard infer alia to the proportion which
that party’s actual or potential requirements for water bears
to the total capacity of such sources; and

(b) | where the Company draws water from a source developed
wholly at its expense pursuant to this clause, the State shall
ensure that it is a condition of such grant to third parties that

page 48 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

in the event that the capacity of the source is reduced, such
reduction shall be first applied to such third parties and
thereafter if further reduction is necessary the State’s and the
Company’s requirements shall be reduced in such proportion
as may be agreed.

(16) Without prejudice to the provision of sub-clause (10) of this clause
the Company shall collaborate with the State in an investigation of surface
water, catchments and storage dams should water supplies from available
under-ground sources prove insufficient to meet the Company’s coastal water
requirements and the Company’s inland water requirements and the Company
shall if it proposes to utilise such water catchments and/or storage dams pay to
the State a sum or sums to be agreed towards the cost of such investigation and
towards the cost of constructing any water storage dam or dams and reticulation
facilities required PROVIDED THAT the State may in its sole discretion elect
to construct a water storage dam or dams and reticulation facilities having a
capacity in excess of that required to supply the Company’s needs and in that
event the Company’s contribution shall be limited to a fair and reasonable
proportion of the total cost of constructing such water storage dam or dams and
reticulation facilities.

(17) Any reference in this clause to a licence is a reference to a licence
under the Rights in Water and Irrigation Act 1914 and the provisions of that Act
relating to water rights and licences shall except where inconsistent with the
provisions of this Agreement apply to any water sources developed for the
Company’s purposes under this Agreement.

Electricity *

18. (1) The Company shall in accordance with its proposals as approved
construct without cost or expense to the State facilities for the generation and
transmission of electricity needed to enable the Company to carry out its
obligations hereunder and design and construct its electrical generation plant
equipment and transmission system so as to facilitate the ultimate connection of
such plant equipment and transmission system with facilities owned by the State
Electricity Commission or other third parties.

(2) The State may at any time give to the Company twelve months”
notice of its intention to acquire and may thereafter acquire the Company’s
electrical generation plant equipment and transmission system or any of them up
to the first point of voltage breakdown or such other appropriate point as may be
agreed, at a price to be agreed between the parties and the Company will take all

As at 06 Dec 2013 Version 02-a0-05 page 49
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

such steps as may be necessary to give effect to the acquisition. The State
undertakes that in such event the Company shall have first priority for its
purposes hereunder on the power generated by such plant and equipment or
capable of being transmitted along such systems and the State guarantees
subject only to its inability to supply power for any of the reasons set forth in
clause 51 hereof to supply the Company with power for all its purposes
hereunder up to the normal continuous full load capacity of such plant and
equipment and the State undertakes that in the event of such inability to supply
power the State shall take all possible steps to restore such supply regardless of
the time or day when such inability to supply power arises and may call upon
the Company to provide employees for that purpose.

(3) In the event of the State acquiring the Company’s facilities or any
of them as provided by sub-clause (2) of this clause the Company shall pay to
the State Electricity Commission the cost of all electricity supplied to the
Company by the Commission at a rate equal to the standard tariff applying from
time to time to the Commission’s system less the difference (if any) between the
Commission’s standard tariff in force at the time of the State’s acquisition of the
facilities pursuant to sub-clause (2) of this clause and the Company’s costs of
operating those facilities (including inter alia appropriate capital charges) at the
time of the said acquisition. The Commission’s rate for electricity calculated as
aforesaid shall apply to an amount of electricity equal to the continuous full load
capacity of the facilities so acquired and the Company shall pay for all
electricity supplied to it by the Commission in excess of such amount at the
Commission’s standard tariff applicable from time to time.

Townsite‘

19. (1) The Company shall collaborate with the State in the planning,
location and development of the townsite and shall employ an experienced town
planner to prepare a town plan for initial and long-term town development
which town plan shall be submitted by the Company as part of proposals
pursuant to clause 5(3)(c) hereof.

(2) | The Company shall, at its cost in accordance with the relevant
approved proposal, provide and maintain at the townsite and make available —

(i) at such prices, rentals or charges and upon such terms and
conditions as are fair and reasonable under the
circumstances, housing accommodation, services and works
including sewerage reticulation and treatment works, water
supply works, main drainage works and civic facilities; and

page 50 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

(ii) without charge public roads and buildings and other works
and equipment required for educational, hospital, medical,
police, recreation, fire or other services,

to the extent to which any of the foregoing are necessary to provide for the
needs of persons and the dependants of such persons engaged in connection
with the Company’s operations hereunder whether or not employed by the
Company.

(3) The Company shall at its cost equip the buildings referred to in
sub-clause (2) of this clause to a standard normally adopted by the State in
similar types of buildings in comparable townsites.

(4) | The Company shall provide at its cost adequate housing,
accommodation for married and single staff directly connected with the
educational, hospital, medical and police services referred to in
sub-clause (2)(ii) of this clause.

(5) The extent of the obligations of the Company pursuant to
sub-clauses (3) and (4) of this clause shall be determined by the proportion
which the Company’s contribution to the cost of the facilities and services set
forth in sub-clause (2) of this clause bears to the total cost of such facilities and
services.

Existing Towns *

20. The Company shall as the occasion may require enter into negotiations
with the State with a view to achieving the assimilation into a suitable existing
coastal town of such of the Company’s work force at the port or any other
workers employed by the Company (including the dependants of such persons)
as shall reside at or near or shall frequent the port. Subject to the provisions of
clause 11 hereof the Company shall pay to the State or the appropriate authority
the capital cost of establishing and providing additional services and facilities
and associated equipment including sewerage and water supply schemes, main
drains, education, police and hospital services to the extent to which those
additional works and services are made necessary in that town as a result of the
operations of the Company. The additional services, works and associated
equipment referred to in this clause shall be provided by the State to a standard
normally adopted by the State in providing new services works and associated
equipment in similar cases in comparable towns.

As at 06 Dec 2013 Version 02-a0-05 page 51
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

Determination of Agreement‘

21. In any of the following events namely if the Company shall make default
in the due performance or observance of any of the covenants or obligations to
the State herein or in any lease sub-lease licence or other title or document
granted or assigned under this Agreement on its part to be performed or
observed and shall fail to remedy that default within reasonable time after notice
specifying the default is given to it by the State (or if the alleged default is
contested by the Company and promptly submitted to arbitration within a
reasonable time fixed by the arbitration award where the question is decided
against the Company the arbitrator finding that there was a bona fide dispute
and that the Company had not been dilatory in pursuing the arbitration) if the
Company shall abandon or repudiate its operations under this Agreement or if
the Company shall go into liquidation (other than a voluntary liquidation for the
purpose of reconstruction) then and in any of such events the State may by
notice to the Company determine this Agreement and the rights of the Company
hereunder and under any lease licence easement or right granted hereunder or
pursuant hereto or if the Company shall surrender the entire mineral lease as
permitted under sub-clause (2) of clause 4 hereof this Agreement and the rights
of the Company hereunder and under any lease licence easement or right
granted hereunder or pursuant hereto shall thereupon determine; PROVIDED
HOWEVER that if the Company shall fail to remedy and default (other than any
default under any of clauses 8, 10, 32, 33, 34 and 35 hereof) after such notice or
within the time fixed by the arbitration award as aforesaid the State instead of
determining this Agreement as aforesaid because of such default may itself
remedy such default or cause the same to be remedied (for which purpose the
State by agents workmen or otherwise shall have full power to enter upon lands
occupied by the Company and to make use of all plant machinery equipment
and installations thereon) and the costs and expenses incurred by the State in
remedying or causing to be remedied such default shall be a debt payable by the
Company to the State on demand.

Effect of determination of Agreement‘
22. On the cessation or determination of this Agreement —

(i) except as otherwise agreed by the Minister the rights of the
Company to in or under this Agreement and the rights of the
Company or of any assignee of the Company or any mortgagee to
in or under the mineral lease and any other lease licence easement
or right granted hereunder or pursuant hereto shall thereupon cease
and determine but without prejudice to the liability of either of the

page 52 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

parties hereto in respect of any antecedent breach or default under
this Agreement or in respect of any indemnity given hereunder;

(ii) the Company shall forthwith pay to the State all moneys which
may then have become payable or accrued due;

(iii) the Company shall forthwith furnish to the State complete factual
statements of the investigations referred to in recital (a) hereof and
of any work research surveys and reconnaissances carried out by
the Company pursuant to the provisions of this Agreement if and
insofar as such statements may not have been furnished provided
that the Company shall not be obliged to supply technical
information of a confidential nature with respect to processes that
have been developed by the Company alone or with others or
acquired from other sources and that is not generally available to
the iron ore industry, or financial and economic information of a
confidential nature that if, disclosed, could unduly prejudice the
contractual or commercial arrangements between the Company and
third parties;

(iv) _ save as aforesaid and as provided in sub-clause (13) of clause 5
hereof and in clause 23 hereof neither of the parties hereto shall
have any claim against the other of them with respect to any matter
or thing in or arising out of this Agreement.

Effect on determination of lease‘

23. On the cessation or determination of any lease licence or easement
granted hereunder by the State to the company or (except as otherwise agreed
by the Minister) to an associated company or other assignee of the Company
under clause 43 hereof of land for any wharf port installation railway or housing
at any townsite near any such port constructed or established by the Company
pursuant to this Agreement the improvements and things other than plant
equipment and removable buildings erected on the relevant land and provided
for in connection therewith shall remain or become the absolute property of the
State without compensation and freed and discharged from all mortgages and
encumbrances and the Company will do and execute such documents and things
(including surrenders) as the State may reasonably require to give effect to this
provision. In the event of the Company immediately prior to such expiration or
determination or subsequent thereto deciding to remove locomotives, rolling
stock plant equipment and removable buildings owned by the Company or any
of them from any land it shall not do so without first notifying the State in

As at 06 Dec 2013 Version 02-a0-05 page 53
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

writing of its decision and thereby granting to the State the right or option
exercisable within three (3) months thereafter to purchase at valuation in situ the
said plant equipment and removable buildings or any of them. Such valuation
shall be mutually agreed or in default of agreement shall be made by such
competent valuer as the parties may appoint or failing agreement as to such
appointment then by two competent valuers one to be appointed by each party
or by an umpire appointed by such valuers should they fail to agree.

No charge for the handling of cargoes *

24. The State covenants that subject to the Company at its own expense
providing all works buildings dredging and things of a capital nature reasonably
required for its operations hereunder at or in the vicinity of the port no charge or
levy shall be made by the State or by any State authority in relation to the
loading of outward or the unloading of inward cargoes from the Company’s
wharf whether such cargoes shall be the property of the Company or of any
other person or corporation but the State accepts no obligations to undertake
such loading or unloading and may make the usual charges from time to time
prevailing in respect of services rendered by the State or by any State agency or
instrumentality or other local or other authority of the State and may charge
vessels using the Company’s wharf ordinary light conservancy and tonnage
dues.

Zoning‘

25. The State covenants that the mineral lease and the lands the subject of
any lease licence or easement granted to the Company under this Agreement
shall be and remain zoned for use or otherwise protected during the currency of
this Agreement so that the operations of the Company hereunder may be
undertaken and carried out thereon without any interference or interruption by
the State by any State agency or instrumentality or by any local or other
authority of the State on the ground that such operations are contrary to any
zoning by-law regulation.

Rentals and Evictions‘

26. The State covenants that any State legislation for the time being in force
in the said State relating to the fixation of rentals shall not apply to any houses
belonging to the Company in the port townsite and the townsite and that in
relation to each such house the Company shall have the right to include as a
condition of its letting thereof that the Company may take proceedings for
eviction of the occupant if the latter shall fail to abide by and observe the terms

page 54 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

and conditions of occupancy or if the occupant shall cease to be employed by
the Company.

Labour conditions *

27. The State covenants that during the currency of this Agreement and
subject to compliance with its obligations hereunder the Company shall not be
required to comply with the labour conditions imposed by or under the
Mining Act in regard to the mineral lease.

Subcontracting *

28. Without affecting the liabilities of the parties under this Agreement either
party shall have the right from time to time to entrust to third parties the
carrying out of any portions of the operations which it is authorised or obliged
to carry out hereunder.

Rating‘

29. The State shall ensure that notwithstanding the provisions of any Act or
anything done or purported to be done under any Act the valuation of all lands
(whether of a freehold or leasehold nature) the subject of this Agreement
(except as to any part upon which a permanent residence shall be erected or
which is occupied in connection with that residence and except as to any part
upon which there stands any improvements that are used in connection with a
commercial undertaking not directly related to the mining treatment
transportation shipment and processing of ore and products derived therefrom,
which excepted parts shall be subject to the provisions of the Local
Government Act) shall for rating purposes be deemed to be on the unimproved
value thereof and no such lands shall be subject to any discriminatory rate,
PROVIDED THAT nothing in this clause shall prevent the Company making
the election provided for by Section 533B of the Local Government Act 1960.

Environmental Protection‘

30. Nothing in this Agreement shall be construed to exempt the Company
from compliance with any requirement in connection with the protection of the
environment arising out of or incidental to the Company’s operations hereunder
that may be made pursuant to any Act from time to time in force by the State or
by any State agency or instrumentality or any local or other authority or
statutory body of the State.

Company to elect whether to produce metallised agglomerates or steel ‘

As at 06 Dec 2013 Version 02-a0-05 page 55
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

31. Before the end of year 6 (or such extended date if any as the Minister
may approve) the Company shall either —

(a) _ give to the Minister notice that it proposes to comply with the
provisions of clause 32 hereof; or

(b) give to the Minister notice that it proposes to comply with the
provisions of clause 34 hereof.

Metallised agglomerates ‘

32. If pursuant to clause 31 hereof the Company gives to the Minister notice
that it proposes to comply with the provisions of this clause then —

(1) _ the company will —

(a) _ before the end of year 6 (or such extended date if any as the
Minister may approve) submit to the Minister detailed
proposals for the establishment within the said State of plant
for the production of metallised agglomerates containing
provision that such plant will by the end of year 8 (or such
extended date if any as the Minister may approve) have the
capacity to produce not less than one million (1,000,000)
tons of metallised agglomerates annually;

(b) before the end of year 8 (or such extended date if any as the
Minister may approve) submit to the Minister detailed
proposals for the expansion of the productive capacity of
such plant to not less than two million (2,000,000) tons of
metallised agglomerates annually by the end of year 10 (or
such extended date if any as the Minister may approve); and

(c) before the end of year 10 (or such extended date if any as the
Minister may approve) submit to the Minister detailed
proposals for the further expansion of the productive
capacity of such plant to not less than three million
(3,000,000) tons of metallised agglomerates annually by the
end of year 12 (or such extended date if any as the Minister
may approve).

If Minister gives notice clauses 35 to 39 and 41 to operate *

(2) The Minister may at any time after receipt of the notice referred to
in clause 31(a) hereof and before the expiration of two (2) months after the

page 56 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

receipt of any proposals submitted pursuant to sub-clause (1) of this clause give
to the Company notice that notwithstanding the Company’s proposal to comply
with the provisions of this clause the State requires the provisions of clauses 35,
36, 37, 39 and 41 hereof to apply and upon the giving of such notice —

(a) _ the provisions of sub-clauses (1), (3), (4) and (5) of this
clause shall cease to operate and neither the Company nor
the Minister shall have any further or continuing obligation
thereunder; and

(b) _ the provisions of clauses 35, 36, 37, 39 and 41 hereof shall
come into operation.

(3) If the Minister does not give to the Company notice pursuant to
sub-clause (2) of this clause then the Minister shall within two (2) months of the
receipt of each of the proposals referred to in sub-clause (1) of this clause give
to the Company notice either of his approval of those proposals (which approval
shall not unreasonably be withheld) or of any objections raised or alterations
desired thereto and in the latter case shall afford the Company an opportunity to
consult with and to submit new proposals to the Minister. If within
two (2) months of receipt of such notice, agreement is not reached as to the
proposals the Company may within a further period of two (2) months elect by
notice to the State to refer to arbitration as provided in clause 53 of this
Agreement any dispute as to the reasonableness of the Minister’s decision. If
by the award on arbitration the question is decided in favour of the Company
the Minister shall be deemed to have approved the proposals of the Company.

(4) The Company will (except to the extent otherwise agreed with the
Minister and subject always to clause 33 hereof) within the respective times
specified in paragraphs (a), (b) and (c) of sub-clause (1) of this clause complete
the construction of plant in accordance with such proposals as finally approved
or determined under this clause.

(5) The arbitrator arbitrators or umpire (as the case may be) of any
submission to arbitration hereunder is hereby empowered upon application by
either party hereto to grant any interim extension of time or date referred to
herein which having regard to the circumstances may reasonably be required in
order to preserve the rights of either or both parties hereunder and an award in
favour of the Company may in the name of the Minister grant any further
extension of time for that purpose.

If metallised agglomerates not feasible *

As at 06 Dec 2013 Version 02-a0-05 page 57
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

33. (1) Ifthe Company at any time considers that the construction of plant
for the production of metallised agglomerates as required to be proposed under
clause 9 or clause 32 hereof or as required pursuant to any proposals finally
approved or determined under those clauses (hereinafter called “the metallising
operation”) is for any technical, economic and/or other reason not feasible then
the Company may (without prejudice to its rights (if any) under clause 51 of this
Agreement) submit to the Minister the reasons why it considers the metallising
operation is not feasible, together with supporting data and other information.

(2) Within two (2) months after receipt of a submission from the
Company under sub-clause (1) of this clause the Minister shall notify the
Company whether or not he agrees with its submission.

(3) If the Minister notifies the Company that he does not agree with its
submission then at the request of the Company made within two (2) months
after receipt by the Company of the notification from the Minister, the Minister
will appoint a tribunal (hereinafter called “the Tribunal”) of three persons (one
of whom shall be a Judge of the Supreme Court of Western Australia or failing
him a Commissioner appointed pursuant to section 49 of the Supreme Court
Act 1935 and the others of whom shall have appropriate technical or economic
qualifications) to decide whether or not the metallising operation is feasible and
the Tribunal in reaching its decision shall take into account (inter alia) the
Company’s submission, the amount of capital required for the metallising
operation, the availability of that capital at that time on reasonable terms and
conditions, the likelihood of the Company being able to sell metallised
agglomerates at sufficient prices and in sufficient quantities and for a sufficient
period to justify the metallising operation having regard to the amount and rate
of return on total funds that would be involved in or in connection with the
production and sale of metallised agglomerates by the Company and the
comparable amount and rate of return on total funds employed in comparable
metallurgical processes in Australia.

(4) _ If the Minister notifies the Company that he agrees with its
submission of if on reference to the Tribunal the Tribunal decides that the
metallising operation is not feasible then —

(a) the Company will not have any obligation or further
obligation to submit proposals in respect of the metallising
operation as provided in clause 10 or clause 32 hereof or to
carry out such proposals in respect thereof as may have been
finally approved or determined pursuant to those clauses;

page 58 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

(b) — the Minister and the Company will forthwith confer with a
view to agreeing on the substitution for the Company’s
obligations in respect of the metallising operation the
obligation to carry out some other feasible operation (related
directly to the mining and metallurgical industry)
representing an economic development within the said State
approximately equivalent to the metallising operation.

(5) If within two (2) months after the Minister notifies the Company
that he agrees with its submission or (as the case may be) within two (2) months
after the Tribunal has announced its decision that the metallising operation is
not feasible the Minister and the Company have not reached agreement under
subclause (4)(b) of this clause then the Minister will instruct the Tribunal to
decide whether any and if so what other feasible operation of the kind referred
to in that subclause is capable of being and should be undertaken by the
Company and the Tribunal in reaching its decision thereon shall have regard to
any submissions made to it by the Minister and by the Company and also (inter
alia) to the amount of capital required for such other operation, the availability
of that capital at that time on reasonable terms and conditions, the likelihood of
the Company being able to sell the product of such operation at sufficient prices
and in sufficient quantities and for a sufficient period to justify the same having
regard to the amount and rate of return on total capital that would be involved in
or in connection with that other operation and the comparable amount and rate
of return on total funds employed in comparable processes in Australia.

(6) If the Minister and the Company reach agreement under
subclause (4)(b) of this clause or if on reference to the Tribunal under
sub-clause (5) of this clause the Tribunal decides that some other feasible
operation is capable of being and should be undertaken by the Company then
this Agreement shall be altered to give effect to that agreement or as the case
may be that decision and the Company shall be obliged to comply with the
obligations imposed on it as a result of such alteration.

(7) | Ifthe Company makes a submission to the Minister under
sub-clause (1) of this clause then the period from the time of making that
submission to the time when the Minister notifies the Company that he does not
agree with its submission or (if the Company requests the Minister as provided
in subclause (3) of this clause) to the time (if any) when the Tribunal decides
that the metallising operation is feasible shall be added to the respective times
by which the Company is required to comply with any of its obligations under
clause 10 or as the case may be under clause 32 hereof.

As at 06 Dec 2013 Version 02-a0-05 page 59
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

(8) The Company may invoke the foregoing provision of this clause at
any time and from time to time in respect of all or any of its obligations arising
under clause 10 or clause 32 hereof and the references to the metallising
operation in those provisions shall as the case may require be read and
construed as referring to the one or more of those obligations in respect of
which those provisions are invoked by the Company. PROVIDED THAT the
Company may not without the consent of the Minister invoke the foregoing
provisions of this clause in respect of its obligations under clause 32 hereof until
it has pursuant to that clause constructed plant having the capacity to produce
not less than one million (1,000,000) tons of metallised agglomerates annually.
If the Minister does not give such consent within one (1) month after application
therefor by the Company the provisions of sub-clause (2) of clause 32 hereof
shall operate as if the Minister had given notice to the Company pursuant to that
sub-clause and the Minister shall be deemed to have given such notice
accordingly and the Company shall be released from any obligations pursuant to
this clause and clause 32 hereof accordingly.

Production of steel if Company elects to produce steel *

34. If pursuant to clause 31 hereof the Company gives to the Minister notice
that it proposes to comply with the provisions of this clause then —

(1) | The Company will before the end of year 17 submit to the Minister
detailed proposals for the establishment within the said State of
plant for the production of steel containing provision that such
plant will by the end of year 22 have the capacity to produce not
less than five hundred thousand (500,000) tons of steel annually
and will by the end of year 27 have the capacity to produce not less
than one million (1,000,000) tons of steel annually.

(2) The Minister shall within two (2) months of receipt of such
proposals give to the Company notice of his approval of those
proposals (which approval shall not unreasonably be withheld) or
of any objections raised or alterations desired thereto and in the
latter case shall afford the Company an opportunity to consult with
and to submit new proposals to the Minister. If within
two (2) months of receipt of such notice, agreement is not reached
as to the proposals the Company may within a further period of
two (2) months elect by notice to the State to refer to arbitration as
provided in clause 53 of this Agreement any dispute as to the
reasonableness of the Minister’s decision. If by the award on
arbitration the question is decided in favour of the Company the

page 60 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

Minister shall be deemed to have approved the proposals of the
Company.

(3) The Company will (except to the extent otherwise agreed with the
Minister) before the end of the respective times specified in
sub-clause (1) of this clause complete the construction of plant in
accordance with the Company’s proposals as finally approved or
determined under this clause.

(4) | The arbitrator arbitrators or umpire (as the case may be) of any
submission to arbitration hereunder is hereby empowered upon
application by either party hereto to grant any interim extension of
time or date referred to herein which having regard to the
circumstances may reasonably be required in order to preserve the
rights of either or both the parties hereunder and an award in favour
of the Company may in the name of the Minister grant any further
extension of time for that purpose.

Production of steel if Minister requires Company to produce steel *

35. (1) The provisions of this clause and of clauses 36, 37, 38, 39 and 41
hereof shall not operate unless and until the Minister has given notice or is
deemed to have given notice to the Company pursuant to sub-clause (2) of
clause 32 hereof.

(2) |The Company will in due course investigate the feasibility of
establishing an integrated iron and steel industry within the said State and will
from time to time review this matter with a view to its being in a position before
the end of year 17 to submit to the Minister detailed proposals for such industry
(capable ultimately of producing one million (1,000,000) tons of steel per
annum) containing provision that —

(a) _ by the end of year 22 productive capacity will be at an
annual rate of not less than and during year 23 production
will be not less than five hundred thousand (500,000) tons of
pig iron foundry iron or steel (hereinafter together refered to
as “product”) of which not less than two hundred and
fifty thousand (250,000) tons will be steel;

(b) production will progressively increase so that by the end of
year 26 productive capacity will be at an annual rate of not
less than and during year 27 production will be not less than
one million (1,000,000) tons of product (of which not less

As at 06 Dec 2013 Version 02-a0-05 page 61
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

than five hundred thousand (500,000) tons will be steel) and
by the end of year 28 productive capacity will be at an
annual rate of not less than and during year 29 production
will be not less than one million (1,000,000) tons of steel;
and

(c) _ the capital cost involved will be not less than
eighty million dollars ($80,000,000) unless the Company
utilises a less expensive but at least equally satisfactory
method of manufacture than any at present known to either
party.

(3) If before the end of year 17 such proposals are submitted by the
Company to the Minister the Minister shall within two (2) months of the receipt
thereof give to the Company notice either of his approval of the proposals
(which approval shall not unreasonably be withheld) or of any objections raised
or alterations desired thereto and in the latter case shall afford to the Company
an opportunity to consult with and to submit new proposals to the Minister. If
within thirty (30) days of receipt of such notice agreement is not reached as to
the proposals the Company may within a further period of thirty (30) days elect
by notice to the State to refer to arbitration as hereinafter provided any dispute
as to the reasonableness of the Minister’s decision. If by the award on
arbitration the question is decided in favour of the Company the Minister shall
be deemed to have then approved the proposals of the Company.

(4) _ If such proposals are not submitted by the Company to the Minister
before the end of year 17 or if such proposals are so submitted but are not
approved by the Minister within two (2) months after receipt thereof then
(subject to any extension of time granted under subclause (3) of clause 8 hereof)
if by the end of year 20 (or extended date if any) the State gives to the Company
notice that some other company or party (hereinafter referred to as “the Third
Party”) has agreed to establish an integrated iron and steel industry within the
said State (using iron ore from the mineral lease) on terms not more favourable
on the whole to the Third Party than those proposed by or available to the
Company hereunder then this Agreement will (subject to the provisions of
clauses 22 and 23 and clauses 38 and 41 hereof) cease and determine at the end
of year 27 or at the date by which the Third Party has substantially established
that industry whichever is the later.

(5) _ If by the end of year 20 (or extended date if any) the State has not
given to the Company any such notice as is referred to in subclause (4) of this
clause that subclause shall thereupon cease to have effect except that (to the

page 62 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

extent that they can from time to time operate) the provisions of subclause (4) of
this clause shall revive (for a period of three (3) years) at the end of year 30 and
at the end of each successive period of thirteen (13) years thereafter in such a
way that each year referred to in that subclause shall be read as the year (13) or
(as the case may require) a multiple of thirteen (13) years thereafter (subject to
extensions of dates if any as aforesaid).

(6) |The Company may at any time after the end of year 17 submit
proposals for an integrated iron and steel industry if at that time it has not
received any notice under subclause (4) of this clause and the provisions of
subclauses (2) and (3) of this clause shall apply to such proposals.

(7) Except as provided in subclause (4) of this clause this Agreement
will continue in operation subject to compliance by the Company with its
obligations hereunder and with such proposals by the Company as are approved
by the Minister.

(8) Notwithstanding anything contained herein no failure by the
Company to submit to the Minister proposals as aforesaid nor any non-approval
by the Minister of such proposals shall constitute a breach of this Agreement by
the Company and the only consequences arising from such failure or
non-approval (as the case may be) will be those set out in subclause (4) of this
clause.

“Substantial establishment” ‘

36. The Third Party shall have substantially established a plant for an
integrated iron and steel industry when and not before that party’s integrated
iron and steel industry has the capacity to produce one million (1,000,000) tons
of steel per annum and the Minister has notified the Company that he is satisfied
that that party will proceed bona fide to operate its plant or industry.

Terms “not more favourable” *

37. In deciding whether for the purposes of clause 35 hereof the terms
granted by the State to some company or party are not more favourable on the
whole than those proposed by or available to the Company regard shall be had
inter alia to all the obligations that would have continued to devolve on the
Company had it proceeded with iron and steel manufacture or steel manufacture
including its obligations in regard to secondary processing and its obligations to
establish or construct works and facilities for the mining transportation by rail
and shipment of iron ore and restrictions relating thereto and its obligations to
pay rent additional rental and royalty and also to the need for the other company

As at 06 Dec 2013 Version 02-a0-05 page 63
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

or party to pay on a fair and reasonable basis for or for the use of property
accruing to the State under clause 23 hereof and made available by the State to
that company or party but also to any additional or equivalent obligations to the
State assumed by that company or party.

Supply of iron ore by others ‘

38. If at the date upon which this Agreement ceases and determines pursuant
to clause 35 hereof the Company remains under any obligation for the supply of
iron ore arising out of a contract or contracts entered into by the Company with
the consent of the Minister the Company may give notice to the Minister that it
desires the State to ensure that the Third Party is obligated to discharge such
remaining obligations. Forthwith upon receipt of such notice the State will
ensure that the Third Party is obligated to discharge such obligations in
accordance with such contract or contracts on a basis that is fair and reasonable
as between the Company and the Third Party or if desired to supply iron ore to
the Company into ships on such fair and reasonable basis.

Supply of iron ore to others ‘

39. The Company covenants and agrees with the State that should the
Company remain in possession of the mineral lease for any period during which
the Third Party is operating or is ready to operate a plant for an integrated iron
and steel industry and have available to it facilities for the purpose then during
such period (whenever commencing) the Company will supply the Third Party
with iron ore from the mineral lease (not exceeding in all five million
(5,000,000) tons per annum unless otherwise agreed) —

(i) at such rates and grade (as may reasonably be available and be
required);

(ii) at such points on the Company’s railway;
(iii) at such price; and

(iv) on such other terms and conditions as may mutually be agreed
between the Company and the State or failing agreement
decided by arbitration between them PROVIDED ALWAYS
that the price shall unless otherwise agreed between them be
equivalent to the total cost of production and transport incurred
by the Company (including reasonable allowance for
depreciation and all overhead expenses) plus ten per
centum (10%) of such total cost.

page 64 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

Acceleration of Company’s steel obligations *

40. If before the first day of January 1977 the State gives to the Company
notice that it is willing to supply the Company at all times from the
commencement of the first day of January, 1986 and thereafter during the
continuance in operation of this Agreement with all the Company’s
requirements for electrical power anywhere within a radius of thirty (30) miles
from the Post Office at Dampier and anywhere within a radius of

thirty (30) miles from the northernmost point of Cape Lambert in the said State
(including all electrical power from time to time required by the Company for
secondary processing, for the production of iron and/or steel and for all ancillary
purposes including crushing, screening and loading, and the operation of any
port or ports but not including electrical power from time to time required by
the Company for any townsite or townsites established or to be established by
the Company) at a total cost to the Company of six tenths of a cent (0.6c) per
kilowatt hour and supplied by the State at points reasonably adjacent to the
respective places at which it is from time to time required by the Company, then
the State and the Company will forthwith enter into an agreement for the supply
of such electrical power accordingly, and from and after the date when such
agreement is entered into and so long as the State complies with all its
obligations under the said agreement clauses 34 and 35 hereof shall be read
construed and take effect as if each numeral appearing therein immediately after
the word “year” were a numeral six (6) less than each such numeral.

Al. If by the end of the year first referred to in sub-clause (2) of clause 35
hereof (or any later time to which that time has been extended by the Minister)
detailed proposals for an integrated iron and steel industry as referred to in
sub-clause (2) of clause 35 hereof are not submitted by the Company to the
Minister then the Minister may at any time before the expiration of

two (2) months after the end of that year (or as the case may be that later time)
give to the Company notice that the provisions of clauses 35, 36, 37, 38 and 39
hereof are to cease to operate and upon the giving of such notice all those
provisions will cease to operate and should any notice have by then been given
by the Minister to the Company pursuant to sub-clause (4) of clause 35 hereof
such last mentioned notice shall cease to have and shall be deemed not to have
had any force or effect.

Indemnity ‘

42. The Company will indemnify and keep indemnified the State and its
servants agents and contractors in respect of all actions suits claims demands or

As at 06 Dec 2013 Version 02-a0-05 page 65
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

costs of third parties arising out of or in connection with any work carried out
by the Company pursuant to this Agreement or relating to its operations
hereunder or arising out of or in connection with the construction maintenance
or use by the Company or its servants agents contractors or assignees of any
wharf railway or other works or services the subject of this Agreement or the
plant apparatus or equipment installed in connection therewith and will also
indemnify and keep indemnified the State against all actions suits compensation
claims demands or costs by third parties under the Ratifying Act the Public
Works Act 1902 the Land Act or any other Act in respect of or as a consequence
of the resumption or deprivation of the use of any land where such resumption
or deprivation of the use of any land where such resumption or deprivation of
use is made or done by the State for the purpose of granting to the Company a
lease right mining tenement easement reserve or licence pursuant to

sub-clause (2) of clause 4 and sub-clause (1) of clause 7 hereof.

Assignment 4

43. (1) Subject to the provision of this clause the Company may at any
time —

(a) assign mortgage charge sublet or dispose of to an associated
company or associated companies as of right and to any
other company or companies or person or persons with the
consent in writing of the Minister the whole or any part of
the rights of the Company hereunder (including its rights to
or as the holder of any lease licence easement grant or other
title) and of the obligations of the Company hereunder; and

(b) appoint as of right an associated company or associated
companies or with the consent of the Minister any other
company or companies or person or persons to exercise all
or any of the powers functions and authorities which are or
may be conferred on the Company hereunder;

subject however to the assignee or assignees or (as the case may be) the
appointee or appointees executing in favour of the State a deed of covenant ina
form to be approved by the Minister to comply with observe and perform the
provisions hereof on the part of the Company to be complied with observed or
performed in regard to the matter or matters so assigned or (as the case may be)
the subject of the appointment.

(2) Notwithstanding anything contained in or anything done under or
pursuant to sub-clause (1) of this clause the Company shall at all times during

page 66 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

the currency of this Agreement be and remain liable for the due and punctual
performance and observance of all the covenants and agreements on its part
contained herein and in any lease licence easement grant or other title the
subject of an assignment under the said sub-clause (1).

44. Notwithstanding the provisions of section 82 of the Mining Act and of
regulations 192 and 193 made thereunder and of section 81D of the Transfer of
Land Act 1893 insofar as the same or any of them may apply —

(a) no mortgage or charge in a form commonly known as a
floating charge made or given pursuant to clause 43 hereof
over any lease licence reserve or tenement granted hereunder
or pursuant hereto by the Company or any assignee or
appointee who has executed, and if for the time being bound
by a deed of covenant made pursuant to clause 43 hereof;

(b) no transfer or assignment made or given at any time in
exercise of any power of sale contained in any such
mortgage or charge;

shall require any approval or consent (other than such consent as may be
necessary under clause 43 hereof) and no such mortgage or charge shall be
rendered ineffectual as an equitable charge by the absence of any approval or
consent (otherwise that as required by clause 43 hereof) or because the same is
not registered under the provisions of the Mining Act.

45. The Company may arrange for any obligation undertaken by the
Company hereunder (including any obligation to erect a plant or plants for the
production of or any obligation to produce iron ore concentrates metallised
agglomerates, pig iron, foundry iron or steel and any obligation arising out of
proposals being approved deemed to have been approved or determined under
this Agreement to construct a railway and/or to provide locomotives freight cars
and other railway stock and equipment therefor) to be undertaken either wholly
or partially by any associated company or associated companies or with the
Minister’s consent (which consent shall not be unreasonably withheld) by any
other company or companies and fulfilment of any such obligation in whole or
in part by such associated company or associated companies or by that other
company or companies shall be deemed to be fulfilment (wholly or partially as
the case may be) of that obligation by the Company hereunder. Where such
associated company or associated companies or such other company or
companies now has or at some future time has installed or provided a plant or
plants for the production of iron ore concentrates, metallised agglomerates, pig

As at 06 Dec 2013 Version 02-a0-05 page 67
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

iron foundry iron or steel, or a railway or other facilities any increase in the
capacity of carried out under arrangements made by the Company with such
associated company or associated companies or (with the prior consent of the
Minister as aforesaid) with such other company or companies shall to the extent
of the increase reduce or (as the case may be) extinguish any obligation of the
Company to provide such capacity.

Variation *

46. (1) | The parties hereto may from time to time by agreement in writing
add to substitute for cancel or vary all or any of the provisions of this
Agreement or of any lease licence easement or right granted hereunder or
pursuant hereto for the purpose of implementing or facilitating any of the
objects of this Agreement.

(2) Where in the opinion of the Minister an agreement made pursuant
to sub-clause (1) of this clause would constitute a material or substantial
alteration of the rights or obligations of either party hereto, the Agreement shall
contain a provision to that effect and the Minister shall cause that agreement to
be laid on the table of each House of Parliament within twelve sitting days of
the date of its execution.

(3) If either House does not pass a resolution disallowing the
agreement, within twelve sitting days of that House after the agreement has
been laid before it, the agreement shall have effect, from and after the last day
on which the agreement might have been disallowed.

Variation of Proposals ‘

47. The Minister may from time to time at the request of the Company
approve variations in the detailed proposals relating to any railway or port site
and/or port facilities or dredging programme or townsite or town planning or
any other facilities or services or other plans specifications or proposals which
may have been approved pursuant to this Agreement and in considering such
variation shall have regard to any changes consequent upon joint user proposals
of any such works facilities or services and other relevant factors arising after
the date hereof. Where the variation referred to in this clause constitutes a
material or substantial alteration to the rights and/or obligations of either party
as set out in this Agreement the provisions of clause 46 shall apply.

Joint user *

page 68 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

48. (1) The Company shall be entitled at any time and from time to time
with the prior approval in writing of the Minister to enter into an agreement
with any third party for the joint construction maintenance and user or for the
joint user only of any work constructed or agreed to be constructed by the
Company pursuant to the terms of this Agreement or by such other party
pursuant to any agreement entered into by it with the State and in any such
event any amount expended in or contributed to the cost of such construction by
the Company shall for the purpose of the calculation of the sum agreed to be
expended on that work by the Company under this Agreement and if so
approved by the Minister be taken and accepted as an amount equal to the total
amount expended (whether by the Company or the said third party or by them
jointly) in the construction of such work.

(2) When any agreement entered into by the Company with some other
company or person results in that other company or person discharging all or
any of the obligations undertaken by the Company under this Agreement or
renders it unnecessary for the Company to discharge any obligation undertaken
by it hereunder the Minister will discharge or temporarily relieve the Company
from such part of its obligations as is reasonable having regard to the extent of
any period for which the other company or person actually effects the discharge
of those obligations.

Alteration of works ‘

49. It at any time the State finds it necessary to request the Company to alter
the situation of any of the installations or other works (other than the
Company’s wharf) erected constructed or provided hereunder and gives to the
Company notice of the request the Company shall within a reasonable time after
receipt of the notice but at the expense in all things (including increased running
costs) of the State (unless the alteration is rendered necessary by reason of a
breach by the Company of any of its obligations hereunder) alter the situation
thereof accordingly.

Export Licence *

50. (1) Onrequest by the Company the State shall make representations to
the Commonwealth for the grant to the Company of a licence or licenses under
Commonwealth law for the export of ore in such quantities and at such rate or
rates as shall be reasonable having regard to the terms of this Agreement the
capabilities of the Company and to maximum tonnages of ore for the time being
permitted by the Commonwealth for export from the said State and in a manner
or terms not less favourable to the Company (except as to rate or quantity) than

As at 06 Dec 2013 Version 02-a0-05 page 69
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

the State has given or intends to give in relation to such licence or licenses to
any other exporter of ore from the said State.

(2) | If at any time the Commonwealth limits by export licence the total
permissible tonnage of ore for export from the said State then the Company will
at the request of the State and within three (3) months of such request inform the
State whether or not it intends to export to the limit of the tonnage permitted to
it under Commonwealth licences in respect of the financial year next following
and if it does not so intend will co-operate with the State in making
representation to the Commonwealth with a view to some other producer in the
said State being licensed by the Commonwealth to export such of the tonnage
permitted by the Commonwealth in respect of that year as the Company does
not require and such other producer may require. Such procedure shall continue
to be followed year by year during such time as the Commonwealth limits by
export licence the total permissible tonnage of ore for export from the said
State.

(3) The Company shall be in default hereunder if at any time it fails to
obtain any licence or licences under Commonwealth law for the export of ore as
may be necessary for the purpose of enabling the Company to fulfil its
obligations hereunder or if any such licence is withdrawn or suspended by the
Commonwealth and such failure to obtain or such withdrawal or suspension (as
the case may be) is due to some act or default by the Company or to the
Company not being bona fide in its application to the Commonwealth or
otherwise having failed to use its best endeavours to have the licence granted or
restored (as the case may be) but save as aforesaid if at any time any necessary
licence is not granted or any licence granted to the Company shall be withdrawn
or suspended by the Commonwealth and so that as a result thereof the Company
is not for the time being permitted to export at least the tonnage it has
undertaken with the State it will export then the Company shall not be obliged
to export that tonnage during the period such licence is not granted or is
withdrawn or suspended. The State shall at all times be entitled to apply on
behalf of the Company (and is hereby authorised by the Company so to do) for
any licence or licences under Commonwealth law for the export of ore as may
from time to time be necessary for the purposes of this Agreement.

Delays ‘

51. This Agreement shall be deemed to be made subject to any delays in the
performance of obligations under this Agreement and to the temporary
suspension of continuing obligations hereunder which may be occasioned by or
arise from circumstances beyond the power and control of the party responsible

page 70 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

for the performance of such obligations including delays or any such temporary
suspension as aforesaid caused by or arising from Act of God force majeure
floods storms tempests washaways fire (unless caused by the actual fault or
privity of the Company) act of war act of public enemies riots civil commotion
strikes lockouts stoppages restraint of labour or other similar acts (whether
partial or general) shortages of labour or essential materials reasonable failure to
secure contractors delays of contractors and inability (common in the iron ore
export industry) to profitably sell iron ore, inability (common in the iron ore
concentrates export industry) to profitably sell iron ore concentrates or inability
to profitably sell metallised agglomerates or factors due to overall world
economic conditions or factors which could not reasonably have been foreseen
PROVIDED ALWAYS that the party whose performance of obligations is
affected by any of the said causes shall minimise the effect of the said causes as
soon as possible after the occurrence.

Power to extend periods ‘

52. Notwithstanding any provision hereof the Minister may at the request of
the Company from time to time extend any period or date referred to in this
Agreement for such period or to such later date as the Minister thinks fit and the
extended period or later date where advised to the Company by notice from the
Minister shall be deemed for all purposes hereof substituted for the period or
date so extended.

Arbitration ‘

53. Any dispute or difference between the parties arising out of or in
connection with this Agreement or any agreed amendment or variation thereof
or agreed addition thereto or as to the construction of this Agreement or any
such amendment variation or addition or as to the rights duties or liabilities of
either party thereunder or as to any matter to be agreed upon between the parties
under this Agreement shall in default of agreement between the parties and in
the absence of any provision in this Agreement to the contrary be referred to the
arbitration of two arbitrators one to be appointed by each party, the arbitrators to
appoint their umpire before proceeding in the reference and every such
arbitration shall be conducted in accordance with the provisions of the
Arbitration Act 1895 PROVIDED THAT except where this Agreement makes
express provision for arbitration hereunder or except where by this Agreement
the Minister is required to act reasonably or not to act unreasonably this clause
shall not apply to any case where the Minister is by this Agreement given either

As at 06 Dec 2013 Version 02-a0-05 page 71
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

expressly or impliedly a power or discretion to approve consent direct or
otherwise act in any particular way.

Notices *

54. Any notice consent or other writing authorised or required by this
Agreement to be given or sent shall be deemed to have been duly given or sent
by the State if signed by the Minister or by any senior officer of the Public
Service of the said State acting by the direction of the Minister and forwarded
by prepaid post to the Company at its registered office for the time being in the
said State and by the Company if signed on its behalf by a director manager or
secretary of the Company or by any person or persons authorised by the
Company in that behalf or by its solicitors as notified to the State from time to
time and forwarded by prepaid post to the Minister and any such notice consent
in writing shall be deemed to have been duly given or sent on the day on which
it would be delivered in the ordinary course of post.

Exemption from stamp duty ‘

55. (1) The State shall exempt from any stamp duty which but for the
operation of this clause would or might be chargeable on —

(a) _ this Agreement;

(b) any instrument executed by the State pursuant to this
Agreement granting to or in favour of the Company or any
permitted assignee of the Company any tenement lease
easement licence or other right or interest;

(c) any assignment sub-lease or disposition (other than by way
of mortgage or charge) or any appointment made in
conformity with the provisions of sub-clause (1) of clause 43
hereof; and

(d) any assignment sub-lease or disposition (other than by way
of mortgage or charge) or any appointment to or in favour of
the Company or an associated company of any interest right
obligation power function or authority which has already
been the subject of an assignment sub-lease disposition or
appointment executed pursuant to sub-clause (1) of clause 43
hereof;

page 72 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

PROVIDED THAT this clause shall not apply to any instrument or other
document executed or made more than seven (7) years from the date hereof.

(2) If prior to the date on which the Bill referred to in clause 2(a)
hereof to ratify this Agreement is passed as an Act stamp duty has been assessed
and paid on any instrument or other document referred to in sub-clause (1) of
this clause the State when such Bill is passed as an Act shall on demand refund
any stamp duty paid on any such instrument or other document to the person
who paid the same.

Interpretation *

56. This Agreement shall be interpreted according to the law for the time
being in force in the said State.

FIRST SCHEDULE

Firstly

The Agreement under seal of even date herewith between the
Honourable John Trezise Tonkin, M.L.A., Premier of the State of
Western Australia acting for and on behalf of the said State and
Instrumentalities thereof of the first part HANCOCK PROSPECTING
PTY. LTD. and WRIGHT PROSPECTING PTY. LTD. of the second
part.

Secondly — The Agreement under seal of even date herewith between the
Honourable John Trezise Tonkin, M.L.A., Premier of the State of
Western Australia acting for and on behalf of the said State and
Instrumentalities thereof of the one part and Hamersley of the other part.

SECOND SCHEDULE
WESTERN AUSTRALIA

IRON ORE (MOUNT BRUCE) AGREEMENT ACT 1972
MINERAL LEASE
LEASE NO. GOLDFIELD

ELIZABETH THE SECOND by the Grace of God of the United Kingdom
Australia and Her other Realms and Territories Queen, Head of the
Commonwealth, Defender of the Faith:

TO ALL WHOM THESE PRESENTS shall come GREETINGS:
KNOW YE that WHEREAS by an Agreement made the

As at 06 Dec 2013 Version 02-a0-05 page 73
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

day of 1972 BETWEEN the STATE OF WESTERN AUSTRALIA of
the one part and MOUNT BRUCE MINING PTY. LIMITED (hereinafter called
“the Company” which expression will include the successors and assigns of the
Company) of the other part the said State has agreed to grant to the Company a
mineral lease or leases of portion or portions of the lands referred to in the said
Agreement as the mining areas and whereas the said Agreement was ratified by
the Jron Ore (Mount Bruce) Agreement Act 1972, which said Act (inter alia)
authorised the grant of a mineral lease or leases to the Company NOW WE in
consideration of the rents and royalties reserved by and of the provisions of the
said Agreement and in pursuance of the said Act DO BY THESE PRESENTS
GRANT AND DEMISE unto the Company subject to the said provisions ALL
THOSE pieces or parcels or land situated in the Goldfield(s) containing
approximately acres and (subject to such corrections as may be
necessary to accord with the survey when made) being the land shaded pink on
the plan in the Schedule hereto and all those mines, veins, seams, lodes and
deposits of iron ore in on or under the said land (hereinafter called “the said
mine”) together with all rights, liberties, easements, advantages and
appurtenances thereto belonging or appertaining to a lessee of a mineral lease
under the Mining Act 1904 including all amendments thereof for the time being
in force and all regulations made thereunder for the time being in force (which
Act and regulations are hereinafter referred to as “the Mining Act”) or to which
the Company is entitled under the said Agreement TO HOLD the said land and
mine and all and singular the premises hereby demised for the full term of
twenty-one years from the day of 19 with the right to renew
the same from time to time for further periods, each of twenty-one years as
provided in but subject to the said Agreement for the purposes but upon and
subject to the terms covenants and conditions set out in the said Agreement and
to the Mining Act (as modified by the said Agreement) YIELDING and paying
therefor the rent and royalties as set out in the said Agreement AND WE DO
hereby declare that this lease is subject to the observance and performance by
the Company of the following covenants and conditions, that is to say —

(1) | The Company shall and will use the land bona fide exclusively for
the purposes of the said Agreement.

(2) Subject to the provisions of the said Agreement the Company shall
and will observe, perform and carry out the provisions of the Mines
Regulation Act 1946, and all amendments thereof for the time
being in force, and the regulations for the time being in force made
thereunder and subject to and also as modified by the said

page 74 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Iron Ore (Mount Bruce) Agreement First Schedule

Agreement the Mining Act so far as the same effect or have
reference to this lease.

PROVIDED THAT this lease and any renewal thereof shall not be determined
or forfeited otherwise than under and in accordance with the provisions of the
said Agreement.

PROVIDED FURTHER that all petroleum on or below the surface of the
demised land is reserved to Her Majesty with the right to Her Majesty or any
person claiming under her or lawfully authorised in that behalf to have access to
the demised land for the purpose of searching for and for the operations of
obtaining petroleum in any part of the land under the provisions of the
Petroleum Act 1967.

IN WITNESS whereof we have caused our Minister for Mines to affix his
seal and set his hand hereto at Perth in the said State of Western Australia
and the common seal of the Company has been affixed hereto this

day of 19

THE SCHEDULE ABOVE REFERRED TO:

IN WITNESS WHEREOF these presents have been executed the day and year
first hereinbefore written.

SIGNED by the said THE
HONOURABLE JOHN TREZISE

TONKIN, MLL.A. in the presence of — JOHN T. TONKIN.

DON MAY,
Minister for Mines.

THE COMMON SEAL OF MOUNT
BRUCE MINING PTY. LIMITED was

hereto affixed in the presence of — (C.S.)

R. T. MADIGAN,
Director.

JOHN CALDER,
Secretary.

As at 06 Dec 2013 Version 02-a0-05 page 75
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
First Schedule Iron Ore (Mount Bruce) Agreement

[First Schedule amended: No. 94 of 1976 s. 4.]

page 76 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1976 Variation Agreement Second Schedule

Second Schedule — 1976 Variation Agreement
[s. 2]

[Heading inserted: No. 94 of 1976 s. 5; amended: No. 19 of 2010
s. 4]

THIS AGREEMENT made the 5th day of October, 1976 BETWEEN THE
HONOURABLE SIR CHARLES WALTER MICHAEL COURT, O.B.E.,
M.L.A., Premier of the State of Western Australia acting for and on behalf of
the said State and Instrumentalities thereof from time to time (hereinafter called
“the State”) of the one part and MOUNT BRUCE MINING PTY. LIMITED a
company incorporated under the Companies Act of the said State and having its
registered office at 191 St. George’s Terrace, Perth (hereinafter called “the
Company” which expression will include the successors and assigns of the
Company) of the other part —

WHEREAS it is desired to amend the provisions of the principal Agreement
(as hereinafter defined);

NOW THIS AGREEMENT WITNESSETH:
1. In this Agreement subject to the context —

“principal Agreement” means the Agreement of which a copy is set
out in the Schedule to the Jron Ore (Mount Bruce) Agreement
Act 1972;

words and phrases to which meanings are given under clause | of the
principal Agreement (other than words or phrases to which
meanings are given in the foregoing provisions of this clause)
shall have the same respective meanings in this Agreement as are
given to them under clause | of the principal Agreement.

2. The State shall introduce and sponsor a Bill in the Parliament of Western
Australia to ratify this Agreement and endeavour to secure its passage as an Act.
3. The subsequent clauses of this Agreement shall not operate unless and
until —

(1) _ The Bill to ratify this Agreement as referred to in clause 2
hereof is passed as an Act before the 30th day of November, 1976 or such
later date if any as the parties hereto may mutually agree upon; and

As at 06 Dec 2013 Version 02-a0-05 page 77
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Second Schedule 1976 Variation Agreement

(2) a Bill to ratify the Agreement referred to in the Schedule
hereto is passed as an Act before the 30th day of November, 1976 or such
later date if any as the parties hereto may mutually agree upon.

4. The principal Agreement is hereby varied as follows —
(1) as to clause | —

(a) _ by inserting after the definition of “Hamersley” the
following definition —

“Hamersley Amending Agreement” means the
agreement of which a copy is set out in the
Third Schedule to the Jron Ore (Hamersley
Range) Agreement Act 1963-1972 as amended
by the Agreement of which a copy is set out in
the Fourth Schedule to that Act and as further
amended by the Agreement dated the 5th day of
October, 1976 between the State of the one part
and Hamersley Iron Pty. Limited of the other
part; and

(b) _ by inserting after the definition of “metallised
agglomerates” the following definition —

“metallised agglomerate production commencement
date” means the date upon which Hamersley
pursuant to the provisions of clause 9 of the
Hamersley Amendment Agreement first
commences to produce metallised agglomerates
in commercial quantities; ;

(2) _ by adding after clause 10 a new clause 10A as follows —

10A. If Hamersley pursuant to sub-clause (1) of
clause 8A of the Hamersley Amending Agreement submits
detailed proposals to the State for the establishment within
the said State of a plant for the production of iron ore
concentrates then the operation of clauses 8 and 10 hereof
shall be suspended until either

(a) | Hamersley complies with its obligations
under sub-clauses (1) and (2) of the said
clause 8A in which event this Agreement
shall thenceforth be read and construed as

page 78 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1976 Variation Agreement Second Schedule

if the said clauses 8 and 10 were deleted
herefrom; or

(b) Hamersley commits a breach of its

obligations under the said sub-clauses (1)

and (2) in which event the said clauses 8

and 10 shall recommence to operate but

thereafter shall be read and construed as

if —

(i) _ the reference “year 4” in
sub-clause (1) of the said clause 8
read “year 8”;

(ii) _ the reference “year 9” wheresoever
appearing in the said clause 8 read
“year 13”; and

(iii) the reference “year 6” in
sub-clause (1) of the said clause 10
read “year 10” and the reference
“year 8” in that sub-clause read
“year 12”. ;

(3) as to clause 31 by substitution for the passage “end of
year 6” in line one, the passage “expiry of one (1) year from the
metallised agglomerate production commencement date”;

(4) (a) as to subclause (1) of clause 32 —

(i) _ by substituting for the passage “end of year 6”
in line one, the passage “expiry of one (1) year
from the metallised agglomerate production
commencement date”; and

(ii) by substituting for the passages “the end of
year 8”, “the end of year 10”, and “the end of
year 12” wheresoever appearing the passages
“the expiry of three (3) years from the
metallised agglomerate production
commencement date”, “the expiry of
five (5) years from the metallised agglomerate
production commencement date”, and “the
expiry of seven (7) years from the metallised

As at 06 Dec 2013 Version 02-a0-05 page 79
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Second Schedule 1976 Variation Agreement

agglomerate production commencement date”,
respectively; and

(b) as to subclause (2) of clause 32 —

by adding after the words “pursuant to” in line four, the
passage “paragraph (a) of”.

THE SCHEDULE.

THE Agreement of even date herewith between THE HONOURABLE SIR
CHARLES WALTER MICHAEL COURT, O.B.E., M.L.A., Premier of the
State of Western Australia acting for and on behalf of the said State and the
Instrumentalities thereof of the first part and HAMERSLEY IRON PTY.
LIMITED of the second part.

IN WITNESS WHEREOF these presents have been executed the day and the
year first hereinbefore written.

SIGNED by the said THE

HONOURABLE SIR CHARLES .
WALTER MICHAEL COURT, CHARLES COURT
O.B.E., M.L.A. in the presence

of

ANDREW MENSAROS,
MINISTER FOR INDUSTRIAL
DEVELOPMENT

THE COMMON SEAL of
MOUNT BRUCE MINING _
PTY. LIMITED was hereunto (CS.]
affixed in the presence of
Director. DONALD S. STEWART,
Secretary. Cc. J. S. RENWICK,

[Second Schedule inserted: No. 94 of 1976 s. 5.]

page 80 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1987 Variation Agreement Third Schedule

Third Schedule — 1987 Variation Agreement
[s. 2]

[Heading inserted: No. 26 of 1987 s. 7; amended: No. 19 of 2010
s. 4]

THIS AGREEMENT is made the 28th day of May 1987 BETWEEN THE
HONOURABLE BRIAN THOMAS BURKE, M.L.A., Premier of the State of
Western Australia, acting for and on behalf of the said State and its
instrumentalities from time to time (hereinafter called “the State”) of the one
part and MOUNT BRUCE MINING PTY. LIMITED a company incorporated
in Western Australia and having its registered office at 191 St. George’s
Terrace, Perth (hereinafter called “the Company” which expression shall
include the successors and assigns of the Company) of the other part.

WHEREAS:

(a) _ the State and the Company are the parties to the agreement dated the
10" day of March, 1972 which agreement was ratified by and is
scheduled to the Jron Ore (Mount Bruce) Agreement Act 1972, as varied
by the agreement dated the 5th day of October, 1976 ratified by the Jron
Ore (Mount Bruce) Agreement Act Amendment Act 1976 (which
agreement as so varied is referred to in this Agreement as “the Principal
Agreement”);

(b) _ the obligations of the Company under clauses 8 and 10 of the Principal
Agreement have been satisfied pursuant to the provisions of paragraph (a)
of clause 10A of the Principal Agreement by the construction by
Hamersley Iron Pty. Limited of the plant for the production of iron ore
concentrates referred to in that clause;

(c) _ the Principal Agreement contains other provisions with regard to the
secondary and further processing of iron ore intended, where feasible, to
further the economic development of the State; and

(d) _ the parties, consistent with the above intention but in the light of changed
world circumstances with respect to the secondary and further processing
of iron ore, have agreed to vary certain of the provisions of the Principal
Agreement in relation thereto and to broaden the scope for substitution of
alternative investments.

As at 06 Dec 2013 Version 02-a0-05 page 81
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Third Schedule 1987 Variation Agreement

NOW THIS AGREEMENT WITNESSETH —

1.

Subject to the context the words and expressions used in this Agreement
have the same meanings respectively as they have in and for the purpose
of the Principal Agreement.

2. The State shall introduce and sponsor a Bill in the Parliament of Western
Australia to ratify this Agreement and endeavour to secure its passage as
an Act.

3. The subsequent clauses of this Agreement shall not operate unless and
until —

(a) _ the Bill to ratify this Agreement referred to in clause 2 hereof; and
(b) a Bill to ratify the Agreement referred to in the Schedule hereto
are passed as Acts before the 30th day of June, 1987 or such later date if
any as the parties may agree.

4. The Principal Agreement is hereby varied as follows —

(1) Clause 1 —

(a) _ by inserting, before the definition of “approve”, the
following definition —

“ “alternative investments” means investments in the said
State which are within the ability and competence of the
Company or of corporations which are related to the
Company for the purposes of the Companies (Western
Australia) Code and which are approved by the Minister
from time to time as alternative investments for the purpose
of this Agreement (which approval shall not be unreasonably
withheld in the case of an investment which would add value
or facilitate the addition of value, beyond mining, to the
mineral resources of the said State);”;

(b) _ in the definition of “associated company”, by deleting
“section 6 of the Companies Act 1961” and substituting the
following —

“section 7 of the Companies (Western Australia) Code”;

page 82 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1987 Variation Agreement Third Schedule

(c) _ by deleting the definitions of “Hamersley Amending
Agreement” and “metallised agglomerate production
commencement date”.

(2) Clause 7 subclause (1) —
by deleting in the proviso “payable by them” and substituting the
following —
“payable by it”.
(3) By deleting clauses 8, 10 and 10A.
(4) Clause 21 —
by deleting “(other than any default under any of clauses 8, 10, 32,
33, 34 and 35 hereof)” and substituting the following —
“(other than any default under clause 41A or clause 41B hereof)”
(5) By deleting clauses 31 to 41 inclusive.
(6) By inserting before clause 42 the following clauses —
“AlA. (1) (a) The Company shall subject to sub-clause (5) of
this clause and to clause 41B of this Agreement
on or before the 31st day of December, 1991
submit to the Minister detailed proposals for the
establishment within the said State of plant for
the production of steel containing provision that
such plant will by the 31st day of December,
1994 have the capacity to produce not less than
five hundred thousand (500,000) tons of steel
annually and will by the 31st day of December,
1999 have the capacity to produce not less than
one million (1,000,000) tons of steel annually.
(b) If the Company reasonably requires an
additional period for the purpose of submitting
adequate proposals under this sub-clause or
making a contract for the sale of steel products
then the company may apply to the Minister
before the 31st day of December, 1991 for an
extension of time beyond that date in order to
complete the preparation of its proposals and
As at 06 Dec 2013 Version 02-a0-05 page 83

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Third Schedule 1987 Variation Agreement

the Minister will grant such extension of time
(being not less than twelve months) as he
considers warranted in the circumstances.

(2) The provisions of clause 51 hereof shall not apply to
sub-clause (1) of this clause.

(3) The Minister shall within two (2) months of receipt of
such proposals give to the Company notice of his
approval of those proposals (which approval shall not
be unreasonably withheld) or of any objections raised
or alterations desired thereto and in the latter case shall
afford the Company an opportunity to consult with and
to submit new proposals to the Minister. If within
two (2) months of receipt of such notice agreement is
not reached as to the proposals, the Company may
within a further period of two (2) months elect by
notice to the State to refer to arbitration as provided in
clause 53 of this Agreement any dispute as to the
reasonableness of the Minister’s decision. If by the
award on arbitration the question is decided in favour of
the Company the Minister shall be deemed to have
approved the proposals of the Company.

(4) The Company shall (except to the extent otherwise
agreed with the Minister) before the end of the
respective times specified in sub-clause (1) of this
clause complete the construction of plant in
accordance with the Company’s proposals as finally
approved or determined under this clause.

(5) (a) The Company may at any time before the time
for submission of proposals pursuant to
sub-clause (1) of this clause apply to the
Minister for approval that the carrying out by
the company of alternative investments be
accepted by the State in lieu of all or some part
of the Company’s obligations in respect of the
establishment of plant for the production of
steel pursuant to this clause.

page 84 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1987 Variation Agreement Third Schedule

(b) Where the Minister approves a request under
paragraph (a) of this sub-clause the Company
shall implement the investments in accordance
with that approval and upon completion thereof,
or earlier with the agreement of the Minister,
the provisions of sub-clause (1) of this clause or
that part of those provisions which pursuant to
the said approval are to be satisfied by those
investments shall cease to apply.

41B. (1) Ifthe Company at any time considers that the
establishment of plant for the production of steel or, as
the case may be, the expansion of the productive
capacity of such plant as required to proposed or as
required pursuant to any proposals finally approved or
determined pursuant to clause 41A hereof (hereinafter
called “the steel operation”) is for any technical,
economic or other reason not feasible, whether in
whole or in part, then the Company may submit to the
Minister the reasons why it considers the steel
operation is not feasible, together with supporting data
and such other relevant information as the Minister
may require.

(2) Within two (2) months after receipt of a submission
from the Company under sub-clause (1) of this Clause
the Minister shall notify the Company whether or not
he agrees with its submission.

(3) (a) Ifthe Minister notifies the company that he
does not agree with its submission than at the
request of the Company made within
two (2) months after receipt by the Company of
the notification from the Minister, the Minister
will refer the matter to arbitration pursuant to
clause 53 hereof to decide whether or not the
steel operation is feasible.

(b) If the Company does not request a reference to
arbitration under paragraph (a) of this
sub-clause or if on a reference to arbitration it is
decided that the steel operation is feasible the

As at 06 Dec 2013 Version 02-a0-05 page 85
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Third Schedule 1987 Variation Agreement

Company shall comply with its obligations
under clause 41A hereof provided that the
period from the time that the Company made its
submission under sub-clause (1) of this clause
to the time when the Minister notified the
Company that he did not agree with its
submission or the time when it was decided by
arbitration that the steel operation was feasible
as the case may be shall be added to the
respective times by which the Company is
required to comply with those obligations.

(4) Ifthe Minister notifies the Company that he agrees
with its submission or if on reference to arbitration it
is decided that all or part of the steel operation is not
feasible, then —

(a) | The Company shall not have any obligation or
further obligation to submit proposals in respect
of so much of the steel operation as has been
found not to be feasible or to carry out the
relevant part of any proposals in respect thereof
that may have been finally approved or
determined pursuant to clause 41A hereof; and

(b) the Company shall thenceforth be obliged to
identify and investigate potential alternative
investments which would (either alone or in the
aggregate with other alternative investments)
represent economic development within the said
State approximately equivalent to the steel
operation (or relevant part thereof).

(5) In carrying out its obligations under sub-clause (4)(b)
of this clause the Company shall take account of and
investigate, to the extent reasonable under the
circumstances having regard, inter alia, to the
expertise of the Company and related corporations,
any potential alternative investments which are prim
facia feasible and which are formally referred to the
Company by the Minister from time to time.

page 86 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1987 Variation Agreement Third Schedule

(6) The Company shall submit to the Minister in detail its
programme for the identification and investigation of
potential alternative investments pursuant to
paragraph (b) of sub-clause (4) and sub-clause (5) of
this clause not later than two (2) months after
receiving the notice from the Minister or the decision
on arbitration as the case may be referred to in
sub-clause (4) of this clause which programme shall
specify the potential alternative investments it is
investigating and any potential alternative investments
it intends to investigate and shall set forth the
Company’s proposed timetable for its investigations
of those investments and the feasibility thereof.

(7) (a) — Within two (2) months after receipt of a
programme from the Company under
sub-clause (6) of this clause the Minister shall
notify the Company of any investments referred
to in the programme which he would be prepared
to approve as alternative investments and
forthwith after such a notice the Company and
the Minister shall meet to agree upon a
programme (including timing) for studies by the
Company into the feasibility of those
investments.

(b) |The Company shall duly investigate the
feasibility of any potential alternative
investments referred to in paragraph (a) of this
sub-clause and report to the Minister thereon in
accordance with the programme agreed pursuant
thereto or determined by arbitration hereunder.

(c) | Where any such potential alternative investment
is accepted by the Minister as an alternative
investment and agreed by the Company and the
Minister or found on arbitration to be feasible
the Company and the Minister shall forthwith
meet to agree on a date by which the Company
shall submit detailed proposals for that
alternative investment.

As at 06 Dec 2013 Version 02-a0-05 page 87
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Third Schedule 1987 Variation Agreement

(d) | The Company shall report to the Minister on its
progress in performing its obligations under
paragraphs (b) and (c) of this sub-clause at such
intervals as the Minister may require but not
more frequently, in respect of any such matter,
than once in every three (3) months for
summary reports and once in every
twelve (12) months for detailed written reports.

(8) (a) | The Company shall submit its detailed proposals
for any alternative investment referred to in
sub-clause (7)(c) of this clause not later than the
date agreed pursuant to that sub-clause.

(b) The provisions of sub-clause (3) of clause 41A
hereof shall apply mutatis mutandis to the
approval or determination of proposals made
under this sub-clause. The Company shall
implement proposals so approved or determined
in accordance with the terms thereof.

(9) (a) — The obligations of the Company under
sub-clause 4(b) of this clause shall continue
until the parties agree or it is found on
arbitration that alternative investments
representing economic development within the
said State approximately equivalent to the steel
operation (or relevant part thereof) as provided
for in that sub-clause have become the subject
of proposals approved or determined in
accordance with sub-clause (8) of this clause.

(b) So long as the Company has continuing
obligations under sub-clause (4)(b) of this
clause the Company shall as and when it
identified any potential alternative investment
forthwith submit to the Minister a programme
for the investigation of that investment and the
feasibility thereof by the Company including its
proposed timetable for the investigations.

page 88 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1987 Variation Agreement Third Schedule

(10)

(c) The provisions of sub-clauses (7) and (8) of this
clause shall mutatis mutandis apply to a
programme submitted under paragraph (b) of
this sub-clause as if it were a programme under
sub-clause (6) of this clause.

The Company may invoke the foregoing provisions of
this clause at any time and from time to time in
respect of all or any of its obligations arising under or
pursuant to clause 41A hereof and the references to
the steel operation in those provisions shall as the case
may require be read and construed as referring to the
one or more of those obligations in respect of which
those provisions are invoked by the Company.”.

(7) Clause 51 —

by deleting “inability (common in the iron ore concentrates export
industry) to profitably sell iron ore concentrates or inability to
profitably sell metallised agglomerates” and substituting the
following —

“inability to profitably sell steel or the product of any production
facility required to be established pursuant to this Agreement”.

(8) Clause 53 —

(a)

(b)

by inserting after the clause designation 53 the sub-clause
designation (1);

by deleting “the arbitration of two arbitrators one to be
appointed by each party, the arbitrators to appoint their
umpire before proceeding in the reference and every such
arbitration shall be conducted in accordance with the
provisions of the Arbitration Act 1895 PROVIDED THAT”
and substituting the following —

“and settled by arbitration under the provisions of the
Commercial Arbitration Act 1985 Provided That —

@)

notwithstanding sections 6 and 7 of that Act the
matter, unless the parties agree on the appointment of
a specific single arbitrator, shall be referred to and
settled by arbitration under that Act by a tribunal of

As at 06 Dec 2013

Version 02-a0-05 page 89
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Third Schedule

1987 Variation Agreement

(9)

(b)

three (3) arbitrators of whom the State shall appoint
one, the Company shall appoint one and those
two arbitrators shall appoint the third; and

notwithstanding section 20(1) of that Act each party
may be represented by a duly qualified legal
practitioner or other representative

and PROVIDED FURTHER THAT”;

(c) _ by inserting the following sub-clauses —

“(2) The arbitrator or arbitrators as the case may be

GB)

determining any submission to arbitration under this
Agreement shall have power upon application by
either party to grant any interim extension of time or
date referred to herein which having regard to the
circumstances may reasonably be required in order to
preserve the rights of either or both of the parties
hereunder and an award in favour of the Company
may in the name of the Minister grant any further
extension of time for that purpose.

In deciding issues of economic feasibility the
arbitrator or arbitrators as the case may be shall have
regard to any submissions made by the Minister and
by the Company and also (inter alia) to the amount of
capital required for the investment, the availability of
that capital at that time on reasonable terms and
conditions, the likelihood of the investment being able
to generate sufficient cash flow for a sufficient period
to justify the same having regard to the amount and
rate of return of total capital that would be involved in
or in connection with the investment and the weighted
average cost of capital to the Company.”.

Clause 54 —

by deleting “in writing” and substituting the following —

“or writing”

page 90

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
1987 Variation Agreement Third Schedule

THE SCHEDULE

The Agreement of even date with this Agreement between THE
HONOURABLE BRIAN THOMAS BURKE, M.L.A., Premier of the State of
Western Australia, acting for an on behalf of the said State and its
instrumentalities and HAMERSLEY IRON PTY. LIMITED.

IN WITNESS WHEREOF this Agreement has been executed by or on behalf of
the parties hereto on the date first hereinbefore mentioned.

SIGNED by the said THE

HONOURABLE BRIAN

THOMAS BURKE, MLL.A. BRIAN BURKE
in the presence of:

D. PARKER
MINISTER FOR MINERALS
AND ENERGY

THE COMMON SEAL of

MOUNT BRUCE MINING .
PTY. LIMITED was hereunto [CS]
affixed by authority of the

Directors in the presence of:

Director T. BARLOW
Secretary G. B. BABON

[Third Schedule inserted: No. 26 of 1987 s. 7.]

As at 06 Dec 2013 Version 02-a0-05 page 91
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

Fourth Schedule — 2010 Variation Agreement
[s. 2]
[Heading inserted: No. 61 of 2010s. 14.]
2010

THE HONOURABLE COLIN JAMES BARNETT
PREMIER OF THE STATE OF WESTERN AUSTRALIA

AND

MOUNT BRUCE MINING PTY. LTD.
ACN 008 714 010

IRON ORE (MOUNT BRUCE) AGREEMENT 1972

RATIFIED VARIATION AGREEMENT

[Solicitor’s details]

page 92 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

THIS AGREEMENT is made this 17th day of November 2010
BETWEEN

THE HONOURABLE COLIN JAMES BARNETT MLA., Premier of the
State of Western Australia acting for and on behalf of the said State and
instrumentalities thereof from time to time (State)

AND

MOUNT BRUCE MINING PTY. LIMITED ACN 008 714 010 of Level 22,
Central Park, 152-158 St Georges Terrace, Perth, Western Australia
(Company).

RECITALS

A. — The State and the Company are the parties to the agreement dated
10 March 1972 ratified by and scheduled to the Jron Ore (Mount Bruce)
Agreement Act 1972 and which as subsequently added to, varied or
amended is referred to in this Agreement as the “Principal Agreement”.

B. The State and the Company wish to vary the Principal Agreement.
THE PARTIES AGREE AS FOLLOWS:

1. Subject to the context, the words and expressions used in this Agreement
have the same meanings respectively as they have in and for the purpose
of the Principal Agreement.

2. The State shall introduce and sponsor a Bill in the Parliament of Western
Australia to ratify this Agreement and shall endeavour to secure its
passage as an Act prior to 31 December 2010 or such later date as the
parties may agree.

3. (a) — Clause 4 does not come into operation unless or until an Act passed
in accordance with clause 2 ratifies this Agreement.

(b) If by 30 June 2011, or such later date as may be agreed pursuant to
clause 2, clause 4 has not come into operation then unless the
parties hereto otherwise agree this Agreement shall cease and
determine and neither party shall have any claim against the other
party with respect to any matter or thing arising out of or done or

As at 06 Dec 2013 Version 02-a0-05 page 93
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

performed or omitted to be done or performed under this

Agreement.
4. The Principal Agreement is hereby varied as follows:
(1) _ inclause 1:
(a) _ by deleting the current definitions of “direct shipping ore”,

“fine ore”, “fines” and “f.o.b. revenue”;

(b) _ by inserting in the appropriate alphabetical positions the
following new definitions:

“agreed or determined” means agreed between the Company

and the Minister or, failing agreement within three months of

the Minister giving notice to the Company that he requires
the value of a quantity of iron ore to be agreed or
determined, as determined by the Minister (following, if
requested by the Company, consultation with the Company
and its consultants in regard thereto) and in agreeing or
determining a fair and reasonable market value of such iron
ore assessed on an arm’s length basis the Company and/or
the Minister as the case may be shall have regard to:

(i) in the case of iron ore ally sold at cost pursuant to
paragraph (B) of the proviso to clause 12(1)(d), the
prices for that type of iron ore prevailing at the time
the price for such iron ore was agreed between the
arm’s length purchaser referred to in
paragraph (B)(iii) of that proviso and the seller in
relation to the type of sale and the relevant
international seaborne iron ore market into which
such iron ore was sold and where prices beyond the
deemed f.o.b. point are being considered the
deductions mentioned in the definition of f.0.b. value;
and

(ii) in any other case, the prices for that type of iron ore
prevailing at the time the price for such iron ore was
agreed between the Company and the purchaser in
relation to the type of sale and the market into which
such iron ore was sold and where prices beyond the

page 94 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

deemed f.o.b. point are being considered the
deductions mentioned in the definition of f.0.b. value;

“approved proposal” means a proposal approved or
determined under this Agreement;

“beneficiated ore” means iron ore that has been concentrated
or upgraded (otherwise than solely by crushing, screening,
separating by hydrocycloning or a similar technology which
uses primarily size as a criterion, washing, scrubbing,
trommelling or drying or by a combination of 2 or more of
those processes) by the Company in a plant constructed
pursuant to a proposal approved pursuant to an Integration
Agreement or in such other plant as is approved by the
Minister after consultation with the Minister for Mines and
“beneficiation” and “beneficiate” have corresponding
meanings;

“deemed f.0.b. point” means on ship at the relevant loading
port;

“deemed f.0.b. value” means an agreed or determined value
of the iron ore as if the iron ore was sold f.0.b. at the deemed
f.o.b. point as at:

(a) _ in the case of iron ore the property of the Company
which is shipped out of the said State, the date of
shipment; and

(b) _ in any other case, the date of sale, transfer of
ownership, disposal or use as the case may be;

“EP Act” means the Environmental Protection
Act 1986 (WA);

“fine ore” means iron ore (not being beneficiated ore) which
is screened and will pass through a 6.3 millimetre mesh
screen;

“f.0.b. value” means:

(i) subject to paragraph (ii), in the case of iron ore
shipped and sold by the Company, the price which is
payable for the iron ore by the purchaser thereof to

As at 06 Dec 2013 Version 02-a0-05 page 95
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement

Fourth Schedule

(ii)

the Company or an associated company or, where the
Minister considers, following advice from the
appropriate Government department, that the price
payable in respect of the iron ore does not represent a
fair and reasonable market value for that type of iron
ore assessed on an arm’s length basis, such amount as
is agreed or determined as representing such a fair
and reasonable market value, less all export duties
and export taxes payable to the Commonwealth on
the export of the iron ore and all costs and charges
properly incurred and payable by the Company from
the time the iron ore shall be placed on ship at the
relevant loading port to the time the same is delivered
and accepted by the purchaser including:

(1) _ ocean freight;

(2) marine insurance;

(3) port and handling charges at the port of
discharge;

(4) all costs properly incurred in delivering the iron
ore from port of discharge to the smelter and
evidenced by relevant invoices;

(5) all weighing sampling assaying inspection and
representation costs;

(6) all shipping agency charges after loading on
and departure of ship from the relevant loading
port;

(7) _ all import taxes by the country of the port of
discharge; and

(8) such other costs and charges as the Minister
may in his discretion consider reasonable in
respect of any shipment or sale;

in the case of iron ore ally sold at cost pursuant to
paragraph (B) of the proviso to clause 12(1)(d), the
price which is payable for the iron ore by the arm’s
length purchaser as referred to in paragraph (B)(iii) of

page 96

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

that proviso or, where the Minister considers,
following advice from the appropriate Government
department, that the price payable in respect of the
iron ore does not represent a fair and reasonable
market value for that type of iron ore assessed on an
arm’s length basis in the relevant international
seaborne iron ore market, such amount as is agreed or
determined as representing such a fair and reasonable
market value, less all duties, taxes, costs and charges
referred to in paragraph (i) above;

(iii) in all other cases, the deemed f.o.b. value.

For the purpose of subparagraph (i) of this definition, it is
acknowledged that the consideration payable in an arm’s
length transaction for iron ore sold solely for testing
purposes may be less than the fair and reasonable market
value for that iron ore and in this circumstance where the
Minister in his discretion is satisfied such consideration
represents the entire consideration payable, the Minister shall
be taken to be satisfied that such entire consideration
represents the fair and reasonable market value;

“Government agreement” has the meaning given in the
Government Agreements Act 1979;

“Integration Agreement” means:

(a) _ the agreement approved by and scheduled to the Jron
Ore (Hamersley Range) Agreement Act 1963, as from
time to time added to, varied or amended; or

(b) the agreement approved by and scheduled to the Jron
Ore (Robe River) Agreement Act 1964, as from time to
time added to, varied or amended; or

(c) the agreement approved by and scheduled to the Jron
Ore (Hamersley Range) Agreement Act Amendment
Act 1968, as from time to time added to, varied or
amended; or

(d) the agreement ratified by and scheduled to the Jron
Ore (Mount Bruce) Agreement Act 1972, as from time
to time added to, varied or amended; or

As at 06 Dec 2013 Version 02-a0-05 page 97
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(e) the agreement ratified by and scheduled to the ron
Ore (Hope Downs) Agreement Act 1992, as from time
to time added to, varied or amended; or

(f) the agreement ratified by and scheduled to the ron
Ore (Yandicoogina) Agreement Act 1996, as from
time to time added to, varied or amended; or

(g) the agreement approved by and scheduled to the Jron
Ore (Mount Newman) Agreement Act 1964, as from
time to time added to, varied or amended; or

(h) the agreement approved by and scheduled to the Jron
Ore (Mount Goldsworthy) Agreement Act 1964, as
from time to time added to, varied or amended; or

(i) the agreement ratified by and scheduled to the ron
Ore (Goldsworthy-Nimingarra) Agreement Act 1972,
as from time to time added to, varied or amended; or

Gj) the agreement authorised by and as scheduled to the
Iron Ore (McCamey’s Monster) Agreement
Authorisation Act 1972, as from time to time added to,
varied or amended; or

(k) the agreement ratified by and scheduled to the Jron
Ore (Marillana Creek) Agreement Act 1991, as from
time to time added to, varied or amended;

“Integration Proponent” means in relation to an Integration
Agreement, “the Company” or “the Joint Venturers” as the
case may be as defined in, and for the purpose of, that
Integration Agreement;

“iron ore” includes, without limitation, beneficiated ore;

“laws relating to native title” means laws applicable from
time to time in the said State in respect of native title and
includes the Native Title Act 1993 (Commonwealth);

“loading port” means:
(a) the Port of Dampier; or

(b) Port Walcott; or

page 98

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(c) the Port of Port Hedland; or

(d) any other port constructed after the variation date under
an Integration Agreement; or

(e) such other port approved by the Minister at the request
of the Company from time to time for the shipment of
iron ore from the mineral lease;

“lump ore” means iron ore (not being beneficiated ore)
which is screened and will not pass through a 6.3 millimetre
mesh screen;

“Minister for Mines” means the Minister in the Government
of the said State for the time being responsible (under
whatsoever title) for the administration of the Mining

Act 1978 (WA);

“Related Entity” means a company in which:
(a) as at 21 June 2010; and
(b) after 21 June 2010, with the approval of the Minister,

a direct or (through a subsidiary or subsidiaries within the
meaning of the Corporations Act 2001 (Commonwealth))
indirect shareholding of 20% or more is held by:

(c) Rio Tinto Limited ABN 96 004 458 404; or
(d) BHP Billiton Limited ABN 49 004 028 077; or

(e) those companies referred to in paragraphs (c) and (d)
in aggregate:

“variation date” means the date on which clause 4 of the
variation agreement made on or about 17 November 2010
between the State and the Company comes into operation;

“washing” means a process of separation by water using
only size as a criterion;

(c) in the definition of “alternative investments” by deleting “or
of corporations which are related to the Company for the
purposes of the Companies (Western Australia) Code”;

As at 06 Dec 2013 Version 02-a0-05 page 99
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(d)

(e)

()

(g)

(h)

(0)

in the definition of “Company’s wharf” by inserting “and in
clauses 12(1)(d) and 14(1) also any additional wharf
constructed by the Company pursuant to this Agreement”;

in the definition of “metallised agglomerates” by deleting “or
iron ore concentrates”;

in the definition of “mineral lease” by inserting “and any
areas added to it pursuant to clause 20B” before the semi
colon;

in the definition of “secondary processing” by deleting
“concentration or other beneficiation of iron ore other than
by crushing or screening” and substituting “beneficiation of
iron ore”;

in the sentence beginning “marginal notes” by inserting “and
clause headings” after “marginal notes”; and

by inserting after that sentence the following new
paragraphs:

“Nothing in this Agreement shall be construed:

(a) to exempt the Company from compliance with any
requirement in connection with the protection of the
environment arising out of or incidental to its
activities under this Agreement that may be made by
or under the EP Act; or

(b) to exempt the State or the Company from compliance
with or to require the State or the Company to do
anything contrary to any laws relating to native title or
any lawful obligation or requirement imposed on the
State or the Company as the case may be pursuant to
any laws relating to native title; or

(c) to exempt the Company from compliance with the
provisions of the Aboriginal Heritage
Act 1972 (WA).”;

(2) _ by inserting after subclause (4) of clause 5 the following new
subclauses:

page 100

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

“(4a) A proposal may with the consent of the Minister (except in
relation to an Integration Agreement) and that of any parties
concerned (being in respect of an Integration Agreement the
Integration Proponent for that agreement) provide for the use
by the Company of any works installations or facilities
constructed or established under a Government agreement.

(4b) At the time when the Company submits the said proposals it
shall submit to the Minister details of any services (including
any elements of the project investigations, design and
management) and any works materials, plant, equipment and
supplies that it proposes to consider obtaining from or
having carried out or permitting to be obtained from or
carried out outside Australia together with its reasons
therefore and shall, if required by the Minister, consult with
the Minister with respect thereto.”;

(3) in clause 5(5) by:

(a) _ inserting “(or where required to be assessed under Part IV of
the EP Act within 2 months after the service on him of an
authority under section 45(7) of the EP Act)” after
“(2) months after receipt of the proposals”;

(b) _ inserting “, subject to the EP Act,” after “State shall as
hereinafter permit”;

(c) deleting the fourth sentence and substituting the following
new sentence:

“The provisions of paragraphs (a) (except

subparagraph (iv)), (b), (c) and the proviso to, and second
sentence of, paragraph(d) of subclause (7) shall apply
mutatis mutandis to such proposals provided that in his
notice to the Company of his decision in respect of the
proposals the Minister shall also be at liberty to specify in
such notice such alterations to the proposals as are fair and
reasonable having regard to the interests of the Company and
any other party nominated as aforesaid (including
participation in such development and use by another party
or other parties nominated by the Minister).”;

As at 06 Dec 2013 Version 02-a0-05 page 101
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

(4) _ by deleting the heading to subclause (8) of clause 5 and
renumbering that subclause as subclause (6a);

(5) _ by deleting subclause (7) of clause 5 and substituting the following
new subclause:

“(7) (a) In respect of each proposal pursuant to subclause (3) of
this clause the Minister shall:

(i) _ subject to the limitations set out below, refuse
to approve the proposal (whether it requests the
grant of new tenure or not) if the Minister is
satisfied on reasonable grounds that it is not in
the public interest for the proposal to be
approved; or

(ii) approve of the proposal without qualification or
reservation; or

(iii) defer consideration of or decision upon the
same until such time as the Company submits a
further proposal or proposals in respect of some
other of the matters mentioned in subclause (3)
not covered by the said proposal; or

(iv) require as a condition precedent to the giving of
his approval to the said proposal that the
Company make such alteration thereto or
comply with such conditions in respect thereto
as he thinks reasonable, and in such a case the
Minister shall disclose his reasons for such
conditions,

PROVIDED ALWAYS that where
implementation of any proposals hereunder has
been approved pursuant to the EP Act subject
to conditions or procedures, any approval or
decision of the Minister under this clause shall
if the case so requires incorporate a requirement
that the Company make such alterations to the
proposals as may be necessary to make them
accord with those conditions or procedures.

page 102 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

In considering whether to refuse to approve a proposal
the Minister is to assess whether or not the
implementation of the proposal by itself, or together
with any one or more of the other submitted proposals,
will:

(A) detrimentally affect economic and orderly
development in the said State, including
without limitation, infrastructure development
in the said State; or

(B) be contrary to or inconsistent with the planning
and development policies and objectives of the
State; or

(C) detrimentally affect the rights and interests of
third parties; or

(D) detrimentally affect access to and use by others
of the lands the subject of any grant or proposed
grant to the Company.

The right to refuse to approve a proposal conferred
by subparagraph (i) of paragraph (a) may only be
exercised in respect of a proposal where the Minister
is satisfied on reasonable grounds that a purpose of
the proposal is the integrated use of works
installations or facilities (as defined in subclause (7)
of clause 20C for the purpose of that clause) as
contemplated by clause 20C. It may not be so
exercised in respect of a proposal if pursuant to
clause 11B(5) the Minister, prior to the submission of
the proposal, advised the Company in writing that the
Minister has no public interest concerns (as defined
in that clause) with the single preferred development
(as referred to in clause 11B(5)(a)) the subject of the
submitted proposals and those proposals are
consistent (as to their substantive scope and content)
with the information provided to the Minister
pursuant to clause 11B(5) in respect of that single
preferred development.

As at 06 Dec 2013 Version 02-a0-05 page 103
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

(b)

(©)

(d)

(e)

The Minister shall within 2 months after receipt of
proposals pursuant to subclause (3) give notice to the
Company of his decision in respect to the proposals,
PROVIDED THAT where a proposal is to be
assessed under Part IV of the EP Act the Minister
shall only give notice to the Company of his decision
in respect to the proposal within 2 months after
service on him of an authority under section 45(7) of
the EP Act.

If the decision of the Minister is as mentioned in
either of subparagraphs (i), (iii) or (iv) of

paragraph (a) the Minister shall afford the Company
full opportunity to consult with him and should it so
desire to submit new or revised proposals either
generally or in respect to some particular matter.

If the decision of the Minister is as mentioned in
either of subparagraphs (iii) or (iv) of paragraph (a)
and the Company considers that the decision is
unreasonable the Company within 2 months after
receipt of the notice mentioned in subclause (2) may
elect to refer to arbitration in the manner hereinafter
provided the question of the reasonableness of the
decision PROVIDED THAT any requirement of the
Minister pursuant to the proviso to paragraph (a) shall
not be referable to arbitration hereunder. A decision
of the Minister under subparagraph (i) of

paragraph (a) of this subclause shall not be referable
to arbitration under the Agreement.

An award made on an arbitration pursuant to this
subclause (7) shall (except as otherwise provided in
subclause (5)) have the force and effect as follows:

(i) _ if by the award the dispute is decided against
the Company then unless the Company within
3 months after delivery of the award gives
notice to the Minister of its acceptance of the
award this Agreement shall on the expiration of
that period of 3 months cease and determine;
and

page 104

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(ii) if by the award the dispute is decided in favour
of the Company then decision shall take effect
as a notice by the Minister that he is so satisfied
with and approves the mater or matters the
subject of the arbitration.”;

(6) _ by inserting after subclause (13) of clause 5 the following new
subclauses:

“(14) The Company shall implement the approved proposals in
accordance with the terms thereof.

(15) Notwithstanding clause 46, the Minister may during the
implementation of approved proposals approve variations to
those proposals.”;

(7) in clause 7(1)(b) by:
(a) _ inserting “or cause to be granted” after “grant”;

(b) _ inserting after the paragraph beginning “at peppercorn
rental” the following new paragraph:

“at commercial rentals, licence or easement fees as
applicable — leases, licences or easements within the port (as
defined in clause | or other port within which the Company
is permitted to construct works installations or facilities”

(c) _ inserting “the Port Authorities Act 1999 (WA)” after “1926”;
and

(d) _ inserting “installations or facilities” after “Company
reasonably requires for its works”;

(8) _ by inserting after subclause (4) of clause 7 the following new
subclause;

“(4a) The provisions of subclauses (1) and (2) of this clause shall
not operate so as to require the State to grant or vary, or
cause to be granted or varied, any lease licence or other
right or title until all processes necessary under any laws
relating to native title to enable that grant or variation to
proceed, have been completed.”;

(9) — inclause 11(1) by:

As at 06 Dec 2013 Version 02-a0-05 page 105
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(a)

(b)

in paragraph (a) inserting “(other than under clause 20E)”
after “activities beyond”; and

in the second sentence:

(i) _ inserting “subclauses (3) to (6) hereof and of” after
“provision nd

(ii) inserting “11A”, before “19”;

(10) _ by inserting after subclause (2) of clause 11 the following new
subclauses:

“@)

(4)

(6)

(6)

A proposal may with the consent of the Minister (except in
relation to an Integration Agreement) and that of any
parties concerned (being in respect of an Integration
Agreement the Integration Proponent for that agreement)
provide for the use by the Company of any works
installations or facilities constructed or established under a
Government agreement.

Each of the proposals pursuant to subclause (1) may with
the approval of the Minister, or shall, if so required by the
Minister, be submitted separately and in any order as to any
matter or matters in respect of which such proposals are
required to be submitted.

At the time when the Company submits the said proposals
it shall submit to the Minister details of any services
(including any elements of the project investigations,
design and management) and any works materials, plant,
equipment and supplies that it proposes to consider
obtaining from or having carried out or permitting to be
obtained from or carried out outside Australia together with
its reasons therefor and shall, if required by the Minister,
consult with the Minister with respect thereto.

The Company may withdraw its proposals pursuant to
subclause (1) at any time before approval thereof, or where
any decision in respect thereof is referred to arbitration as
referred to in clause 11A, within 3 months after the award
by notice to the Minister that it shall not be proceeding with
the same.”;

page 106

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(11) _ by inserting after clause 11 the following new subclauses:
“Consideration of Company’s proposals under clause 11

1A. (1) In respect of each proposal pursuant to
subclause (1) of clause 11 the Minister shall:

(a) subject to the limitations set out below,
refuse to approve the proposal (whether it
requests the grant of new tenure or not) if the
Minister is satisfied on reasonable grounds
that it is not in the public interest for the
proposal to be approved; or

(b) approve of the proposal without
qualification or reservation; or

(c) defer consideration of or decision upon the
same until such time as the Company
submits a further proposal or proposals in
respect of some other of the matters
mentioned in clause 11(1) not covered by
the said proposal; or

(d) require as a condition precedent to the giving
of his approval to the said proposal that the
Company make such alteration thereto or
comply with such conditions in respect
thereto as he thinks reasonable, and in such a
case the Minister shall disclose his reasons
for such conditions,

PROVIDED ALWAYS that where implementation
of any proposals hereunder has been approved
pursuant to the EP Act subject to conditions or
procedures, any approval or decision of the Minister
under this clause shall if the case so requires
incorporate a requirement that the Company make
such alterations to the proposals as may be necessary
to make them accord with those conditions or
procedures.

In considering whether to refuse to approve a
proposal the Minister is to assess whether or not the

As at 06 Dec 2013 Version 02-a0-05 page 107
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

implementation of the proposal by itself, or together
with any one or more of the other submitted
proposals, will:

(i) detrimentally affect economic and orderly
development in the said State, including
without limitation, infrastructure development
in the said State; or

(ii) be contrary to or inconsistent with the
planning and development policies and
objectives of the State; or

(iii) detrimentally affect the rights and interests of
third parties; or

(iv) detrimentally affect access to and use by
others of the lands the subject of any grant or
proposed grant to the Company.

The right to refuse to approve a proposal conferred
by paragraph (a) may only be exercised in respect of
a proposal where the Minister is satisfied on
reasonable grounds that a purpose of the proposal is
the integrated use of works installations or facilities
(as defined in subclause (7) of clause 20C for the
purpose of that clause) as contemplated by

clause 20C. It may not be so exercised in respect of a
proposal if pursuant to clause 11B(5) the Minister,
prior to the submission of the proposal, advised the
Company in writing that the Minister has no public
interest concerns (as defined in that clause) with the
single preferred development (as referred to in
clause | 1B(5)(a)) the subject of the submitted
proposals and those proposals are consistent (as to
their substantive scope and content) with the
information provided to the Minister pursuant to
clause |1B(5) in respect of that single preferred
development.

(2) The Minister shall within 2 months after receipt of
proposals pursuant to clause 11(1) give notice to the
Company of his decision in respect to the proposals,

page 108 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

PROVIDED THAT where a proposal is to be
assessed under Part IV of the EP Act the Minister
shall only give notice to the Company of his decision
in respect to the proposal within 2 months after
service on him of an authority under section 45(7) of
the EP Act.

(3) If the decision of the Minister is as mentioned in
either of paragraphs (a), (c) or (d) of subclause (1) the
Minister shall afford the Company full opportunity to
consult with him and should it so desire to submit
new or revised proposals either generally or in
respect to some particular matter.

(4) If the decision of the Minister is as mentioned in
either of paragraphs (c) or (d) of subclause (1) and
the Company considers that the decision is
unreasonable the Company within 2 months after
receipt of the notice mentioned in subclause (2) may
elect to refer to arbitration in the manner hereinafter
provided the question of the reasonableness of the
decision PROVIDED THAT any requirement of the
Minister pursuant to the proviso to subclause (1) shall
not be referable to arbitration hereunder. A decision
of the Minister under paragraph (a) of subclause (1)
shall not be referable to arbitration under this
Agreement.

(5) If by the award made on the arbitration pursuant to
subclause (4) the dispute is decided in favour of the
Company the decision shall take effect as a notice by
the Minister that he is so satisfied with and approves
the matter or matters the subject of the arbitration.

(6) | The Company shall implement the approved
proposals in accordance with the terms thereof.

(7) Notwithstanding clause 46, the Minister may during
the implementation of approved proposals approve
variations to those proposals.

Notification of possible proposals

As at 06 Dec 2013 Version 02-a0-05 page 109
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

LB.)

Q)

4)

4)

If the Company, upon completion of a pre-feasibility
study in respect of any matter that would require the
submission and approval of proposals pursuant to this
Agreement (being proposals which will have as their
purpose, or one of their purposes, the integrated use of
works installations or facilities as contemplated by
clause 20C) for the matter to be undertaken, intends to
further consider the matter with a view to possibly
submitting such proposals it shall promptly notify the
Minister in writing giving reasonable particulars of
the relevant matter.

Within one (1) month after receiving the notification
the Minister may, if the Minister so wishes, inform
the Company of the Minister’s views of the matter at
that stage.

If the Company is informed of the Minister’s views,
it shall take them into account in deciding whether or
not to proceed with its consideration of the matter
and the submission of proposals.

Neither the Minister’s response nor the Minister
choosing not to respond shall in any way limit,
prejudice or otherwise affect the exercise by the
Minister of the Minister’s powers, or the performance
of the Minister’s obligations, under this Agreement or
otherwise under the laws from time to time of the
said State.

(a) This subclause applies where the Company has
settled upon a single preferred development a
purpose of which is the integrated use of works
installations or facilities (as defined in
subclause (7) of clause 20C for the purpose of
that clause) as contemplated by clause 20C.

(b) For the purpose of this subclause “public
interest concerns” means any concern that
implementation of the single preferred
development or any part of it will:

page 110

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(i) detrimentally affect economic and
orderly development in the said State,
including without limitation,
infrastructure development in the said
State; or

(ii) be contrary to or inconsistent with the
planning and development policies and
objectives of the State; or

(iii) detrimentally affect the rights and
interests of third parties; or

(iv) detrimentally affect access to and use by
others of lands the subject of any grant
or proposed grant to the Company.

(c) At any time prior to submission of proposals
the Company may give to the Minister notice of
its single preferred development and request the
Minister to confirm that the Minister has no
public interest concerns with that single
preferred development.

(d) The Company shall furnish to the Minister with
its notice reasonable particulars of the single
preferred development including, without
limitation:

(i) as to the matters that would be required
to be addressed in submitted proposals;
and

(ii) its progress in undertaking any
feasibility or other studies or matters to
be completed before submission of
proposals; and

(iii) its timetable for obtaining required
statutory and other approvals in relation
to the submission and approval of
proposals; and

(iv) _ its tenure requirements.

As at 06 Dec 2013 Version 02-a0-05 page 111
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

(e) If so required by the Minister, the Company
will provide to the Minister such further
information regarding the single preferred
development as the Minister may require from
time to time for the purpose of considering the
Company’s request and also consult with the
Minister or representatives or officers of the
State in regard to the single preferred
development.

(f) Within 2 months after receiving the notice (or if
the Minister requests further information,
within 2 months after the provision of that
information) the Minister must advise the
Company:

(i) that the Minister has no public interest
concerns with the single preferred
development; or

(ii) that he is not then in a position to advise
that he has no public interest concerns
with the single preferred development
and the Minister’s reasons in that
regard.

(g) If the Minister gives the advice mentioned in
paragraph (f)(ii) the Company may, should it so
desire, give a further request to the Minister in
respect of a revised or alternate single preferred
development and the provisions of this
subclause shall apply mutatis mutandis
thereto.”;

(12) in clause 12(1) by deleting paragraph (d) and substituting the
following new paragraphs:

“(d)_ ship, or procure the shipment of, all iron ore mined from the
mineral lease, and sold:

(i) from the Company’s wharf; or

page 112 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(ii) from any other wharf in a loading port which wharf
has been constructed under an Integration Agreement;
or

(iii) with the Minister’s approval given before submission
of proposals in that regard, from any other wharf in a
loading port which wharf has been constructed under
another Government agreement (excluding the
Integration Agreements),

and use its best endeavours to obtain therefor the best price
possible having regard to market conditions from time to
time prevailing PROVIDED THAT:

(A) _ this paragraph shall not apply to iron ore used for the
production of iron ore concentrates or in a plant for
the production of metallised agglomerates or steel in
any part of the said State lying north of the
twenty sixth parallel of latitude; and

(B) _ iron ore from the mineral lease may be sold by the
Company prior to or at the time of the shipment under
this Agreement at a price equal to the production costs
in respect of that iron ore up to the point of sale, if:

(i) the Minister is notified before the time of
shipment that the sale is to be made at cost,
providing details of the proposed sale; and

(ii) the Minister is notified of the proposed
arm’s length purchaser in the relevant
international seaborne iron ore market of the
iron ore the subject of the proposed sale at
cost; and

(iii) there is included in the return lodged
pursuant to clause 12(1)(i) particulars of the
transaction in which the ore sold at cost was
subsequently purchased in the relevant
international seaborne iron ore market by an
arm’s length purchaser specifying the
purchaser, the seller, the price and the date

As at 06 Dec 2013 Version 02-a0-05 page 113
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule

2010 Variation Agreement

when the sale was agreed between the arm’s
length purchaser and the seller; and

(iv) the arm’s length purchaser referred to
in (iii) above is not then a designated
purchaser as referred to in subclause (1)(da);

Designated purchaser

(da)

if required by notice in writing from the Minister, provide
the Minister within 30 days after receiving the notice with
evidence that the transaction as included in the return
pursuant to paragraph (B)(iii) of subclause (1)(d) was a sale
in the relevant international seaborne iron ore market to an
independent participant in that market. If no evidence is
provided or the Minister is not so satisfied on the evidence
provided or other information obtained, the Minister may by
notice to the Company designate the purchaser to be a
designated purchaser and that designation will remain in
force unless and until lifted by further notice from the
Minister to the Company. For the avoidance of doubt, the
parties acknowledge that marketing entities forming part of
the corporate group including the Company (or part of the
parallel corporate group if the Company is part of a dual-
listed corporate structure) are not independent participants
for the purposes of this subclause;”;

(13) in paragraph (h) of clause 12(1) by deleting all the words after
“(solely for testing purposes)” and substituting the following:
“(i) on lump ore and on fine ore not sold or shipped separately
as such at the rate of 7.5% of the f.0.b. value;
(ii) on fine ore sold or shipped separately as such at the rate
of 5.625% of the f.0.b. value;
(iii) on beneficiated ore at the rate of 5% of the f.0.b. value; and
(iv) and on all other iron ore at the rate of 7.5% of the f.0.b.
value.
Where beneficiated ore is produced from an admixture of iron ore
from the mineral lease and other iron ore a portion (and a portion
only) of beneficiated ore so produced being equal to the proportion
page 114 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

that the amount of iron in the iron ore from the mineral lease used
in the production of beneficiated ore bears to the total amount of
iron in the iron ore so used shall be deemed to be produced from
iron ore from the mineral lease.

Where for the purpose of determining f.0.b. value it is necessary to
convert an amount or price to Australian currency, the conversion
is to be calculated using a rate (excluding forward hedge or similar
contract rates) that has been approved by the Minister at the
request of the Company and in the absence of such request as
determined by the Minister to be a reasonable rate for the purpose.

The provisions of regulation 85AA (Effect of GST etc on
royalties) of the Mining Regulations 1981 (WA) shall apply
mutatis mutandis to the calculation of royalties under this clause.”;

(14) in clause 12(1)(i) by:

(a) _ inserting “and also showing such other information in
relation to the abovementioned iron ore as the Minister may
from time to time reasonably require in regard to, and to
assist in verifying, the calculation of royalties in accordance
with paragraph (h),” after “due date of the return”; and

(b) — deleting all the words after “calculated on the basis of’ and
substituting a colon followed by:

“(i) in the case of iron ore initially sold at cost pursuant to
paragraph (B) of the proviso to subclause (1)(d), at
the price notified pursuant to paragraph (B)(iii) of
that proviso;

(ii) in any other case, invoices or provisional invoices (as
the case may be) rendered by the Company to the
purchaser (which invoices the Company shall render
without delay simultaneously furnishing copies
thereof to the Minister) of such iron ore or on the
basis of estimates as agreed or determined,

and shall from time to time in the next following appropriate
return and payment make (by the return and by cash) all such
necessary adjustments (and give to the Minister full details
thereof) when the f.0.b. value shall have been finally
calculated, agreed or determined;”;

As at 06 Dec 2013 Version 02-a0-05 page 115
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(15) __ by deleting paragraph (1) of clause 12(1) and substituting the
following new paragraph:

“(1) permit the Minister or his nominee to inspect at all

reasonable times the books, records, accounts, documents
(including contracts), data, and information of the Company
stored by any means relating to any shipment or sale of iron
ore the subject of royalty hereunder and to take copies or
extracts (in whatever form) therefrom and for the purpose of
determining the f.0.b. value in respect of any shipment sale
transfer or other disposal or use or production of iron ore the
subject of royalty hereunder the Company will take
reasonable steps (i) to provide the Minister with current
prices for iron ore and other details and information that may
be required by the Minister for the purpose of agreeing or
determining the f.0.b. value and (ii) to satisfy the State either
by certificate of a competent independent party acceptable to
the State or otherwise to the Minister’s reasonable
satisfaction as to all relevant weights and analyses and will
give due regard to any objection or representation made by
the Minister or the Minister’s nominee as to any particular
weight or assay of iron ore which may affect the amount of
royalty payable hereunder;”;

(16) by in clause 12(1) deleting the full stop at the end of paragraph (0),

substit

ing a semi colon and inserting the following new

paragraph:

“Production of books ete in Perth

(p)

shall cause to be produced in Perth in the said State all
books, records, accounts, documents (including contracts),
data and information of the kind referred to in paragraph (1)
to enable the exercise of rights by the Minister or the
Minister’s nominee under paragraph (1), regardless of the
location in which or by whom those books, records,
accounts, documents (including contracts), data and
information are stored from time to time.”;

(17) _ by inserting after clause 20 the following new clauses:

“Blending of iron ore

page 116

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

20A. (1) The Company may blend iron ore mined from the
mineral lease with any:

(a) iron ore mined from a mining tenement or
other mining title granted under, or pursuant
to, an Integration Agreement; or

(b) iron ore mined from a Mining Act 1978
mining lease located in, or proximate to, the
Pilbara region of the said State which is held
by a Related Entity alone or with a third
party or parties (excluding any mining lease
granted pursuant to, or held under, a
Government agreement); or

(c) with the prior approval of the Minister, iron
ore mined in, or proximate to, the Pilbara
region of the said State under a Government
agreement (excluding an Integration
Agreement); or

(d) with the prior approval of the Minister, iron
ore mined by a third party from a Mining
Act 1978 mining lease located in, or
proximate to, the Pilbara region of the said
State (excluding under a Government
agreement) which has been purchased by an
Integration Proponent from the third party.

(2) The authority given under subclause (1) is subject
to the Minister being reasonably satisfied that there
are in place adequate systems and controls for the
correct apportionment of the quantities of iron ore
being blended as between each of the sources
referred to in subclause (1), which systems and
controls monitor production, processing,
transportation, stockpiling and shipping of all such
iron ore. If at any time the Minister ceases to be so
satisfied he may, after consulting the Company and
provided the Company has not within
three (3) months after the commencement of such
consultation addressed the matters of concern to the

As at 06 Dec 2013 Version 02-a0-05 page 117
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

Minister to his satisfaction, by notice in writing to
the Company suspend the above authority in respect
of the relevant blending arrangements until he is
again satisfied in terms of this subclause (2).

(3) If any blending of iron ore occurs as contemplated

by this clause, then for the purposes of
paragraphs (h) and (i) of clause 12(1), a portion of
the iron ore so blended being equal to the
proportion that the amount of iron ore from the
mineral lease used in the admixture of iron ore
bears to the total amount of iron ore so blended,
shall be deemed to be produced from the mineral
lease.

Additional areas

20B.

(1) Notwithstanding the provisions of the Mining Act

or the Mining Act 1978 the Company may from
time to time during the currency of this Agreement
apply to the Minister for areas held by the Company
or an associated company under a mining tenement
granted under the Mining Act 1978 to be included in
the mineral lease but so that the total area of the
mineral lease, any land that may be included in the
mineral lease pursuant to this Agreement and of any
other mineral lease or mining lease granted under or
pursuant to this Agreement (as aggregated) shall not
at any time exceed 777 square kilometres. The
Minister shall confer with the Minister for Mines in
regard to any such application and if they approve
the application the Minister for Mines shall upon
the surrender of the relevant mining tenement
include the area the subject thereof in the mineral
lease by endorsement subject to such of the
conditions of the surrendered mining tenement as
the Minister for Mines determines but otherwise
subject to the same terms covenants and conditions
as apply to the mineral lease (with such
apportionment of rents as is necessary) and
notwithstanding that the survey of such additional
land has not been completed but subject to

page 118

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

correction to accord with the survey when
completed at the Company’s expense.

(2) The Minister may approve, upon application by the

Company from time to time, for the total area
referred to in subclause (1) to be increased up to a
limit not exceeding 1,000 square kilometres.

(3) The Company shall not mine or carry out other

activities (other than exploration, bulk sampling and
testing) on any area or areas added to the mineral
lease pursuant to subclause (1) of this clause unless
and until proposals with respect thereto are
approved or determined pursuant to the subsequent
provisions of this clause.

(4) If the Company desires to commence mining of iron

ore or to carry out any other activities (other than as
aforesaid) on the said areas it shall give notice of
such desire to the Minister and shall within

2 months of the date of such notice (or thereafter
within such extended time as the Minister may
allow as hereinafter provided) and subject to the
provisions of this Agreement submit to the Minister
to the fullest extent reasonably practicable its
detailed proposals (which proposals shall include
plans where practicable and specifications where
reasonably required by the Minister) with respect to
such mining or other activities as additional
proposals pursuant to clause 11.

Integrated use of works, installations or facilities under the
Integration Agreements

20C.

(1) Subject to subclauses (2) to (7) of this clause and to

the other provisions of this Agreement, the
Company may during the continuance of this
Agreement:

(a) use any existing or new works installations
or facilities constructed or held:

(i) under this Agreement; or

As at 06 Dec 2013

Version 02-a0-05 page 119
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(ii)

(iii)

under any other Integration
Agreement which are made available
for such use and during the
continuance of such Integration
Agreement; or

with the approval of the Minister,
under a Government agreement
(excluding an Integration Agreement)
which are made available for such
use and during the continuance of
that agreement,

(wholly or in part) in the activities of the Company
carried on by it pursuant to this Agreement
including, without limitation, as part of those
activities, transporting by railway and shipping
from a loading port and undertaking any ancillary
and incidental activities in doing so (including,
without limitation, blending permitted by

clause 20A) of:

(A)

(B)

(o)

iron ore mined from a Mining

Act 1978 mining lease located in, or
proximate to, the Pilbara region of
the said State which is held by a
Related Entity alone or with a third
party or parties (excluding any
mining lease granted pursuant to, or
held under, a Government
agreement);

with the prior approval of the
Minister, iron ore mined in, or
proximate to, the Pilbara region of
the said State under a Government
agreement (excluding an Integration
Agreement);

with the prior approval of the
Minister, iron ore mined by a third
party from a Mining Act 1978 mining

page 120

Version 02-a0-05

As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

lease located in, or proximate to, the
Pilbara region of the said State
(excluding under a Government
agreement) which has been
purchased by the Company from the
third party;

(D) _ iron ore mined under an Integration
Agreement;

(b) make any existing or new works installations
or facilities constructed or held under this
Agreement available for use (wholly or
partly) by another Integration Proponent
during the continuance of its Integration
Agreement in the activities of that
Integration Proponent carried on by it
pursuant to its Integration Agreement
including, without limitation, as part of those
acti 's, transporting by railway and
shipping from a loading port and
undertaking any ancillary and incidental
activities in doing so (including, without
limitation, blending permitted by that
Integration Agreement) of:

(i) iron ore mined from a Mining
Act 1978 mining lease located in, or
proximate to, the Pilbara region of the
said State which is held by a Related
Entity alone or with a third party or
parties (excluding any mining lease
granted pursuant to, or held under, a
Government agreement);

(ii) with the prior approval of the Minister
(as defined in that Integration
Agreement), iron ore mined in, or
proximate to, the Pilbara region of the
said State under a Government
agreement (excluding an Integration
Agreement);

As at 06 Dec 2013 Version 02-a0-05 page 121
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

(iii) with the prior approval of the Minister
(as defined in that Integration
Agreement), iron ore mined by a third
party from a Mining Act 1978 mining
lease located in, or proximate to, the
Pilbara region of the said State
(excluding under a Government
agreement) which has been purchased
by that Integration Proponent from the
third party;

(iv) iron ore mined under an Integration
Agreement;

(c) make any existing or new works installations
or facilities constructed or held under this
Agreement available for use (wholly or
partly) in connection with operations under:

(i) a Mining Act 1978 mining lease
located in, or proximate to, the Pilbara
region of the said State, for iron ore,
which is held by a Related Entity alone
or with a third party or parties
(excluding any mining lease granted
pursuant to, or held under a
Government agreement); or

(ii) with the approval of the Minister, a
Government agreement (other than an
Integration Agreement) for the mining
of iron ore in, or proximate to, the
Pilbara region of the said State;

(d) subject to subclause (2), under this.
Agreement and for the purpose of any use
or making available for use referred to in
paragraph (a), (b) or (c) connect any existing
or new works installations or facilities
constructed or held under this Agreement to
any existing or new works installations or

page 122 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

Q)

©)

0)

(g)

@)

facilities constructed or held under another
Integration Agreement;

subject to subclause (2), under this.
Agreement and for the purpose of any use or
making available for use referred to in
paragraph (a), (b) or (c) or making of any
connection referred to in paragraph (d)
construct new works installations or
facilities and expand modify or otherwise
vary any existing and new works
installations or facilities constructed or held
under this Agreement;

allow a railway or rail spur line (not being a
railway or rail spur line constructed or held
under an Integration Agreement) to be
connected to a railway or rail spur line or
other works installations or facilities
constructed or held under this Agreement for
the delivery of iron ore to an Integration
Proponent for transport by railway and
shipping from a loading port (together with
any ancillary and incidental activities in
doing so) as part of its activities under its
Integration Agreement; and

allow an electricity transmission line (not
being an electricity transmission line
constructed or held under an Integration
Agreement) to be connected to an electricity
transmission line constructed or held under
this Agreement for the supply of electricity
permitted to be made under an Integration
Agreement.

A connection referred to in clause (1)(d) or
construction, expansion, modification or
other variation referred to in subclause (1)(e)
by the Company shall, to the extent not
already authorised under this Agreement as
at the variation date, be regarded as a

As at 06 Dec 2013

Version 02-a0-05 page 123

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

significant modification expansion or other
variation of the Company’s activities carried
on by it pursuant to this Agreement and may
only be made in accordance with proposals
submitted and approved or determined under
this Agreement in accordance with

clauses 11 and 11A or clause 20E as the case
may require and otherwise in compliance
with the provisions of this Agreement and
the laws from time to time of the said State.
For the avoidance of doubt, the parties
acknowledge that any use or making
available for use contemplated by

subclause (1)(a), (1)(b) or (1)(c) shall not
otherwise than as required by this

paragraph (a) require the submission and
approval of further proposals under this
Agreement.

(b) The Company shall not be entitled to:

(i) submit proposals to develop a port or
harbour otherwise than as permitted
by clause 5 or to establish harbour or
port works installations or facilities,
or to expand modify or otherwise
vary harbour or works installations or
facilities other than within the
boundaries of the port (as defined
by clause 1) or as permitted by
clause 5; or

(ii) generate and supply power, take and
supply water or dispose of water
otherwise than in accordance with the
other clauses of this Agreement and
subject to any restrictions contained
in those clauses; or

(iii) without limiting subparagraphs (i)
and (ii) submit proposals to construct
or establish works installations or

page 124 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

facilities of a type, or to make
expansions, modifications or other
variations of works installations or
facilities of a type, which in the
Minister’s reasonable opinion this
Agreement, immediately before the
variation date, did not permit or
contemplate the Company
constructing, establishing or making
as the case may be otherwise than for
integration use as contemplated by
subclauses (1)(a), (1)(b) or (1)(c) or
as permitted by clause 20E; or

(iv) submit proposals to make a
connection as referred to in
subclause (1)(d) or a construction,
expansion, modification or other
variation as referred to in
subclause (1)(e) otherwise than on
tenure granted under or pursuant to
this Agreement from time to time or
held pursuant to this Agreement from
time to time; or

(v) submit proposals to make a
connection referred to in
subclause (1)(d) or a construction,
expansion, modification or other
variation as referred to in
subclause (1)(e) for the purpose of
use as contemplated by
subclause (1)(c)(i), if in the
reasonable opinion of the Minister
the activity which is the subject of
the proposals would give to the
holder or holders of the relevant
Mining Act 1978 mining lease the
benefit of rights or powers granted to
the Company under this Agreement,
over and above the right of access to

As at 06 Dec 2013 Version 02-a0-05 page 125
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

and use of the relevant works,
installations or facilities; or

(vi) submit proposals to make a
connection as referred to in
subclause (1)(d) or a construction,
expansion, modification or other
variation as referred to in
subclause (1)(e) for the purpose of
use as contemplated by
subclause (1)(c) and involving the
grant of tenure without the prior
approval of the Minister; or

(vii) submit proposals to assign, sublet,
transfer or dispose of any works
installations or facilities constructed
or held under this Agreement or any
leases, licences, easements or other
titles under or pursuant to this
Agreement for any purpose referred
to in this clause.

(c) Notwithstanding the provisions of
clauses 11A and 20E, the Minister may defer
consideration of, or a decision upon, a
proposal submitted by the Company for a
connection as referred to in subclause (1)(d)
or a construction, expansion, modification or
other variation as referred to in
subclause (1)(e), for the purpose of use or
making available for use as referred to in
subclauses (1)(a) or (1)(b), until relevant
corresponding proposals under the relevant
Integration Agreement have been submitted
and those proposals can be approved under
that Integration Agreement concurrently
with the Minister’s approval under this
Agreement of the Company’s proposal.

(3) Any use or making available for use as referred to
in subclause (1), or submission of proposals as

page 126 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

referred to in subclause (2), in respect of a Related
Entity shall be subject to the Company first
confirming with the Minister that the Minister is
satisfied that the relevant company is a Related
Entity.

(4) The Company shall give the Minister prior written
notice of any significant change (other than a
temporary one for maintenance or to respond to an
emergency) proposed in its use, or in it making
available for use, works, installations or facilities as
referred to in this clause:

(a) from that authorised under this Agreement
immediately before the variation date; and

(b) subsequently from that previously notified to
the Minister under this subclause,

as soon as practicable before such change occurs.

The Company shall also keep the Minister fully
informed with respect to any proposed connection
as referred to in subclause (1)(f) or (1)(g) or request
of the Company for such connection to be allowed.

(5) Nothing in this Agreement shall be construed to:

(a) exempt another Integration Proponent from
complying with, or the application of, the
provisions of its Integration Agreement; or

(b) restrict the Company’s rights under
clause 43.

For the avoidance of doubt the approval of
proposals under this Agreement shall not be
construed as authorising another Integration
Proponent to undertake any activities under this
Agreement or under another Integration Agreement.

(6) Nothing in this clause shall be construed to exempt
the Company from complying with, or the
application of, the other provisions of this

As at 06 Dec 2013 Version 02-a0-05 page 127
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

Agreement including, without limitation, clause 43
and of relevant laws from time to time of the said
State.

(7) For the purpose of this clause “works installations
or facilities” means any:

(a) harbour or port works installations or
facilities including, without limitation,
stockpiles, reclaimers, conveyors and
wharves;

(b) railway or rail spur lines;

(c) track structures and systems associated with
the operation and maintenance of a railway
including, without limitation, sidings, train
control and signalling systems, maintenance
workshops and terminal yards;

(d) train loading and unloading works
installations or facilities;

(e) conveyors;
(f) private roads;

(g) mine aerodrome and associated aerodrome
works installations and facilities;

(h) iron ore mining, crushing, screening,
beneficiation or other processing works
installations or facilities;

(i) mine administration buildings including,
without limitation, offices, workshops and
medical facilities;

G) borrow pits;

(k) accommodation and ancillary facilities
including, without limitation, construction
camps and in townsites constructed pursuant
to and held under any Integration
Agreement;

page 128 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(0) water, sewerage, electricity, gas and
telecommunications works installations and
facilities including, without limitation,
pipelines, transmission lines and cables; and

(m) any other works installations or facilities
approved of by the Minister for the purpose
of this clause.

Transfer of rights to shared works installations or facilities

20D. (1) For the purposes of this clause “Relevant
Infrastructure” means any works installations or
facilities (as defined in clause 20C(7)):

(a) constructed or held under another Integration
Agreement;

(b) — which the Company is using in its activities
pursuant to this Agreement;

(c) which the Minister is satisfied (after
consulting with the Company and the
Integration Proponent for that other
Integration Agreement):

(i) are no longer required by that other
Integration Proponent to carry on its
activities pursuant to its
Integration Agreement because of the
cessation of the Integration
Proponent’s mining operations in
respect of which such Relevant
Infrastructure was constructed or held
or because of any other reason
acceptable to the Minister; and

(ii) are required by the Company to
continue to carry on its activities
pursuant to this Agreement; and

(d) in respect of which that other Integration
Proponent has notified the Minister it

As at 06 Dec 2013 Version 02-a0-05 page 129
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

consents to the Company submitting
proposals as referred to in subclause (2).

(2) The Company may as an additional proposal
pursuant to clause 11 propose:

(a) that it be granted a lease licence or other title
over the Relevant Infrastructure pursuant to
this Agreement subject to and conditional
upon the other Integration Proponent
surrendering wholly or in part (and upon
such terms as the Minister considers
reasonable including any variation of terms
to address environmental issues) its lease
licence or other title over the Relevant
Infrastructure; or

(b) that the other Integration Proponent’s lease
licence or other title (not being a mineral
lease, mining lease or other right to mine
title granted under a Government agreement,
the Mining Act 1904 or the Mining Act 1978)
to the Relevant Infrastructure be transferred
to this Agreement (to be held by the
Company pursuant to this Agreement) with
such surrender of land from it and variations
of its terms as the Minister considers
reasonable for that title to be held under this
Agreement including, without limitation, to
address environmental issues and
outstanding obligations of that other
Integration Proponent under its Integration
Agreement in respect of that Relevant
Infrastructure.

The provisions of clause 11A shall mutatis
mutandis apply to any such additional proposal. In
addition the Company acknowledges that the
Minister may require variations of the other
Integration Agreement and/or proposals under it or
of this Agreement in order to give effect to the
matters contemplated by this clause.

page 130 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(3) This clause shall cease to apply in the event the
State gives any notice of default to the Company
pursuant to clause 21 and while such notice remains
unsatisfied.

Miscellaneous Licences for Railways

20E. (1) In this clause subject to the context:
“Additional Infrastructure” means:
(a) Train Loading Infrastructure;
(b) Train Unloading Infrastructure;

(c) aconveyor, train unloading and other
infrastructure necessary for the transport of
iron ore, freight goods or other products from
the Railway (directly or indirectly) to port
facilities within a loading port,

in each case located outside a Port;

“LAA” means the Land Administration
Act 1997 (WA);

“Lateral Access Roads” has the meaning given in
subclause (3)(a)(iv));

“Lateral Access Road Licence” means a
miscellaneous licence granted pursuant to
subclause (6)(a)(ii) or subclause (6)(b) as the case
may be and according to the requirements of the
context describes the area of land from time to time
the subject of that licence;

“Port” means any port the subject of the Port
Authorities Act 1999 (WA) or the Shipping and
Pilotage Act 1967 (WA);

“Private Roads” means Lateral Access Roads and
the Company’s access roads within a Railway
Corridor;

As at 06 Dec 2013 Version 02-a0-05 page 131
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

“Rail Safety Act” means the Rail Safety
Act 1998 (WA);

“Railway” means a standard gauge heavy haul
railway or railway spur line, located or to be located
as the case may be in, or proximate to, the Pilbara
region of the said State (but outside the boundaries
of a Port) for the transport of iron ore, freight goods
and other products together with all railway track,
associated track structures including sidings,
turning loops, over or under track structures,
supports (including supports for equipment or items
associated with the use of a railway) tunnels,
bridges, train control systems, signalling systems,
switch and other gear, communication systems,
electric traction infrastructure, buildings (excluding
office buildings, housing and freight centres),
workshops and associated plant, machinery and
equipment and including rolling stock maintenance
facilities, terminal yards, depots, culverts and weigh
bridges which railway is or is to be (as the case may
be) the subject of approved proposals under
subclause (4) and includes any expansion or
extension thereof outside a Port which is the subject
of additional proposals approved in accordance with
subclause (5);

“Railway Corridor” means, prior to the grant of a
Special Railway Licence, the land for the route of
the Railway the subject of that licence, access roads
(other than Lateral Access Roads), areas from
which stone, sand, clay and gravel may be taken,
temporary accommodation facilities for the railway
workforce, water bores and Additional
Infrastructure (if any) which is the subject of a
subsisting agreement pursuant to subclause (3)(a)
and after the grant of the Special Railway Licence
the land from time to time the subject of that
Special Railway Licence;

“Railway Operation” means the construction and
operation under this Agreement of the relevant

page 132 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

Railway and associated access roads and Additional
Infrastructure (if any) within the relevant Railway
Corridor and of the associated Lateral Access
Roads, in accordance with approved proposals;

“Railway spur line” means a standard gauge heavy
haul railway spur line located or to be located in, or
proximate to, the Pilbara region of the said State
(but outside a Port) connecting to a Railway for the
transport of iron ore, freight goods and other
products upon the Railway to (directly or indirectly)
a loading port;

“Railway Operation Date” means the date of the
first carriage of iron ore, freight goods or other
products over the relevant Railway (other than for
construction or commissioning purposes);

“Railway spur line Operation Date” means the date
of the first carriage of iron ore, freight goods or
other products over the relevant Railway spur line
(other than for construction or commissioning
purposes);

“Special Railway Licence” means the relevant
miscellaneous licence for railway and, if applicable,
other purposes, granted to the Company pursuant to
subclause (6)(a)(i) as varied in accordance with
subclause (6)(h) or subclause (6)(i) and according to
the requirements of the context describes the area of
land from time to time the subject of that licence;

“Train Loading Infrastructure” means conveyors,
stockpile areas, blending and screening facilities,
stackers, re-claimers and other infrastructure
reasonably required for the loading of iron ore,
freight goods or other products onto the relevant
Railway for transport (directly or indirectly) to a
loading port; and

“Train Unloading Infrastructure” means train
unloading infrastructure reasonably required for the
unloading of iron ore from the Railway to be

As at 06 Dec 2013 Version 02-a0-05 page 133
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

processed, or blended with other iron ore, at
processing or blending facilities in the vicinity of
that train unloading infrastructure and with the
resulting iron ore products then loaded on to the
Railway for transport (directly or indirectly) to a
loading port.

Company to obtain prior Ministerial in-principle approval

(2) (a) Ifthe Company wishes, from time to time
during the continuance of this Agreement, to
proceed under this clause with a plan to
develop a Railway it shall give notice thereof
to the Minister and furnish to the Minister
with that notice an outline of its plan.

(b) The Minister shall within one month of a
notice under paragraph (a) advise the
Company whether or not he approves in-
principle the proposed plan. The Minister
shall afford the Company full opportunity to
consult with him in respect of any decision of
the Minister under this paragraph.

(c) The Minister’s in-principle approval in
respect of a proposed plan shall lapse if the
Company has not submitted detailed
proposals to the Minister in respect of that
plan in accordance with this clause within
18 months of the Minister’s in-principle
approval.

Railway Corridor

(3) (a) Ifthe Minister gives in-principle approval to a
plan of the Company to develop a Railway it
shall consult with the Minister to seek the
agreement of the Minister as to:

(i) where the Railway will begin and end;
and

(ii) a route for the Railway, access roads
to be within the Railway Corridor and

page 134 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

the land required for that route as well
as Additional Infrastructure (if any)
including, without limitation, areas
from which stone, sand, clay and
gravel may be taken, temporary
accommodation facilities for the
railway workforce and water bores;
and

(iii) in respect of Additional Infrastructure
(if any) the nature and capacity of such
Additional Infrastructure; and

(iv) _ the routes of, and the land required for,
roads outside the Railway Corridor
(and also outside a Port) for access to
it to construct the Railway (such roads
as agreed being “Lateral Access
Roads”).

In seeking such agreement, regard shall be
had to achieving a balance between
engineering matters including costs, the
nature and use of any lands concerned and
interests therein and the costs of acquiring the
land (all of which shall be borne by the
Company). The parties acknowledge the
intention is for the Company to construct the
Railway, the access roads for the construction
and maintenance of the Railway which are to
be within the Railway Corridor and the
relevant Additional Infrastructure (if any)
along the centreline of the Railway Corridor
subject to changes in that alignment to the
extent necessary to avoid heritage,
environmental or poor ground conditions that
are not identified during preliminary
investigation work, and recognise the width of
the Railway Corridor may need to vary along
its route to accommodate Additional
Infrastructure (if any), access roads, areas
from which stone, sand, clay and gravel may

As at 06 Dec 2013 Version 02-a0-05 page 135
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

be taken, temporary accommodation facilities
for the railway workforce and water bores.
The provisions of clause 53 shall not apply to
this subclause.

(b) If the date by which the Company must
submit detailed proposals under
subclause (4)(a) (as referred to in
subclause (2)(c)) is extended or varied by the
Minister pursuant to clause 52, any agreement
made pursuant to paragraph (a) before such
date is extended or varied shall unless the
Minister notifies the Company otherwise be
deemed to be at an end and neither party shall
have any claim against the other in respect
of it.

(c) The Company acknowledges that it shall be
responsible for liaising with every title holder
in respect of the land affected and for
obtaining in a form and substance acceptable
to the Minister all unconditional and
irrevocable consents of each such title holder
to, and all statutory consents required in
respect of the land affected for:

(i) the grant of the Special Railway
Licence for the construction, operation
and maintenance within the Railway
Corridor of the Railway, access roads
and Additional Infrastructure (if any)
to be within the Railway Corridor; and

(ii) the grant of Lateral Access Road
Licences for the construction, use and
maintenance of Lateral Access Roads
over the routes for the Lateral Access
Roads agreed pursuant to
paragraph (a); and

page 136 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(iii) the inclusion of additional land in the
Special Railway Licence as referred to
in subclause (6)(h) or subclause (6)(i),

in accordance with this clause. For the
purposes of this subclause (3)(c), “title
holder” means a management body (as
defined in the LAA) in respect of any part of
the affected land, a person who holds a
mining, petroleum or geothermal energy right
(as defined in the LAA) in respect of any part
of the affected land, a person who holds a
lease or licence under the LAA in respect of
any part of the affected land, a person who
holds any other title granted under or pursuant
to a Government agreement in respect of any
part of the affected land, a person who holds a
lease or licence in respect of any part of the
affected land under any other Act applying in
the said State and a person in whom any part
of the affected land is vested, immediately
before the provision of such consents to the
Minister as referred to in subclause (4)(e)(ii)
(including as applying pursuant to

subclause 5(d)).

Company to submit proposals for Railway

(4) (a) The Company shall, subject to the EP Act, the
provisions of this Agreement, agreement at
that time subsisting in respect of the matters
required to be agreed pursuant to
subclause 3(a), submit to the Minister by the
latest date applying under subclause (2)(c) to
the fullest extent reasonably practicable its
detailed proposals (including plans where
practicable and specifications where
reasonably required by the Minister and any
other details normally required by a local
government in whose area any works are to be
situated) with respect to the undertaking of
the relevant Railway Operation, which

As at 06 Dec 2013 Version 02-a0-05 page 137
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

proposals shall include the location, area,
layout, design, materials and time program for
the commencement and completion of
construction or the provision (as the case may
be) of each of the following matters namely:

(i)

3)

(iii)

(iv)
)
wi)

(vii)

(viii)

(b)

the Railway including fencing (if any)
and crossing places within the Railway
Corridor;

Additional Infrastructure (if any)
within the Railway Corridor;

temporary accommodation and
ancillary temporary facilities for the
railway workforce on, or in the
vicinity of, the Railway Corridor and
housing and other appropriate facilities
elsewhere for the Company’s
workforce;

water supply;
energy supplies;

access roads within the Railway
Corridor and Lateral Access Roads
both along the routes for those roads
agreed between the Minister and the
Company pursuant to subclause 3(a);

any other works, services or facilities
desired by the Company; and

use of local labour, professional
services, manufacturers, suppliers
contractors and materials and
measures to be taken with respect to
the engagement and training of
employees by the Company, its agents
and contractors.

Proposals pursuant to paragraph (a) must

specify the matters agreed for the purpose

page 138

Version 02-a0-05

As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

pursuant to subclause (3)(a) and must not be
contrary to or inconsistent with such agreed
matters.

(c) Each of the proposals pursuant to
paragraph (a) may with the approval of the
Minister, or must if so required by the
Minister, be submitted separately and in any
order as to the matter or matters mentioned in
one or more of subparagraphs (i) to (viii) of
paragraph (a) and until all of its proposals
under this subclause have been approved the
Company may withdraw and may resubmit
any proposal but the withdrawal of any
proposal shall not affect the obligations of the
Company to submit a proposal under this
subclause in respect of the subject matter of
the withdrawn proposal.

(d) The Company shall, whenever any of the
following matters referred to in this subclause
are proposed by the Company (whether before
or during the submission of proposals under
this subclause), submit to the Minister details
of any services (including any elements of the
project investigations, design and
management) and any works, materials, plant,
equipment and supplies that it proposes to
consider obtaining from or having carried out
or permitting to be obtained from or carried
out outside Australia, together with its reasons
therefor and shall, if required by the Minister
consult with the Minister with respect thereto.

(e) At the time when the Company submits the
last of the said proposals pursuant to this
subclause, it shall:

(i) furnish to the Minister’s reasonable
satisfaction evidence of all
accreditations under the Rail Safety
Act which are required to be held by

As at 06 Dec 2013 Version 02-a0-05 page 139
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

the Company or any other person for
the construction of the Railway; and

(ii) furnish to the Minister the written
consents referred to in
subclause (3)(c)(i) and (3)(c)(ii).

(f) The provisions of clause 11A shall apply
mutatis mutandis to detailed proposals
submitted under this subclause.

Additional Railway Proposals

(5) (a) Ifthe Company at any time during the
currency of a Special Railway Licence desires
to construct a Railway spur line (connecting
to the Railway the subject of that Special
Railway Licence) or desires to significantly
modify, expand or otherwise vary its activities
within the land the subject of the Special
Railway Licence that are the subject of tl
Agreement and that may be carried on by it
pursuant to this Agreement (other than by the
construction of a Railway spur line) beyond
those activities specified in any approved
proposals for that Railway, it shall give notice
of such desire to the Minister and furnish to
the Minister with that notice an outline of its
proposals in respect thereto (including,
without limitation, such matters mentioned in
subclause (4)(a) as are relevant or as the
Minister otherwise requires).

(b) If the notice relates to a Railway spur line, or
to the construction of Train Loading
Infrastructure or Train Unloading
Infrastructure on land outside the then
Railway Corridor, the Minister shall within
one month of receipt of such notice advise the
Company whether or not he approves in-
principle the proposed construction of such
spur line, Train Loading Infrastructure or

page 140 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

Train Unloading Infrastructure. If the
Minister gives in-principle approval the
Company may (but not otherwise) submit
detailed proposals in respect thereof provided
that the provisions of subclause (3) shall
mutatis mutandis apply prior to submission of
detailed proposals in respect thereof.

(c) Subject to the EP Act, the provisions of this
Agreement and agreement at that time
subsisting in respect of any matters required
to be agreed pursuant to subclause (3)(a) (as
referred to in paragraph (b)), the Company
shall submit to the Minister within a
reasonable timeframe, as determined by the
Minister after receipt of the notice referred to
in paragraph (a) (or in the case of a notice
referred to in paragraph (b) the giving of the
Minister’s in-principle consent as referred to
in that paragraph), detailed proposals in
respect of the proposed construction of such
Railway spur line, Train Loading
Infrastructure, Train Unloading Infrastructure
or other proposed modification, expansion or
variation of its activities including such of the
matters mentioned in subclause (4)(a) as the
Minister may require.

(d) The provisions of subclause (4) (with the date
for submission of proposals being read as the
date or time determined by the Minister under
paragraph (c) and the reference in
subclause (4)(e)(ii) to subclause (3)(c)(i)
being read as a reference to
subclause (3)(c)(iii)) and of clause 11A shall
mutatis mutandis apply to detailed proposals
submitted pursuant to this subclause.

Grant of Tenure

(6) (a) On application made by the Company to the
Minister in such manner as the Minister may

As at 06 Dec 2013 Version 02-a0-05 page 141
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

determine, not later than 3 months after all its
proposals submitted pursuant to

subclause (4)(a) have been approved or
deemed to be approved and the Company has
complied with the provisions of

subclause (4)(e), the State notwithstanding the
Mining Act 1978 shall cause to be granted to
the Company:

(i)

a miscellaneous licence to conduct
within the Railway Corridor and in
accordance with its approved proposals
all activities (including the taking of
stone, sand, clay and gravel, the
provision of temporary accommodation
facilities for the railway workforce and,
subject to the Rights in Water and
Irrigation Act 1914 (WA), the operation
of water bores) necessary for the
planning, design, construction,
commissioning, operation and
maintenance within the Railway
Corridor of the Railway, access roads
and Additional Infrastructure (if any)
(“the Special Railway Licence”) such
licence to be granted under and subject
to, except as otherwise provided in this
Agreement, the Mining Act 1978 in the
form of the Third Schedule hereto and
subject to such terms and conditions as
the Minister for Mines may from time to
time consider reasonable and at a rental
calculated in accordance with the
Mining Act 1978:

(A) _ prior to the Railway Operation
Date, as if the width of the
Railway Corridor were
100 metres; and

(B) — onand from the Railway
Operation Date, at the rentals

page 142 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

from time to time prescribed
under the Mining Act 1978; and

(ii) a miscellaneous licence or licences to
allow the construction, use and
maintenance of Lateral Access Roads
within the routes agreed for those
Lateral Access Roads under
subclause (3)(a) (each a “Lateral Access
Road Licence”), each such licence to be
granted under and subject to, except as
otherwise provided in this Agreement,
the Mining Act 1978 in the form of the
Fourth Schedule hereto and subject to
such terms and conditions as the
Minister for Mines may from time to
time consider reasonable and at the
rentals from time to time prescribed
under the Mining Act 1978.

(b) On application made by the Company to the
Minister in such manner as the Minister may
determine, not later than 3 months after its
proposals submitted pursuant to
subclause (5)(a) for the construction of
Lateral Access Roads for access to the
Railway Corridor to construct a Railway spur
line have been approved or deemed to be
approved and the Company has complied with
the provisions of subclause (4)(e) (as applying
pursuant to subclause (5)(d)), the State
notwithstanding the Mining Act 1978 shall
cause to be granted to the Company a
miscellaneous licence or licences to allow the
construction, use and maintenance of Lateral
Access Roads within the routes agreed for
those Lateral Access Roads under
subclause (3)(a)) (as applying pursuant to
subclause (5)(b)) (each a “Lateral Access
Road Licence”), each such licence to be
granted under and subject to, except as

As at 06 Dec 2013 Version 02-a0-05 page 143
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement

Fourth Schedule

©)

qd)

©)

0)

otherwise provided in this Agreement, the
Mining Act 1978 in the form of the Fifth
Schedule hereto and subject to such terms and
conditions as the Minister for Mines may
from time to time consider reasonable and at
the rentals from time to time prescribed under
the Mining Act 1978.

Notwithstanding the Mining Act 1978, the
term of the Special Railway Licence shall,
subject to the sooner determination thereof on
the cessation or sooner determination of this
Agreement, be for a period of 50 years
commencing on the date of grant thereof.

Notwithstanding the Mining Act 1978, the
term of any Lateral Access Road Licence
shall, subject to the sooner determination
thereof on the cessation or sooner
determination of this Agreement, be for a
period of 4 years commencing on the date of
grant thereof.

Notwithstanding the Mining Act 1978, and
except as required to do so by the terms of the
Special Railway Licence, the Company shall
not be entitled to surrender the Special
Railway Licence or any Lateral Access Road
Licence or any part or parts of them without
the prior consent of the Minister.

(i) | The Company may in accordance with
approved proposals take stone, sand,
clay and gravel from the Railway
Corridor for the construction, operation
and maintenance of the Railway
constructed within or approved for
construction within the Railway
Corridor.

(ii) Notwithstanding the Mining Act 1978
no royalty shall be payable under the

page 144

Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

Mining Acct in respect of stone, sand,
clay and gravel which the Company is
permitted by subparagraph (i) to obtain
from the land the subject of the Special
Railway Licence.

(g) For the purposes of this Agreement and
without limiting the operation of
paragraphs (a) to (f) inclusive above, the
application of the Mining Act 1978 and the
regulations made thereunder are specifically
modified;

(i) _ in section 91(1) by:

(A) deleting “the mining registrar or
the warden, in accordance with
section 42 (as read with
section 92)” and substituting
“the Minister”;

(B) deleting “any person” and
substituting “the Company (as
defined in the agreement ratified
by and scheduled to the Jron Ore
(Mount Bruce) Agreement
Act 1972, as from time to time
added to, varied or amended)”;

(C) deleting “for any one or more of
the purposes prescribed” and
substituting “for the purpose
specified in clause 20E(6)(a)(i),
clause 20E(6)(a)(ii) or
clause 20E(6)(b), of the
agreement ratified by and
scheduled to the Jron Ore
(Mount Bruce) Agreement
Act 1972, as from time to time
added to, varied or amended”;

(ii) in section 91(3)(a), by deleting
“prescribed form” and substituting

As at 06 Dec 2013 Version 02-a0-05 page 145
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(iii)

(iv)

(vi)
(vii)

“form required by the agreement ratified
by and scheduled to the /ron Ore
(Mount Bruce) Agreement Act 1972, as
from time to time added to, varied or
amended”;

by deleting sections 91(6), 91(9), 91(10)
and 91B;

in section 92, by deleting “Sections 41,
42, 44, 46, 46A, 47 and 52 apply,” and
inserting “Section 46A (excluding in
subsection (2)(a) “the mining registrar,
the warden or”) applies,” and by
deleting “in those provisions” and
inserting “in that provision”;

by deleting the full stop at the end of the
section 94(1) and inserting, “except to
the extent otherwise provided in, or to
the extent that such terms and
conditions are inconsistent with, the
agreement ratified by and scheduled to
the Iron Ore (Mount Bruce) Agreement
Act 1972, as from time to time added to,
varied or amended”;

by deleting sections 94(2), (3) and (4);

in section 96(1), by inserting after
“miscellaneous licence” the words “(not
being a miscellaneous licence granted
pursuant to the agreement ratified by
and scheduled to the Jron Ore (Mount
Bruce) Agreement Act 1972, as from
time to time added to, varied or
amended”;

(viii) by deleting mining regulations 37(2),

(x)

37(3), 42 and 42A; and

by inserting at the beginning of mining
regulations 41(c) and (f) the words

page 146

Version 02-a0-05

As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

“subject to the agreement ratified by
and scheduled to the Jron Ore (Mount
Bruce) Agreement Act 1972, as from
time to time added to, varied or
amended”.

(h) If additional proposals are approved in
accordance with subclause (5) for the
construction of a Railway spur line outside
the then Railway Corridor, the Minister for
Mines shall include the area of land within
which such construction is to occur in the
Special Railway Licence by endorsement.
The area of such land may be included
notwithstanding that the survey of the land
has not been completed but subject to
correction to accord with the survey when
completed at the Company’s expense.

(i) If additional proposals are approved in
accordance with subclause (5) for the
construction of Train Loading Infrastructure
or Train Unloading Infrastructure outside the
then Railway Corridor, the Minister for Mines
shall include the area of such land within
which such infrastructure is approved for
construction in the Special Railway Licence
by endorsement. The area of such land may
be included notwithstanding that the survey of
the land has not been completed but subject to
correction to accord with the survey when
completed at the Company’s expense.

(Gj) _ The provisions of this subclause shall not
operate so as to require the State to cause a
Special Railway Licence or a Lateral Access
Road Licence to be granted or any land
included in the Special Railway Licence as
mentioned above until all processes necessary
under any laws relating to native title to
enable that grant or inclusion of land to
proceed, have been completed.

As at 06 Dec 2013 Version 02-a0-05 page 147
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

Construction and operation of Railway

(7) (a) Subject to and in accordance with approved
proposals, the Rail Safety Act and the grant of
the relevant Special Railway Licence and any
associated Lateral Access Road Licences the
Company shall in a proper and workmanlike
manner and in accordance with recognised
standards for railways of a similar nature
operating under similar conditions construct
the Railway and associated Additional
Infrastructure and access roads within the
Railway Corridor and shall also construct
inter alia any necessary sidings, crossing
points, bridges, signalling switches and other
works and appurtenances and provide for
crossings and (where appropriate and required
by the Minister) grade separation or other
protective devices including flashing lights
and boom gates at places where the Railway
crosses or intersects with major roads or
existing railways.

(b) The Company shall while the holder of a
Special Railway Licence:

(i) keep the Railway the subject of that
licence in an operable state; and

(ii) ensure that the Railway the subject of
that licence is operated in a safe and
proper manner in compliance with all
applicable laws from time to time; and

(iii) without limiting subparagraph (ii)
ensure that the obligations imposed
under the Rail Safety Act on an owner
and an operator (as those terms are
therein defined) are complied with in
connection with the Railway the
subject of that licence.

page 148 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

Nothing in this Agreement shall be construed
to exempt the Company or any other person
from compliance with the Rail Safety Act or
limit its application to the Company’s
operations generally (except as otherwise may
be provided in that Act or regulations made
under it).

(c) The Company shall provide crossings for
livestock and also for any roads, other
railways, conveyors, pipelines and other
utilities which exist at the date of grant of the
relevant Special Railway Licence or in respect
of land subsequently included in it at the date
of such inclusion and the Company shall on
reasonable terms and conditions allow such
crossings for roads, railways, conveyors,
pipelines and other utilities which may be
constructed for future needs and which may
be required to cross a Railway constructed
pursuant to this clause.

(d) Subject to clause 20D, the Company shall at
all times be the holder of Special Railway
Licences and Lateral Access Road Licences
granted pursuant to this clause and (without
limiting clause 28 but subject to clause 20D)
shall at all times own manage and control the
use of each Railway the subject of a Special
Railway Licence held by the Company.

(e) The Company shall not be entitled to
exclusive possession of the land the subject of
a Special Railway Licence or Lateral Access
Road Licence granted pursuant to this clause
to the intent that the State, the Minister, the
Minister for Mines and any persons
authorised by any of them from time to time
shall be entitled to enter upon the land or any
part of it at all reasonable times and on
reasonable notice with all necessary vehicles,
plant and equipment and for purposes related

As at 06 Dec 2013 Version 02-a0-05 page 149
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

to this Agreement or such other purposes as
they think fit but in doing so shall be subject
to the reasonable directions of the Company
so as not to unreasonably interfere with the
Company’s operations.

(f) | The Company’s ownership of a Railway
constructed pursuant to this clause shall not
give it an interest in the land underlying it.

(g) The Company shall not at any time without
the prior consent of the Minister dismantle,
sell or otherwise dispose of any part or parts
of any Railway constructed pursuant to this
clause, or permit this to occur, other than for
the purpose of maintenance, repair, upgrade
or renewal.

(h) The Company shall, subject to and in
accordance with approved proposals, in a
proper and workmanlike manner, construct
any Additional Infrastructure, access roads,
Lateral Access Roads and other works
approved for construction under this clause.

(i) | The Company shall while the holder of a
Special Railway Licence at all times keep and
maintain in good repair and working order
and condition (which obligation includes,
where necessary, replacing or renewing all
parts which are worn out or in need of
replacement or renewal due to their age or
condition) the Railway, access roads and
Additional Infrastructure (if any) the subject
of that licence and all such other works
installations plant machinery and equipment
for the time being the subject of this
Agreement and used in connection with the
operation use and maintenance of that
Railway, access roads and Additional
Infrastructure (if any).

page 150 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(j) Subject to clause 20D, the Company shall:

(i) be responsible for the cost of
construction and maintenance of all
Private Roads constructed pursuant to
this clause; and

(ii) _ at its own cost erect signposts and take
other steps that may be reasonable in
the circumstances to prevent any
persons and vehicles (other than those
engaged upon the Company’s
activities and its invitees and
licensees) from using the Private
Roads; and

(iii) at any place where any Private Roads
are constructed by the Company so as
to cross any railways or public roads
provide at its cost such reasonable
protection and signposting as may be
required by the Commissioner of Main
Roads or the Public Transport
Authority as the case may be.

(k) The provisions of clause 12(1)(a) and (2) as
well as the provision to clause 12(1)(a) shall
apply mutatis mutandis to any Railway or
Railway spur line constructed pursuant to the
clause except that the Company shall not be
obliged to transport passengers upon any such
Railway or Railway spur line.

Aboriginal Heritage Act 1972 (WA)

(8) For the purposes of this clause the Aboriginal
Heritage Act 1972 (WA) applies as if it were
modified by:

(a) _ the insertion before the full stop at the end of
section 18(1) of the words:

“and the expression “the Company” means
the persons from time to time comprising “the

As at 06 Dec 2013

Version 02-a0-05 page 151
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

Company” in their capacity as such under the
agreement ratified by and scheduled to the
Iron Ore (Mount Bruce) Agreement Act 1972,
as from time to time added to, varied or
amended in relation to the use or proposed use
of land pursuant to clause 20E of that
agreement after and in accordance with
approved proposals under clause 20E of that
agreement and in relation to the use of that
land before any such approval of proposals
where the Company has the requisite
authority to enter upon and so use the land”;

(b) _ the insertion in sections 18(2), 18(4), 18(5)
and 18(7) of the words “or the Company as
the case may be” after the words “owner of
any land”;

(c) _ the insertion in section 18(3) of the words
“or the Company as the case may be” after the
words “the owner”;

(d) the insertion of the following sentences at the
end of section 18(3):

“In relation to a notice from the Company the
conditions that the Minister may specify can
as appropriate include, among other
conditions, a condition restricting the
Company’s use of the relevant land to after the
approval or deemed approval as the case may
be under the abovementioned agreement of all
of the Company’s submitted initial proposals
thereunder for the Railway Operation (as
defined in clause 20E(1) of the
abovementioned agreement), or in the case of
additional proposals submitted or to be
submitted by the Company to after the
approval or deemed approval under that
agreement of such additional proposals, and to
the extent so approved.”; and

page 152 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(e) _ the insertion in sections 18(2) and 18(5) of the
words “or it as the case may be” after the
word “he”.

The Company acknowledges that nothing in this
subclause (8) nor the granting of any consents under
section 18 of the Aboriginal Heritage Act 1972
(WA) will constitute or is to be construed as
constituting the approval of any proposals

submitted or to be submitted by the Company under
this Agreement or as the grant or promise of land
tenure for the purposes of this Agreement.

Taking of land for the purposes of this clause

(9) (a) The State is hereby empowered, as and for a
public work under Parts 9 and 10 of the LAA,
to take for the purposes of this clause any land
(other than any part of a Port) which in the
opinion of the Company is necessary for the
relevant Railway Operation and which the
Minister determines is appropriate to be taken
for the relevant Railway Operation (except
any land the taking of which would be
contrary to the provisions of a Government
agreement entered into before the submission
of the proposals relating to the proposed
taking) and notwithstanding any other
provisions of that Act may license that land to
the Company.

(b) In applying Parts 9 and 10 of the LAA for the
purposes of this clause:

(i) “land” in that Act includes a legal or
equitable estate or interest in land;

(ii) sections 170, 171, 172, 173, 174, 175
and 184 of that Act do not apply; and

(iii) that Act applies as if it were modified
in section 177(2) by inserting -

(A) after “railway” the following-

As at 06 Dec 2013 Version 02-a0-05 page 153
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

()

“or land is being taken
pursuant to a Government
agreement as defined in
section 2 of the Government
Agreements Act 1979 (WA)”;
and

after “that Act” the
following -

“or that Agreement as the
case may be”.

(c) The Company shall pay to the State on
demand the costs of or incidental to any land
taken at the request of and on behalf of the
Company including but not limited to any
compensation payable to any holder of native
title or of native title rights and interests in the

land.

Notification of Railway Operation Date

(10) (a) The Company shall from the date occurring
6 months before the date for completion of
construction of a Railway specified in its time
program for the commencement and
completion of construction of that Railway
submitted under subclause (4)(a), keep the
Minister fully informed as to:

(i) the progress of that construction and
its likely completion and
commissioning; and

(ii) the likely Railway Operation Date.

(b) The Company shall on the Railway Operation
Date notify the Minister that the first carriage
of iron ore, freight goods or other products as
the case may be over the Railway (other than
for construction or commissioning purposes)

has occurred.

page 154 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

(c) The Company shall from the date occurring
6 months before the date for completion of
construction of a Railway spur line specified
in its time program for the commencement
and completion of construction of that spur
line submitted under subclause (5)(c) keep the
Minister fully informed as to:

(i) the progress of that construction and
its likely completion and
commissioning; and

(ii) in respect of it, the likely Railway spur
line Operation Date.

(d) |The Company shall on the Railway spur line
Operation Date in respect of any Railway spur
line notify the Minister that the first carriage
of iron ore, freight goods or other products as
the case may be over such spur line (other
than for construction or commissioning
purposes) has occurred.”;

(18) in clause 21 by:

(a) _ inserting “granted under or pursuant to this Agreement or
held pursuant to this Agreement” after “licence or other
title”;

(b) _ inserting “or held pursuant hereto” after the subsequent
2 references to “granted hereunder or pursuant hereto”; and

(c) deleting “occupied by the Company” and substituting “the
subject of any lease licence easement or other title granted

under or pursuant to this Agreement or held pursuant to this
Agreement”;

(19) in clause 22(i) by inserting “or held pursuant hereto” after “granted
hereunder or pursuant hereto”;

(20) in clause 23 by inserting “or pursuant hereto or held pursuant
hereto” after “granted hereunder”;

(21) by deleting clause 30;

As at 06 Dec 2013 Version 02-a0-05 page 155
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Fourth Schedule

2010 Variation Agreement

(22) in clause 41(A)(1) by:
(a) _ in paragraph (a):

(a) deleting “31st day of December 1991” and
substituting “31 December 2012”;

(b) deleting “31st day of December 1994” and
substituting “31 December 2015”; and

(c) deleting “31st day of December 1999” and
substituting “31 December 2020”; and

(b) _ in paragraph (b) deleting “31st day of December 1991” and

substituting “31 December 2012”.

(23) in clause 41(A)(5) by:
(a) _ in paragraph (a) deleting “by the company of alternative
investments” and substituting “of an alternative project”; and
(b) — in paragraph (b):

(i) deleting “the investments” and substitutin;
to be implemented, the alternative project’

(ii) deleting “those investments” and substituting “that
alternative project”;

(24) _ by inserting after subclause (5) of clause 41A the following new
subclause:
“(6) For the purposes of subclause (5) “alternative project”
means:

(a) a project to establish and operate within the said State
plant for the production of steel;

(b) a project to establish and operate within the said State
plant which processes and adds value to minerals
mined in the said State; or

(c) any other project within the said State which the
Minister approves as providing to the State benefits
equivalent to a project to establish and operate plant for
the production of steel,

page 156 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

to be undertaken by:

(d) the Company (excluding a project referred to in
paragraph (a)): or

(e) arelated body corporate or related bodies corporate
(within the meaning of the Corporations Act 2001
(Cwth) of the Company solely or in conjunction with
the Company; or

(f) a joint venture in which the Company or its related
body corporate has a majority participating interest; or

(g) any other third person or persons which the Company
and the Minister accept as having the requisite
financial and technical capacity and expertise to
undertake solely, or in conjunction with the Company,
the relevant project referred to in paragraph (a), (b)
or (c).”3

(25) _ by inserting the following sentence at the end of clause 42:

“As a separate independent indemnity the Company will indemnify
and keep indemnified the State and its servants agents and
contractors in respect of all actions suits claims demands or costs
of third parties arising out of or in connection with any use, making
available for use or other activities of the Company as referred to
in clause 20C.”;

(26) in clause 44 inserting “or held pursuant hereto” after “hereunder or
pursuant hereto”;

(27) in clause 46 by inserting “or held pursuant hereto” after “granted
hereunder or pursuant hereto”; and

(28) inserting after the Second Schedule the following new schedules:

“ THIRD SCHEDULE
WESTERN AUSTRALIA
IRON ORE (MOUNT BRUCE) AGREEMENT ACT 1972
MINING ACT 1978

As at 06 Dec 2013 Version 02-a0-05 page 157
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

MISCELLANEOUS LICENCE FOR A RAILWAY AND OTHER
PURPOSES

No. MISCELLANEOUS LICENCE [ ]

WHEREAS by the Agreement (hereinafter called “the Agreement”) ratified by
and scheduled to the Iron Ore (Mount Bruce) Agreement Act 1972, as from time
to time added to, varied or amended, the State agreed to grantto[ —
(hereinafter with its successors and permitted assigns called “the Company”) a
miscellaneous licence for the construction operation and maintenance of a
Railway (as defined in clause 20E(1) of the Agreement and otherwise as
provided in the Agreement) and, if applicable, other purposes AND WHEREAS.
the Company pursuant to clause 20E(6)(a) of the Agreement has made
application for the said licence;

NOW in consideration of the rents reserved by and the provisions of the
Agreement and in pursuance of the Jron Ore (Mount Bruce) Agreement

Act 1972, as from time to time added to, varied or amended, the Company is
hereby granted by this licence authority to conduct on the land the subject of
this licence as more particularly delineated and described from time to time in
the Schedule hereto all activities (including the taking of stone, sand, clay and
gravel, the provision of temporary accommodation facilities for the railway
workforce in accordance with the Agreement and, subject to the Rights in Water
and Irrigation Act 1914 (WA), the operation of water bores) necessary for the
planning, design, construction, commissioning, operation and maintenance on
the land the subject of this licence of the Railway and Additional Infrastructure
(as defined in clause 20E(1) of the Agreement) and access roads to be located
on the land the subject of this licence in accordance with the provisions of the
Agreement and proposals approved under the Agreement, for the term of

50 years from the date hereof (subject to the sooner determination of the term
upon the determination of the Agreement) and upon and subject to the terms
covenants and conditions set out in the Agreement and the Mining Act 1978 as it
applies to this licence, and any amendments to the Agreement and the Mining
Act 1978 from time to time and to the terms and conditions (if any) now or
hereafter endorsed hereon and the payment of rentals in respect of this licence in
accordance with clause 20E(6)(a)(i) of the Agreement PROVIDED ALWAYS
that this licence shall not be determined or forfeited otherwise than in
accordance with the Agreement.

In this licence:

page 158 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

If the Company be more than one the liability of the Company
hereunder shall be joint and several.

Reference to an Act includes all amendments to that Act for the time
being in force and also any Act passed in substitution therefore or in
lieu thereof and to the regulations and by-laws of the time being in
force thereunder.

Reference to “the Agreement” means such agreement as from time to
time added to, varied or amended.

The terms “approved proposals”, “Railway”, “Railway Operation
Date”, and “Railway spur line” have the meanings given in the
Agreement.

ENDORSEMENTS AND CONDITIONS,

Endorsements

1.

This licence is granted in accordance with proposals submitted
on/ /, and approved by the Minister (as defined in the Agreement)
on/ /, under the Agreement.

The Company is permitted to, in accordance with approved proposals,
take stone, sand, clay and gravel from the land the subject of this
licence for the construction, operation and maintenance of the Railway
(including any Railway spur line) constructed within or approved for
construction within the area of land the subject of this licence.

Notwithstanding the Mining Act 1978, no royalty shall be payable
under the Mining Act 1978 in respect of stone, sand, clay and gravel
which the Company is permitted by the Agreement to obtain from the
land the subject of this licence.

[Any further endorsement which the Minister for Mines may,
consistent with the provisions of the Agreement, determines and
thereafter impose in respect of this licence including during the term
of the Agreement.]

Conditions

1.

(a) Except as provided in paragraph (b), the Company shall
within 2 years after the Railway Operation Date surrender in
accordance with the provisions of the Mining Act 1978 the
area of this licence down to a maximum of 100 metres width

As at 06 Dec 2013 Version 02-a0-05 page 159

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

or as otherwise approved by the Minister (as defined in the
Agreement) for the safe operation of the Railway then
constructed or approved for construction under approved
proposals.

(b) Paragraph (a) shall not apply to land the subject of this
licence that was included in this licence pursuant to
clause 20E(6)(h) or clause 20E(6)(i) of the Agreement.

2. The Company shall as soon as possible after the construction of a
Railway spur line or of an expansion or extension thereof as the case
may be surrender in accordance with the Mining Act 1978 the land
the subject of this licence that was included in this licence pursuant
to clause 20E(6)(h) of the Agreement for the purpose of such
construction down to a maximum of 100 metres in width or as
otherwise approved by the Minister (as defined in the Agreement) for
the safe operation of that Railway spur line or expansion or extension
thereof as the case may be then constructed or approved for
construction under approved proposals.

3. [Any further conditions which the Minister for Mines may, consistent
with the provisions of the Agreement, determines and thereafter
impose in respect of this licence including during the term of the
Agreement.]

SCHEDULE

Land description

Locality:
Mineral Field
Area:
DATED at Perth this day of
MINISTER FOR MINES
FOURTH SCHEDULE
WESTERN AUSTRALIA

IRON ORE (MOUNT BRUCE) AGREEMENT ACT 1972

page 160 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

MINING ACT 1978
MISCELLANEOUS LICENCE FOR A LATERAL ACCESS ROAD
No. MISCELLANEOUS LICENCE [ ]

WHEREAS by the Agreement (hereinafter called “the Agreement”) ratified by
and scheduled to the Iron Ore (Mount Bruce) Agreement Act 1972, as from time
to time added to, varied or amended, the State agreed to grant to [ ]
(hereinafter with its successors and permitted assigns called “the Company”)

a miscellaneous licence for the construction use and maintenance of a Lateral
Access Road (as defined in the Agreement) AND WHEREAS the Company
pursuant to clause 20E(6)(a)(ii) of the Agreement has made application for the
said licence;

NOW in consideration of the rents reserved by and the provisions of the
Agreement and in pursuance of the Jron Ore (Mount Bruce) Agreement

Act 1972, as from time to time added to, varied or amended, the Company is
hereby authorised to construct use and maintain a road on the land more
particularly delineated and described from time to time in the Schedule hereto in
accordance with the provisions of the Agreement and proposals approved under
the Agreement for a term of 4 years commencing on the date hereof (subject to
the sooner determination of the term upon the cessation or determination of the
Agreement) and for the purposes and upon and subject to the terms covenants
and conditions set out in the Agreement and the Mining Act 1978 as it applies to
this licence, and any amendments to the Agreement and the Mining Act 1978
from time to time and to the terms and conditions (if any) now or hereafter
endorsed hereon and the payment of rentals in respect of this licence in
accordance with clause 20E(6)(a)(ii) of the Agreement PROVIDED ALWAYS
that this licence shall not be determined or forfeited otherwise than in
accordance with the Agreement.

In this licence:
- If the Company be more than one the liability of the Company

hereunder shall be joint and several.

- Reference to an Act includes all amendments to that Act for the time
being in force and also any Act passed in substitution therefore or in
lieu thereof and to the regulations and by-laws of the time being in
force thereunder.

- Reference to “the Agreement” means such agreement as from time to
time added to, varied or amended.

As at 06 Dec 2013 Version 02-a0-05 page 161
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

ENDORSEMENTS AND CONDITIONS
Endorsements

1. This licence is granted in accordance with proposals submitted on
[ ], and approved by the Minister (as defined in the Agreement) on
[ J, under the Agreement.

2. [Any further endorsement which the Minister for Mines may,
consistent with the provisions of the Agreement, determines and
thereafter impose in respect of this licence including during the term
of the Agreement.]

Conditions

[Such conditions which the Minister for Mines may, consistent with the
provisions of the Agreement, determines and thereafter impose in respect of the
licence, including during the term of the Agreement.]

page 162 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

SCHEDULE
Description of land
Locality:
Mineral Field:

Area:

DATED at Perth this day of

MINISTER FOR MINES

FIFTH SCHEDULE
WESTERN AUSTRALIA
IRON ORE (MOUNT BRUCE) AGREEMENT ACT 1972
MINING ACT 1978
MISCELLANEOUS LICENCE FOR A LATERAL ACCESS ROAD
No. MISCELLANEOUS LICENCE [ ]

WHEREAS by the Agreement (hereinafter called “the Agreement”) ratified by
and scheduled to the Iron Ore (Mount Bruce) Agreement Act 1972, as from time
to time added to, varied or amended, the State agreed to grant to [ ]
(hereinafter with its successors and permitted assigns called “the Company”)

a miscellaneous licence for the construction use and maintenance of a Lateral
Access Road (as defined in the Agreement) AND WHEREAS the Company
pursuant to clause 20E(6)(b) of the Agreement has made application for the said
licence;

NOW in consideration of the rents reserved by and the provisions of the
Agreement and in pursuance of the Jron Ore (Mount Bruce) Agreement

Act 1972, as from time to time added to, varied or amended, the Company is
hereby authorised to construct use and maintain a road on the land more
particularly delineated and described from time to time in the Schedule hereto in

As at 06 Dec 2013 Version 02-a0-05 page 163
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fourth Schedule 2010 Variation Agreement

accordance with the provisions of the Agreement and proposals approved under
the Agreement for a term of 4 years commencing on the date hereof (subject to
the sooner determination of the term upon the cessation or determination of the
Agreement) and for the purposes and upon and subject to the terms covenants
and conditions set out in the Agreement and the Mining Act 1978 as it applies to
this licence, and any amendments to the Agreement and the Mining Act 1978
from time to time and to the terms and conditions (if any) now or hereafter
endorsed hereon and the payment of rentals in respect of this licence in
accordance with clause 20E(6)(b) of the Agreement PROVIDED ALWAYS
that this licence shall not be determined or forfeited otherwise than in
accordance with the Agreement.

In this licence:

- If the Company be more than one the liability of the Company
hereunder shall be joint and several.

- Reference to an Act includes all amendments to that Act for the time
being in force and also any Act passed in substitution therefore or in
lieu thereof and to the regulations and by-laws of the time being in
force thereunder.

- Reference to “the Agreement” means such agreement as from time to
time added to, varied or amended.

ENDORSEMENTS AND CONDITIONS
Endorsements

1. This licence is granted in accordance with proposals submitted on
[ ], and approved by the Minister (as defined in the Agreement) on
[ J, under the Agreement.

2. [Any further endorsement which the Minister for Mines may,
consistent with the provisions of the Agreement, determines and
thereafter impose in respect of this licence including during the term
of the Agreement.]

Conditions

[Such conditions which the Minister for Mines may, consistent with the
provisions of the Agreement, determines and thereafter impose in respect of the
licence, including during the term of the Agreement.]

page 164 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2010 Variation Agreement Fourth Schedule

SCHEDULE
Description of land
Locality:
Mineral Field:
Area:
DATED at Perth this day of
MINISTER FOR MINES ”

EXECUTED as a deed.

SIGNED by THE HONOURABLE )

COLIN JAMES BARNETT ) [Signature]
in the presence of: )

[Signature]
STEPHEN WOOD

THE COMMON SEAL of MOUNT )
BRUCE MINING PTY. LIMITED ) [C.S.]
ACN 008 714 010 was hereunto affixed by )
authority of the Directors in the presence of: )

[Signature] ALAN DAVIES
Director

[Signature] HELEN FERNIHOUGH
Secretary

[Fourth Schedule inserted: No. 61 of 2010 s. 14.]

As at 06 Dec 2013 Version 02-a0-05 page 165
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fifth Schedule 2011 Variation Agreement

Fifth Schedule — 2011 Variation Agreement

[Heading inserted: No. 61 of 2011 s. 14.]
2011

THE HONOURABLE COLIN JAMES BARNETT
PREMIER OF THE STATE OF WESTERN AUSTRALIA

AND

MOUNT BRUCE MINING PTY. LTD.
ACN 008 714 010

[s. 2]

IRON ORE (MOUNT BRUCE) AGREEMENT 1972
RATIFIED VARIATION AGREEMENT

[Solicitor’s details]

page 166 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

THIS AGREEMENT is made this 7th day of November 2011
BETWEEN

THE HONOURABLE COLIN JAMES BARNETT MLA., Premier of the
State of Western Australia, acting for and on behalf of the said State and
instrumentalities thereof from time to time (State)

AND

MOUNT BRUCE MINING PTY. LTD. ACN 008 714 010 of Level 22,
Central Park, 152-158 St Georges Terrace, Perth, Western Australia
(Company).

RECITALS:

A. The State and the Company are the parties to the agreement dated
10 March 1972, ratified by and scheduled to the ron Ore (Mount
Bruce) Agreement Act 1972 and which as subsequently added to,
varied or amended is referred to in this Agreement as the “Principal
Agreement”.

B. The State and the Company wish to vary the Principal Agreement.

THE PARTIES AGREE AS FOLLOWS:
1. Interpretation

Subject to the context, the words and expressions used in this
Agreement have the same meanings respectively as they have in and
for the purpose of the Principal Agreement.

2. Ratification and Operation

(1) | The State shall introduce and sponsor a Bill in the State Parliament of
Western Australia prior to 31 December 2011 or such later date as
may be agreed between the parties hereto to ratify this Agreement.
The State shall endeavour to secure the timely passage of such Bill as
an Act.

(2) The provisions of this Agreement other than this clause and clause |
will not come into operation until the day after the day on which the

As at 06 Dec 2013 Version 02-a0-05 page 167
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fifth Schedule 2011 Variation Agreement

GB)

(4)

Bill referred to in subclause (1) has been passed by the State
Parliament of Western Australia and commences to operate as an Act.

If by 30 June 2012 the said Bill has not commenced to operate as an
Act then, unless the parties hereto otherwise agree, this Agreement
will then cease and determine and no party hereto will have any claim
against any other party hereto with respect to any matter or thing
arising out of, done, performed, or omitted to be done or performed
under this Agreement.

On the day after the day on which the said Bill commences to operate
as an Acct all the provisions of this Agreement will operate and take
effect despite any enactment or other law.

3. Variation of Principal Agreement
The Principal Agreement is varied as follows:
(1) _ inclause | by:
(a) _ inserting in the appropriate alphabetical positions the
following new definitions:
“Eligible Existing Tenure” means:
(a) (i) a miscellaneous licence or general purpose
lease granted to the Company under the
Mining Act 1978; or
(ii) a lease or easement granted to the Company
under the LAA,
and not clearly, to the satisfaction of the Minister,
granted under or pursuant to or held pursuant to this
Agreement; or
(b) an application by the Company for the grant to it of a
tenement referred to in paragraph (a)(i) (which
application has not clearly, to the satisfaction of the
Minister, been made under or pursuant to this
Agreement) and as the context requires the tenement
granted pursuant to such an application,
where that tenure was granted or that application was made
(as the case may be) on or before | October 2011;
page 168 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

“LAA” means the Land Administration Act 1997 (WA);

“Relevant Land”, in relation to Eligible Existing Tenure or
Special Advance Tenure, means the land which is the subject
of that Eligible Existing Tenure or Special Advance Tenure,
as the case may be;

“second variation date” means the date on which clause 3 of
the variation agreement made on or about 7 November 2011
between the State and the Company comes into operation;

“Special Advance Tenure” means:

(a) a miscellaneous licence or general purpose lease
requested under clause 7(3b) to be granted to the
Company under the Mining Act 1978; or

(b) an easement or a lease requested under clause 7(3b)
to be granted to the Company under the LAA,

and as the context requires such tenure if granted;

(b) _ inserting after the words “reference in this Agreement to an
Act shall include the amendments to such Act for the time
being in force and also any Act passed in substitution therefor
or in lieu thereof and the regulations for the time being in
force thereunder” the words “(and for the avoidance of doubt
this principle, subject to the context and without limitation to
its application to other Acts, may apply in respect of
references to the Land Act and the Mining Act
notwithstanding references in this Agreement to the LAA and
the Mining Act 1978)”;

(2) in clause 7(1) by inserting after paragraph (c) the following new
paragraph:

“Notwithstanding clause 20C(2)(b)(iv), detailed proposals may refer
to activities on tenure which is proposed to be granted pursuant to this
subclause (1) as if that tenure was granted pursuant to this Agreement
(but this does not limit the powers or discretions of the Minister under
this Agreement or the Minister responsible for the administration of
any relevant Act with respect to the grant of the tenure).”;

As at 06 Dec 2013 Version 02-a0-05 page 169
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fifth Schedule 2011 Variation Agreement

(3) _ by inserting after clause 7(3) the following new subclauses:

“Application for Eligible Existing Tenure to be held pursuant to
this Agreement

(3a) (a) The Minister may at the request of the Company from
time to time made during the continuance of this
Agreement approve Eligible Existing Tenure
becoming held pursuant to this Agreement on such
conditions as the Minister sees fit (including, without
limitation and notwithstanding the Mining Act 1978
and the LAA, as to the surrender of land, the
submission of detailed proposals and the variation of
the terms and conditions of the Eligible Existing
Tenure (including for the Eligible Existing Tenure to
be held pursuant to this Agreement and for the more
efficient use of the Relevant Land)) and the Minister
may from time to time vary such conditions in order
to extend any specified time for the doing of any
thing or otherwise with the agreement of the
Company.

(b) Eligible Existing Tenure the subject of an approval by
the Minister under this subclause will be held by the
Company pursuant to this Agreement:

(i) if the Minister’s approval was not given
subject to conditions, on and from the date
of the Minister’s notice of approval;

(ii) unless paragraph (iii) applies, if the
Minister’s approval was given subject to
conditions, on the date on which all such
conditions have been satisfied; and

(iii) if the Minister’s approval was given subject
to a condition requiring that the Company
submit detailed proposals in accordance
with this Agreement, on the later of the date
on which the Minister approves proposals
submitted in discharge of that specified
condition and the date upon which all other
specified conditions have been satisfied, but

page 170 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

the Company is authorised to implement
any approved proposal to the extent such
implementation is consistent with the then
terms and conditions of the Eligible
Existing Tenure pending the satisfaction of
any conditions relating to the variation of
the terms or conditions of the Eligible
Existing Tenure. Where this paragraph (iii)
applies, prior to any approval of proposals
and satisfaction of other conditions, the
relevant tenure will be treated for (but only
for) the purposes of clause 20C(2)(b)(iv) as
tenure held pursuant to this Agreement.

Application for Special Advance Tenure to be granted pursuant
to this Agreement

(3b) — Without limiting clause 7(2), the Minister may at the request
of the Company from time to time made during the
continuance of this Agreement approve Special Advance
Tenure being granted to the Company pursuant to this
Agreement if:

(a) | the Company proposes to submit detailed proposals
under this Agreement (other than under clause 20E)
to construct works installations or facilities on the
Relevant Land and the Company’s request is so far as
is practicable made, unless the Minister approves
otherwise, no less than 6 months before the
submission of those detailed proposals; and

(b) the Minister is satisfied that it is necessary and
appropriate that Special Advance Tenure, rather than
tenure granted under or pursuant to the other
provisions of this Agreement, be used for the
purposes of the proposed works installations or
facilities on the Relevant Land,

and if the Minister does so approve:

(c) notwithstanding the Mining Act 1978 or the LAA, the
appropriate authority or instrumentality of the State
shall obtain the consent of the Minister to the form

As at 06 Dec 2013 Version 02-a0-05 page 171
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement

Fifth Schedule

Ge)

(d)

and substance of the Special Advance Tenure prior to
its grant (which for the avoidance of doubt neither the
State nor the Minister is obliged to cause) to the
Company; and

if the Company does not submit detailed proposals
relating to construction of the relevant works
installations or facilities on the Relevant Land within
24 months after the date of the Minister’s approval or
such later time subsequently allowed by the Minister,
or if submitted the Minister does not approve such
detailed proposals, the Special Advance Tenure (if
then granted) shall be surrendered at the request of
the Minister.

The decisions of the Minister under subclauses (3a) and (3b)
shall not be referable to arbitration and any approval of the
Minister under this clause shall not in any way limit,
prejudice or otherwise affect the exercise by the Minister of
the Minister’s powers, or the performance of the Minister’s
obligations, under this Agreement or otherwise under the
laws from time to time of the said State.”;

(4) | in clause 7 by:
(a) deleting in subclause (4) “subclause (3)” and substituting
“subclauses (3), (3a) and (3b)”; and
(b) deleting in subclause (4a) “and (2)” and substituting
“, (2), (3a) and (3b)”;
(5) _ by inserting after clause 11B the following new clauses:
“Community development plan
11C. (1) _ Inthis clause, the term “community and social
benefits” includes:

(a) assistance with skills development and
training opportunities to promote work
readiness and employment for persons
living in the Pilbara region of the said State;

page 172 Version 02-a0-05 As at 06 Dec 2013

Published on www. legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

(2)

G3)

(4)

(6)

(b) regional development activities in the
Pilbara region of the said State, including
partnerships and sponsorships;

(c) contribution to any community projects,
town services or facilities; and

(d)  aregionally based workforce.

The Company acknowledges the need for community
and social benefits flowing from this Agreement.

The Company agrees that:

(a) _ it shall prepare a plan which describes the
Company’s proposed strategies for
achieving community and social benefits in
connection with its activities under this
Agreement; and

(b) the Company shall, not later than 3 months
after the second variation date, submit to
the Minister the plan prepared under
paragraph (a) and confer with the Minister
in respect of the plan.

The Minister shall within 2 months after receipt of a
plan submitted under subclause (3)(b), either notify
the Company that the Minister approves the plan as
submitted or notify the Company of changes which
the Minister requires be made to the plan. If the
Company is unwilling to accept the changes which
the Minister requires it shall notify the Minister to
that effect and either party may refer to arbitration
hereunder the question of the reasonableness of the
changes required by the Minister.

The effect of an award made on an arbitration
pursuant to subclause (4) shall be that the relevant
plan submitted by the Company pursuant to
subclause (3)(b) shall, with such changes required by
the Minister under subclause (4) as the arbitrator
determines to be reasonable (with or without

As at 06 Dec 2013

Version 02-a0-05 page 173
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement

Fifth Schedule

(6)

7)

(8)

(9)

modification by the arbitrator), be deemed to be the
plan approved by the Minister under this clause.

At least 3 months before the anticipated submission
of proposals relating to a proposed development
pursuant to any of clauses 5, 11 or 20E, the Company
must, unless the Minister otherwise requires, give to
the Minister information about how the proposed
development may affect the plan approved or deemed
to be approved by the Minister under this clause.
This obligation operates in relation to all proposals
submitted on or after the date that is 4 months after
the date when a plan is first approved or deemed to be
approved under this clause.

The Company shall at least annually report to the
Minister about the Company’s implementation of the
plan approved or deemed to be approved by the
Minister under this clause.

At the request of either of them made at any time and
from time to time, the Minister and the Company
shall confer as to any amendments desired to any plan
approved or deemed to be approved by the Minister
under this clause and may agree to amendment of the
plan or adoption of a new plan. Any such amended
plan or new plan will be deemed to be the plan
approved by the Minister under this clause in respect
of the development to which it relates.

During the currency of this Agreement, the Company
shall implement the plan approved or deemed to be
approved by the Minister under this clause.

Local participation plan

11D.

a)

In this clause, the term “local industry participation
benefits” means:

(a) _ the use and training of labour available
within the said State;

(b) _ the use of the services of engineers,
surveyors, architects and other professional

page 174

Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

consultants, experts, specialists, project
managers and contractors available within
the said State; and

(c) _ the procurement of works, materials, plant,
equipment and supplies from Western
Australian suppliers, manufacturers and
contractors.

(2) The Company acknowledges the need for local
industry participation benefits flowing from this
Agreement.

(3) The Company agrees that it shall, not later than
3 months after the second variation date, prepare and
provide to the Minister a plan which contains:

(a) aclear statement on the strategies which the
Company will use, and require a third party
as referred to in subclause (7) to use, to
maximise the uses and procurement
referred to in subclause (1);

(b) detailed information on the procurement
practices the Company will adopt, and
require a third party as referred to in
subclause (7) to adopt, in calling for tenders
and letting contracts for works, materials,
plant, equipment and supplies stages in
relation to a proposed development and
how such practices will provide fair and
reasonable opportunity for suitably
qualified Western Australian suppliers,
manufacturers and contractors to tender or
quote for works, materials, plant,
equipment and supplies;

(c) detailed information on the methods the
Company will use, and require a third party
as referred to in subclause (7) to use, to
have their respective procurement officers
promptly introduced to Western Australian

As at 06 Dec 2013 Version 02-a0-05 page 175
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fifth Schedule 2011 Variation Agreement

suppliers, manufacturers and contractors
seeking such introduction; and

(d) — details of the communication strategies the
Company will use, and require a third party
as referred to in subclause (7) to use, to
alert Western Australian engineers,
surveyors, architects and other professional
consultants, experts, specialists, project
managers and consultants and Western
Australian suppliers, manufacturers and
contractors to services opportunities and
procurement opportunities respectively as
referred to in subclause (1).

It is acknowledged by the Company that the strategies
of the Company referred to in subclause (3)(a) will
include strategies of the Company in relation to
supply of services, labour, works, materials, plant,
equipment or supplies for the purposes of this
Agreement.

(4) At the request of either of them made at any time and
from time to time, the Minister and the Company
shall confer as to any amendments desired to any plan
provided under this clause and may agree to the
amendment of the plan or the provision of a new plan
in substitution for the one previously provided.

(5) At least 6 months before the anticipated submission
of proposals relating to a proposed development
pursuant to any of clauses 5, 11 or 20E, the Company
must, unless the Minister otherwise requires, give to
the Minister information about the implementation of
the plan provided under this clause in relation to the
proposed development. This obligation operates in
relation to all proposals submitted on or after the date
that is 7 months after the date when a plan is first
provided under this clause.

(6) During the currency of this Agreement the Company
shall implement the plan provided under this clause.

page 176 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

(7) The Company shall:

(a) _ in every contract entered into with a third
party where the third party has an
obligation or right to procure the supply of
services, labour, works, materials, plant,
equipment or supplies for or in connection
with a proposed development, ensure that
the contract contains appropriate provisions
requiring the third party to undertake
procurement activities in accordance with
the plan provided under this clause; and

(b) use reasonable endeavours to ensure that
the third party complies with those
provisions.”;

(6) in clause 12(1) by:

(a) deleting in paragraph (a) “allow crossing places for roads
stock and other railways and also”;

(b) _ inserting after paragraph (a) the following new paragraph:
“Crossings over Railway

(aa) for the purposes of livestock and infrastructure
such as roads, railways, conveyors, pipelines,
transmission lines and other utilities proposed to
cross the land the subject of the Company’s
railway the Company shall:

(i) _ if applicable, give its consent to, or
otherwise facilitate the grant by the State or
any agency, instrumentality or other
authority of the State of any lease, licence
or other title over land the subject of the
Company’s railway so long as such grant
does not in the Minister’s opinion unduly
prejudice or interfere with the activities of
the Company under this Agreement; and

(ii) on reasonable terms and conditions allow
access for the construction and operation of

As at 06 Dec 2013 Version 02-a0-05 page 177
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fifth Schedule 2011 Variation Agreement

such crossings and associated
infrastructure,

provided that in forming his opinion under this
clause, the Minister must consult with the
Company;”; and

(c) deleting paragraph (h)(ii) and substituting the following

subparagraph:
“(ii) on fine ore sold or shipped separately as such at the
rate of:

(A) 5.625% of the f.0.b. value, for ore shipped
prior to or on 30 June 2012;

(B) 6.5% of the f.0.b. value, for ore shipped
during the period from | July 2012 to
30 June 2013 (inclusive of both dates); and

(C) 7.5% of the f.0.b. value, for ore shipped on
or after 1 July 2013;”; and

(7) _ in clause 20E by:

(a) deleting in subclause (1) “ “LAA” means the Land
Administration Act 1997 (WAY”;

(b) _ inserting after subclause (3)(c) the following new paragraph:

“(d) Without limiting subclause (9), the Minister may
waive the requirement under this clause for the
Company to obtain and to furnish the consent of a
title holder if the title holder has refused to give the
required consent and the Minister is satisfied that:

(i) the title holder’s affected land is or was
subject to a miscellaneous licence granted
under the Mining Act 1978 for the purpose
of a railway to be constructed and operated
in accordance with this Agreement; and

(ii) in the Minister’s opinion, the title holder’s
refusal to give the required consent is not

page 178 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
2011 Variation Agreement Fifth Schedule

reasonable in all the circumstances
including having regard to:

(A) _ the rights of the Company in
relation to the affected land as the
holders of the miscellaneous
licence, relative to their rights as
the holders of the sought Special
Railway Licence or Lateral Access
Road Licence (as the case may be);
and

(B) _ the terms of any agreement
between the Company and the title
holder.”;

(c) deleting in subclause (4)(a) the comma after “the provisions
of this Agreement” and substituting “and”; and

(d) in subclause (7):

(i) deleting all words in paragraph (c) after “at the date
of such inclusion”; and

(ii) _ inserting after paragraph (k) the following new
paragraph:

“() The provisions of clause 12(1)(aa) shall
apply mutatis mutandis to any Railway or
Railway spur line constructed pursuant to
this clause.”.

As at 06 Dec 2013 Version 02-a0-05 page 179
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972
Fifth Schedule 2011 Variation Agreement

EXECUTED as a deed.
SIGNED by the HONOURABLE )
COLIN JAMES BARNETT )
in the presence of: )
[Signature] [Signature]

Signature of witness

Stephen Bombardieri

Name of witness

THE COMMON SEAL of MOUNT)
BRUCE MINING PTY. LIMITED _)
ACN 008 714 010 was hereunto affixed ) [C.S.]
by authority of the Directors in the )
presence of: )

[Signature] Robert Paul Shannon
Director

[Signature] Helen Fernihough
Secretary

[Fifth Schedule inserted: No. 61 of 2011 s. 14.]

page 180 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Notes

This reprint is a compilation as at 6 December 2013 of the /ron Ore (Mount
Bruce) Agreement Act 1972 and includes the amendments made by the other
written laws referred to in the following table. The table also contains information
about any reprint.

Compilation table

Short title Number Assent Commencement
and year

Iron Ore (Mount Bruce) 37 of 197216 Jun 197216 Jun 1972
Agreement Act 1972

Iron Ore (Mount Bruce) 94 of 1976 12 Nov 1976 12 Nov 1976

Agreement Act Amendment

Act 1976

Iron Ore (Mount Bruce) 26 of 1987 29 Jun 1987 29 Jun 1987 (see s. 2)
Agreement Amendment

Act 1987

Reprint 1: The Jron Ore (Mount Bruce) Agreement Act 1972 as at 7 Feb 2003 (includes
amendments listed above)

Standardisation of 19 of 2010 28 Jun 2010 11 Sep 2010 (see s. 2(b) and
Formatting Act 2010 s. 4 Gazette 10 Sep 2010 p. 4341)
and 42(2)

Iron Ore Agreements 34 of 2010 26 Aug 2010 1 Jul 2010 (see s. 2(b)(ii))

Legislation Amendment

Act 2010 Pt. 6

Iron Ore Agreements 61 of 2010 10 Dec 2010 11 Dec 2010 (see s. 2(c))
Legislation Amendment

Act (No. 2) 2010 Pt. 4

Iron Ore Agreements 61 of 2011 14 Dec 2011 15 Dec 2011 (see s. 2(b))
Legislation Amendment

Act 2011 Pt. 4

Reprint 2: The Jron Ore (Mount Bruce) Agreement Act 1972 as at 6 Dec 2013
(includes amendments listed above)

2 Repealed by the Mining Act 1978.

Repealed by the /nterpretation Act 1984.

‘ Marginal notes in the agreement have been represented as bold headnotes in this

reprint but that does not change their status as marginal notes.

As at 06 Dec 2013 Version 02-a0-05 page 181
Published on www.legislation.wa.gov.au
Iron Ore (Mount Bruce) Agreement Act 1972

Defined terms

Defined terms

[This is a list of terms defined and the provisions where they are defined.
The list is not part of the law.]
Defined term Provision(s)

1976 Variation Agreement. 2
1987 Variation Agreement.
2010 Variation Agreement
2011 Variation Agreement
Agreement.
Company

page 182 Version 02-a0-05 As at 06 Dec 2013
Published on www.legislation.wa.gov.au
